Exhibit 10.1

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT.

 

 

 

LOGO [g937955g95a72.jpg]

LOAN AND SECURITY AGREEMENT

by and between

MAD CATZ, INC.,

as Borrower,

MAD CATZ INTERACTIVE, INC.

and

1328158 ONTARIO INC.,

as Guarantors and Credit Parties,

NEWSTAR BUSINESS CREDIT, LLC,

as Administrative Agent

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

Dated as of June 30, 2015



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS      1   

Section 1.1.        Definitions

     1   

Section 1.2.        Interpretive Provisions

     22    ARTICLE II LOANS      22   

Section 2.1.        Loans

     22   

Section 2.2.        Request for and Making of Revolving Loans; Swing Loans.

     23   

Section 2.3.        Deemed Request for Revolving Loans

     25   

Section 2.4.        Protective Advances

     26   

Section 2.5.        Settlement

     26    ARTICLE III INTEREST, FEES, REIMBURSEMENTS      27   

Section 3.1.        Interest

     27   

Section 3.2.        Fees

     27   

Section 3.3.        Increased Cost and Reduced Return

     28   

Section 3.4.        Illegality

     28   

Section 3.5.        Taxes.

     28   

Section 3.6.        Maximum Interest; Controlling Limitation.

     29    ARTICLE IV PAYMENT      30   

Section 4.1.        Interest

     30   

Section 4.2.        Prepayment; Mandatory Payment of Deficiencies

     30   

Section 4.3.        Mandatory Payments; Payment on the Termination Date

     30   

Section 4.4.        Mandatory Prepayment in Respect of Certain Events

     31   

Section 4.5.        Early Termination

     31   

Section 4.6.        General Payment Provisions

     31   

Section 4.7.        Application

     31   

Section 4.8.        Reinstatement

     32   

Section 4.9.        Account Stated

     32    ARTICLE V COLLATERAL      32   

Section 5.1.        Security Interest

     32   

Section 5.2.        Perfection and Protection of Administrative Agent’s Security
Interest

     32   

Section 5.3.        Collateral Proceeds Management

     33   

Section 5.4.        Examinations; Inspections; Verifications

     34   

Section 5.5.        Appraisal

     34   

Section 5.6.        Right to Cure

     34   

Section 5.7.        Power of Attorney

     34   

Section 5.8.        Preservation of Administrative Agent’s Rights

     36    ARTICLE VI CONDITIONS      36   

Section 6.1.        Conditions Precedent to Initial Loan

     36   

Section 6.2.        Conditions Precedent to all Loans

     38   



--------------------------------------------------------------------------------

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     39   

Section 7.1.        Fundamental Information

     39   

Section 7.2.        Prior Transactions

     39   

Section 7.3.        Subsidiaries

     39   

Section 7.4.        Authorization, Validity and Enforceability

     39   

Section 7.5.        Noncontravention

     40   

Section 7.6.        Financial Statements

     40   

Section 7.7.        Litigation

     40   

Section 7.8.        ERISA and Employee Benefit Plans

     40   

Section 7.9.        Compliance with Laws

     41   

Section 7.10.      Taxes

     41   

Section 7.11.      Location of Collateral and Books and Records

     41   

Section 7.12.      Accounts

     41   

Section 7.13.      Inventory

     41   

Section 7.14.      Documents, Instruments, and Chattel Paper

     41   

Section 7.15.      Proprietary Rights

     41   

Section 7.16.      Investment Property

     42   

Section 7.17.      Real Property and Leases

     42   

Section 7.18.      Material Agreements

     42   

Section 7.19.      Bank Accounts

     42   

Section 7.20.      Title to Property

     43   

Section 7.21.      Debt

     43   

Section 7.22.      Liens

     43   

Section 7.23.      Solvency

     43   

Section 7.24.      Non-Regulated Entities

     43   

Section 7.25.      Governmental Authorization

     43   

Section 7.26.      Investment Banking or Finder’s Fees

     43   

Section 7.27.      Full Disclosure

     43   

Section 7.28.      Other Obligations and Restrictions

     43   

Section 7.29.      Acts of God and Labor Disputes

     44   

Section 7.30.      Environmental and Other Laws

     44   

Section 7.31.      Security Interests

     44   

Section 7.32.      Commercial Tort Claims

     45   

Section 7.33.      Canadian Pension or Benefit Plans

     45   

Section 7.34.      Other Pension or Benefits Plans

     45   

Section 7.35.      Common Enterprise

     45   

Section 7.36.      Anti-Terrorism Laws

     45   

Section 7.37.      Trading with the Enemy

     46   

Section 7.38.      Anti-Corruption Laws and Sanctions

     46   

Section 7.39.      FX Unlimited

     46   

Section 7.41.      Continuing Representations

     46   

ARTICLE VIII AFFIRMATIVE COVENANTS

     46   

Section 8.1.        Existence and Good Standing

     46   

Section 8.2.        Compliance with Agreements and Laws

     47   

Section 8.3.        Books and Records

     47   

Section 8.4.        Financial Reporting

     47   

Section 8.5.        Collateral Reporting

     48   

Section 8.6.        Compliance Certificate

     49   

 

ii



--------------------------------------------------------------------------------

Section 8.7.        Notification to Administrative Agent

     50   

Section 8.8.        Accounts

     50   

Section 8.9.        Inventory.

     50   

Section 8.10.      Equipment

     51   

Section 8.11.      Insurance

     51   

Section 8.12.      Payment of Trade Liabilities, Taxes, Etc

     51   

Section 8.13.      Protective Advances

     51   

Section 8.14.      Evidence of Compliance

     51   

Section 8.15.      Environmental Matters; Environmental Reviews

     52   

Section 8.16.      Subsidiaries; Fundamental Information

     52   

Section 8.17.      Further Assurances

     52   

ARTICLE IX NEGATIVE COVENANTS

     53   

Section 9.1.        Fundamental Changes

     53   

Section 9.2.        Collateral Locations

     53   

Section 9.3.        Use of Proceeds

     53   

Section 9.4.        Business

     54   

Section 9.5.        Debt

     54   

Section 9.6.        Guaranties

     54   

Section 9.7.        Liens

     54   

Section 9.8.        Disposition of Property

     54   

Section 9.9.        Sale and Leaseback

     55   

Section 9.10.      Distributions; Capital Contribution; Redemption

     55   

Section 9.11.      Restricted Investments

     55   

Section 9.12.      Transactions with Affiliates

     55   

Section 9.13.      New Subsidiaries

     55   

Section 9.14.      Financial Covenants.

     55   

Section 9.15.      Fiscal Year

     56   

Section 9.16.      Impairment of Security Interest

     56   

Section 9.17.      Limitation on Credit Extensions

     56   

Section 9.18.      Prohibited Contracts

     56   

Section 9.19.      Accounts

     57   

Section 9.20.      Compliance with ERISA

     57   

Section 9.21.      Canadian Benefit Plans

     57   

ARTICLE X EVENT OF DEFAULT

     57   

Section 10.1.      Event of Default

     57   

ARTICLE XI REMEDIES

     59   

Section 11.1.      Obligations.

     59   

Section 11.2.      Collateral

     59   

Section 11.3.      Injunctive Relief

     60   

Section 11.4.      Setoff

     60   

ARTICLE XII TERM AND TERMINATION

     61   

Section 12.1.      Term and Termination

     61   

 

iii



--------------------------------------------------------------------------------

ARTICLE XIII ADMINISTRATIVE AGENT

     61   

Section 13.1.      Appointment and Authority

     61   

Section 13.2.      Exculpatory Provisions

     61   

Section 13.3.      Reliance by Administrative Agent

     62   

Section 13.4.      Non-Reliance on Administrative Agent and other Lenders

     62   

Section 13.5.      Rights as a Lender

     62   

Section 13.6.      Sharing of Set-Offs and Other Payments

     63   

Section 13.7.      Investments

     63   

Section 13.8.      Resignation of Administrative Agent

     63   

Section 13.9.      Delegation of Duties

     64   

Section 13.10.    Collateral Matters

     64   

Section 13.11.    Agency for Perfection

     65   

Section 13.12.    Concerning the Collateral and Related Loan Documents

     65   

ARTICLE XIV MISCELLANEOUS

     65   

Section 14.1.      Waivers & Amendments

     65   

Section 14.2.      Severability

     66   

Section 14.3.      Governing Law; Venue.

     66   

Section 14.4.      WAIVER OF JURY TRIAL

     66   

Section 14.5.      Fees and Expenses

     67   

Section 14.6.      Notices

     67   

Section 14.7.      Waiver of Notices

     68   

Section 14.8.      Non-applicability of Chapter 346 of Texas Finance Code

     68   

Section 14.9.      Binding Effect

     68   

Section 14.10.    INDEMNITY OF LENDERS AND ADMINISTRATIVE AGENT BY BORROWER

     68   

Section 14.11.    Limitation of Liability

     68   

Section 14.12.    Continuing Rights of Lenders in Respect of Obligations

     69   

Section 14.13.    Assignments.

     69   

Section 14.14.    Confidentiality

     70   

Section 14.15.    Acceptance and Performance

     71   

Section 14.16.    Schedules

     71   

Section 14.17.    Counterparts

     71   

Section 14.18.    Captions

     71   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1      -          Lenders’ Commitments

  

Schedule 7.1      -          Fundamental Information

  

Schedule 7.7      -          Litigation

  

Schedule 7.8      -          ERISA and Employee Benefit Plans

  

Schedule 7.11    -          Location of Collateral

  

Schedule 7.15    -          Proprietary Rights

  

Schedule 7.16    -          Investment Property

  

Schedule 7.17    -          Real Property and Leases

  

Schedule 7.18    -          Material Agreements

  

Schedule 7.19    -          Bank Accounts

  

Schedule 7.21    -          Debt

  

Schedule 7.22    -          Liens

  

Schedule 7.26    -          Investment Banking/Finder’s Fees

  

Schedule 7.30    -          Release of Hazardous Materials

  

Schedule 7.32    -          Commercial Tort Claims

  

 

v



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement is executed and entered into as of June 30,
2015, by and among (a) MAD CATZ, INC., a Delaware corporation (together with its
successors and permitted assigns, the “Borrower”), (b) MAD CATZ INTERACTIVE
INC., a Canadian corporation, and 1328158 ONTARIO INC., an Ontario corporation,
each as a Guarantor and a Credit Party (as such terms are hereinafter defined),
(c) the lenders from time to time party hereto (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
collectively as the “Lenders” and each is a “Lender”) and (d) NEWSTAR BUSINESS
CREDIT, LLC, a Delaware limited liability company, as administrative and
collateral agent (in such capacity, and including its successors and permitted
assigns, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined).

RECITALS

Administrative Agent, Lenders and Borrower desire to enter into certain
financing arrangements according to the terms and provisions as set forth herein
below. Therefore, for value received, the receipt and sufficiency of which is
hereby acknowledged, together with the mutual benefits provided herein,
Administrative Agent, Lenders and Borrower hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions.  The following definitions shall apply throughout this
Agreement:

“Acceptable Bill of Lading” means, with respect to Eligible In-Transit Inventory
of Borrower, a tangible bill of lading governed by the laws of a state within
the United States that: (a) (i) if such bill of lading is a negotiable bill of
lading is made only to the order of Borrower (or, following the request of
Administrative Agent, names Administrative Agent only), as consignee (either
directly or by means of endorsement), names Administrative Agent as a notify
party and bears a conspicuous notation on its face of Administrative Agent’s
security interest therein or (ii) if such bill of lading is a non-negotiable
bill of lading, is made either (A) to Borrower as consignee, but subject to a
notation thereon as to the lien and security interest in favor of Administrative
Agent, or (B) whether directly or by means of endorsement, to Administrative
Agent or an agent of Administrative Agent as consignee, (b) is issued by an
Eligible NVOCC who has possession and/or control of the subject Inventory,
(c) is in the possession of the Administrative Agent or an Eligible NVOCC in the
United States, (d) covers only such Eligible In-Transit Inventory, (e) is
subject to a valid and perfected first priority Lien in favor of Administrative
Agent and is not subject to any other Lien (other than a Permitted Lien) and
(f) is otherwise in form and content acceptable to Administrative Agent.

“Account” has the meaning prescribed for such term as defined by the UCC or
PPSA, as applicable, which definition is incorporated herein by reference, and
includes, without limitation, a right to payment of a monetary obligation,
whether or not earned by performance, for property that has been or is to be
sold, leased, licensed, assigned, or otherwise disposed of, or for services
rendered or to be rendered and further includes, without limitation, any
“payment intangible” (as defined in Article 9 of the UCC), together with all
income, payments and proceeds thereof, owed by an issuer of a credit or debit
card or any servicing or processing agent thereof, resulting from charges by a
customer in connection with the sale of goods or for services rendered.

“Account Debtor” means a Person obligated on an Account, Chattel Paper, or
General Intangible.

 

LOAN AND SECURITY AGREEMENT – Page 1   



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means, for any Loan, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Administrative Agent to
be equal to the sum of the LIBOR Rate plus the Applicable Margin for such Loan.

“Administrative Agent” has the meaning given to such term in the preamble
hereto.

“Administrative Agent Account” means account number 104790825806 maintained at
U. S. Bank National Association in the name of “NewStar Business Funding 2012-1,
LLC Collection Blocked FBO U.S. Bank N.A., as Trustee for the Lender Group”, or
such other account of Administrative Agent, for the benefit of Lenders, as
Administrative Agent may from time to time specify to Borrower in writing.

“Administrative Agent’s Liens” means Liens granted in favor of Administrative
Agent for the benefit of Lender Parties, pursuant to this Agreement or any of
the other Loan Documents.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10.0%) or more
of the outstanding Equity Interest of such Person. For this purpose, a Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, by contract, or otherwise.

“Agreement Date” means the date as of which this Agreement is dated as specified
in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement and all schedules, exhibits
and addenda hereto, as may be renewed, extended, amended, supplemented, restated
or otherwise modified from time to time.

“Aggregate Availability” means, at any time of determination, the sum of
(a) Availability at such time plus (b) the FGI Finance Availability at such
time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Credit Parties from time to time concerning or
relating to bribery or corruption.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, bribery, or money laundering,
all as amended, supplemented or replaced from time to time.

“Applicable Law” means, as to a Person, any law (statutory or common), treaty,
ordinance, decree, rule or regulation of a Governmental Authority or judgment,
decree, order or determination of a court or binding arbitrator, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, including, without limitation,
the Fair Labor Standards Act of 1938, the Occupational Safety and Hazard Act of
1970, all applicable laws (including programs, permits and guidance promulgated
by regulatory agencies) relating to public health or the protection or pollution
of the environment, including all Environmental Laws.

“Applicable Margin” means, for any day with respect to a Revolving Loan,
4.5% per annum.

“Availability” means, at any time of determination, an amount equal to (a) the
Borrowing Base less (b) the unpaid principal balance of Revolving Loans, in each
case determined at such time.

 

LOAN AND SECURITY AGREEMENT – Page 2   



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing Base” means, as of any day of determination, an amount equal to the
difference between:

(a) the sum of (i) eighty-five percent (85%) of the Net Amount of Eligible
Accounts plus (ii) the lesser of (1) eighty-five percent (85%) of the Net Amount
of Eligible Inventory (2) sixty percent (60%) of the lower of cost or market
value of Eligible Inventory or (3) the Inventory Sublimit; provided, that the
aggregate amount of Borrowing Base availability under this clause (a)(ii) with
respect to Eligible In-Transit Inventory shall not at any time exceed the
In-Transit Limit, minus

(b) the aggregate amount of reserves implemented by Administrative Agent
pursuant to Section 2.1, in each case determined as of such day;

provided, however, that Administrative Agent shall have the continuing right to
reduce the percentage specified in clause (a)(i) of this definition by one
percentage point or fraction of a percentage point for every percentage point or
fraction of a percentage point of dilution of Accounts over five percent.

“Borrowing Base Certificate” means a certificate of Borrower, signed by a
Responsible Officer of Borrower, setting forth the calculation of the Borrowing
Base, including a calculation of each component thereof, all in form,
presentation and detail satisfactory to Administrative Agent in its Permitted
Discretion.

“Borrowing Notice” means a request for a Revolving Loan by the Borrower in
compliance with Section 2.2.

“Business Day” means (a) any day that is not a Saturday, Sunday or a day on
which commercial banks in Dallas, Texas are required or permitted to be closed
and (b) with respect to any borrowing, payment or other dealings with respect to
any Loan, any day which is a Business Day described in clause (a) preceding and
which is also a day on which dealings in Dollar deposits are carried out in the
London interbank market.

“Canadian Benefit Plans” means all plans, arrangements, agreements, programs,
policies, practices or undertakings, whether oral or written, formal or
informal, funded or unfunded, insured or uninsured, registered or unregistered,
to which a Credit Party or any of its Subsidiaries is a party or bound or in
which their employees participate or under which a Credit Party or any of its
Subsidiaries has, or will have, any liability or contingent liability, or
pursuant to which payments are made, or benefits are provided to, or an
entitlement to payments or benefits may arise with respect to, any of their
employees or former employees, their directors or officers, individuals working
on contract with a Credit Party or any of its Subsidiaries or other individuals
providing services to a Credit Party or any of its Subsidiaries of a kind
normally provided by employees (or any spouses, dependents, survivors or
beneficiaries of any such persons).

“Canadian Control Date” means the earlier of (a) the date on which the Canadian
Collection Account is subject to a valid Control Agreement meeting the
requirements set forth in Section 5.3(a), and (b) seven Business Days following
the date that the initial Loan is made by Lenders to Borrower hereunder.

 

LOAN AND SECURITY AGREEMENT – Page 3   



--------------------------------------------------------------------------------

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Guaranty Agreement” means, collectively, each Guaranty now or
hereafter executed by any one or more Guarantors in favor of Administrative
Agent, for the benefit of Lender Parties, governed by the laws of the Province
of Ontario or any other Province within Canada and pursuant to which such
Guarantor guarantees the payment and/or performance of all or any portion of the
Obligations, and in form and substance acceptable to Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.

“Canadian IP Security Agreement” means, collectively, each Patent, Copyright and
Trademark Security Agreement executed by a Credit Party or a Guarantor and
Administrative Agent, and relating to any Canadian Intellectual Property owned
by such Person, in each case, governed by the laws of the Province of Ontario or
any other Province within Canada and in form and substance acceptable to
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.

“Canadian Pension Plans” means all Canadian Benefit Plans which are required to
be registered under Canadian provincial or federal pension benefits standards
legislation.

“Canadian Pledge Agreement” means, collectively, each Pledge Agreement now or
hereafter executed by Parent or any other Credit Party in favor of the
Administrative Agent, for the benefit of the Lender Parties, pursuant to which
such Person pledges to Administrative Agent all or any portion of the Equity
Interests owned by it and, in each case governed by the laws of the Province of
Ontario or any other Province within Canada and in form and substance acceptable
to Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.

“Canadian Security Agreement” means, collectively, each Security Agreement
executed by Parent, MCC or any other Credit Party in favor of the Administrative
Agent, for the benefit of the Lender Parties, pursuant to which such Person
pledges to Administrative Agent all or any portion of the personal property
assets owned by it and, in each case, governed by the laws of the Province of
Ontario or any other Province within Canada and in form and substance acceptable
to Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.

“Capital Lease” means, with respect to any Person, any lease of property by such
Person which, in accordance with GAAP, should be reflected as a capital lease on
the balance sheet of Borrower.

“Change in Management” means either (a) Darren Richardson shall cease to serve
as President and Chief Executive Officer of each Credit Party, performing the
duties customarily associated with such position or (b) Karen McGinnis shall
cease to serve as Chief Financial Officer of each Credit Party, performing the
duties customarily associated with such position, in each case, and is not
replaced by a Person reasonably acceptable to Administrative Agent within 90
days of such occurrence.

“Chattel Paper” has the meaning prescribed for such term as defined by the UCC
or the PPSA, as applicable, which definition is incorporated herein by
reference, and includes, without limitation, a record or records that evidence
both a monetary obligation and a security interest in specific goods, a security
interest in specific goods and software used in the goods, a security interest
in specific goods and license of software used in the goods, a lease of specific
goods, or a lease of specific goods and license of software used in the goods.
“Chattel Paper” includes, without limitation, electronic chattel paper.

“Collateral” means all personal property of the Credit Parties in which a Lien
is granted (or purported to be granted) to Administrative Agent for the benefit
of Lender Parties, whether pursuant to this Agreement or the other Loan
Documents.

 

LOAN AND SECURITY AGREEMENT – Page 4   



--------------------------------------------------------------------------------

“Collateral Access Agreement” means a landlord waiver or subordination, bailee
letter, acknowledgment agreement or other agreement of any lessor, warehouseman,
processor, consignee, or other Person in possession of, having a Lien upon, or
having rights or interests in any of Credit Parties’ books and records,
Equipment, Inventory or other Collateral, in each case, in form and substance
satisfactory to Administrative Agent in its Permitted Discretion. An Imported
Goods Agreement may operate as a Collateral Access Agreement.

“Commercial Tort Claim” has the meaning prescribed for such term as defined by
the UCC, which definition is incorporated herein by reference, and includes,
without limitation, in the case of a Credit Party, any tort cause of action
claimed by such Credit Party, including those listed on Schedule 7.32.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to Borrower pursuant to the terms hereof.

“Compliance Certificate” means a certificate meeting the requirements of
Section 8.6 and otherwise in form satisfactory to Administrative Agent.

“Control Agreement” means, with respect to any deposit account, commodities
account or securities account, a control agreement, in form and substance
acceptable to Administrative Agent in its Permitted Discretion, pursuant to
which Administrative Agent obtains “control” pursuant to the UCC or the PPSA, as
applicable, over such account.

“Control Date” means the earlier of (a) the date on which the Deposit Accounts
described in Part B of Schedule 7.19 are subject to a valid Control Agreement
and (b) July 23, 2015.

“Credit Parties” means, collectively, Borrower, Parent, MCC and each direct and
indirect Subsidiary of Borrower (other than FX Unlimited Inc.).

“Debt” means, with respect to a Person, (a) all obligations for borrowed money
of such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
similar financial products, (c) all obligations or liabilities of others secured
by a Lien on any asset of such Person, irrespective of whether such obligation
or liability is assumed, (d) all obligations of such Person for the deferred
purchase price of assets (other than trade debt incurred in the ordinary course
of business and repayable in accordance with customary trade practices), (e) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of the type otherwise described in this definition of
any other Person, (f) asset securitizations and synthetic leases, (g) Capital
Leases, (h) all net indebtedness, liabilities and obligations under interest
rate, credit, commodity and foreign exchange swaps or similar transactions
entered into for the purpose of hedging such Person’s exposure to fluctuations
in interest or exchange rates, currency valuations or commodity prices, and
(i) all liabilities which would under GAAP be shown on such Person’s balance
sheet as a liability.

“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and all other
domestic or foreign liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, arrangement (including under any relevant
incorporating statute), rearrangement, receivership, insolvency, reorganization,
judicial management, administration or relief of debtors or similar debtor
relief laws of the United States, Canada or other applicable jurisdiction from
time to time in effect and affecting the rights of creditors generally.

 

LOAN AND SECURITY AGREEMENT – Page 5   



--------------------------------------------------------------------------------

“Default” means an event, condition or occurrence that, with the giving of
notice, the passage of time, or both, would constitute an Event of Default.

“Default Rate” means a rate per annum equal to the lesser of (a) the sum of
(i) the Adjusted LIBOR Rate for such Loan (which shall be adjusted, from time to
time, simultaneously with any change in the LIBOR Rate) plus (ii) two
percent (2.0%) and (b) the Maximum Rate.

“Defaulting Lender” means any Lender that fails to make any advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means the interest rate then applicable to Revolving
Loans.

“Deposit Account” has the meaning prescribed for such term as defined by the
UCC, which definition is incorporated herein by reference, and includes, without
limitation, a nonnegotiable certificate of deposit or a demand, time, savings,
passbook, or similar account maintained with a bank.

“Designated Account” means account No. 4296907520 maintained at Wells Fargo
Bank, National Association by Borrower.

“Distribution” means, for any Person, (a) any dividend, payment or distribution
made on any class of such Person’s Equity Interests, (b) any payment on account
of, or setting apart of assets for a sinking or analogous fund for, the
purchase, redemption, retirement, defeasance or acquisition of any (i) shares of
its Equity Interests or (ii) options, warrants or other rights to purchase
Equity Interests in such Person and (c) any repayment of Debt owing to a holder
of such Person’s Equity Interest.

“Document” has the meaning prescribed for such term as defined by the UCC, which
definition is incorporated herein by reference, and includes, without
limitation, any bill of lading, dock warrant, dock receipt, warehouse receipt or
order for the delivery of goods, or any other document which in the regular
course of business or financing is treated as adequately evidencing that the
person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers, and which purports to be issued by or
addressed to a bailee and purporting to cover goods in the bailee’s possession
which are either identified or are fungible portions of an identified mass.
“Document” includes, without limitation, electronic documents.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any direct or indirect Subsidiary of Parent that is
organized under the laws of the United States of America, any State thereof, the
District of Columbia, Canada or any province or territory thereof.

“EBITDA” means, with respect to a Person for any period, an amount equal to
(a) consolidated net earnings (or loss), for such period minus (b) extraordinary
gains for such period and gains from changes in fair value of warrant
liabilities plus (c) Interest Expense (whether paid or accrued), income taxes,
expenses from changes in fair value of warrant liabilities, stock-based
compensation, depreciation and amortization for such period, in each case
determined for such Person and its Subsidiaries on a consolidated basis in
accordance with GAAP on a rolling twelve month basis ending on the last day of
the measurement period.

“Eligible Account” means, an Account of Borrower or MCC which is acceptable to
Administrative Agent for purposes of determining the Borrowing Base and meets
all criteria for inclusion in the Borrowing Base as determined and established
by Administrative Agent from time to time in its

 

LOAN AND SECURITY AGREEMENT – Page 6   



--------------------------------------------------------------------------------

Permitted Discretion. Without limiting the discretion of Administrative Agent to
establish other criteria of ineligibility, unless otherwise agreed by
Administrative Agent, Eligible Accounts shall not include any Account: (a) which
is not owned exclusively by Borrower or MCC, as applicable, (b) which is not
subject to a first priority and perfected security interest in favor of
Administrative Agent and is subject to any other Lien (other than a Lien in
favor of FGI Finance securing the FGI Finance Debt, so long as subject to the
FGI Finance Subordination Agreement), (c) with respect to which more than 120
days have elapsed since the date of the original invoice or which is unpaid, in
whole or in part, more than 60 days after its original due date, (d) if fifty
percent (50%) or more of the aggregate Dollar amount of outstanding Accounts
owed at such time by the Account Debtor thereon to Borrower, MCC or any of their
Affiliates is classified as ineligible under clause (c) above, (e) Accounts with
respect to an Account Debtor whose total obligations owing to Borrower and MCC,
would exceed (i) with respect to Game Stop, forty-five percent (45%), (ii) with
respect to Amazon, forty percent (40%), and (iii) with respect to all other
Account Debtors, twenty five percent (25%), of the aggregate amount of all
Accounts owing to Borrower and MCC, to the extent of such excess, (f) which
represents a sale on a bill-and-hold, guaranteed sale, sale and return, sale on
approval, consignment, or other repurchase or return basis or a progress billing
under an agreement which requires further performance by Borrower or MCC, as
applicable, or is otherwise contingent on Borrower’s or MCC’s, as applicable,
completion of any future performance, (g) with respect to which any of the
following events has occurred as to the Account Debtor on such Account: death or
judicial declaration of incompetency, if the Account Debtor is an individual,
the filing of any petition for relief under any Debtor Relief Laws or similar
insolvency laws, a general assignment for the benefit of creditors, the
appointment of a receiver or trustee, application or petition for dissolution,
its dissolution, the sale or transfer of all or any material part of the assets
or the cessation of the business as a going concern, (h) owed by an Account
Debtor which does not maintain its chief executive office in the United States
or Canada (other than the Province of Quebec) or is not organized under the laws
of the United States or Canada or any state or Province thereof (other than the
Province of Quebec), (i) which is not payable in United States Dollars or
Canadian Dollars, (j) owed by an Account Debtor which is an Affiliate or
employee of Borrower, MCC or any of Borrower’s or MCC’s Affiliates, (k) with
respect to which either the perfection, enforceability, or validity of
Administrative Agent’s Lien in such Account, or Administrative Agent’s right or
ability to obtain direct payment to Administrative Agent of the proceeds of such
Account, is governed by any federal, state, provincial or local statutory
requirements other than those of the UCC, or comparable law of Canada (not
including any comparable law of the Province of Quebec), (l) owed by an Account
Debtor to which Borrower, MCC or any of their Affiliates are indebted in any
way, or which is subject to any right of setoff or recoupment, or if the Account
Debtor thereon has disputed liability or made any claim with respect to any
other Account due from such Account Debtor, but in each such case only to the
extent of such indebtedness, setoff, recoupment, dispute, or claim, (m) which is
evidenced by a promissory note or other instrument or by chattel paper,
(n) which arises out of a sale not made in the ordinary course of Borrower’s or
MCC’s, as applicable, business, (o) with respect to which the goods giving rise
to such Account have not been shipped and delivered to and accepted by the
Account Debtor or the services giving rise to such Account have not been fully
performed by Borrower or MCC, as applicable, and, if applicable, accepted by the
Account Debtor, or with respect to which the Account Debtor has revoked its
acceptance of any such goods or services, (p) which arises out of an enforceable
contract or order which, by its terms, forbids, restricts or makes void or
unenforceable the granting of a Lien by Borrower or MCC, as applicable, to
Administrative Agent with respect to such Account or otherwise requires the
consent of the respective Account Debtor in order for the Administrative Agent
to obtain direct payment of the proceeds of such Account, (q) with respect to
which the Account Debtor is either (i) the United States or Canadian Government
or any department, agency, or instrumentality of the United States or Canada
(exclusive, however, of an Account owed by the United States or any department,
agency or instrumentality of the United States, Canada or any province or
territory of Canada with respect to which Borrower or MCC, as applicable, has
complied, to the reasonable satisfaction of Administrative Agent, with the
Assignment of Claims Act, 31 USC §3727,

 

LOAN AND SECURITY AGREEMENT – Page 7   



--------------------------------------------------------------------------------

the Financial Administration Act (Canada) or any similar legislation in any
province or territory of Canada) or (ii) any state of the United States or any
province or territory of Canada, (r) with respect to which the Account Debtor is
a Person named on the list of Specially Designated Nationals maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury,
(s) with respect to which the books and records evidencing or relating to such
Account are located in a public warehouse, are in possession of a bailee or are
in a facility leased by Borrower, MCC or an Affiliate of Borrower’s or MCC’s,
unless the warehouseman, bailee, or lessor, as the case may be, has delivered to
Administrative Agent a Collateral Access Agreement, (t) with respect to which
Administrative Agent believes that the prospect of collection of such Account is
impaired or that the Account may not be paid by reason of the Account Debtor’s
financial inability to pay, or (u) owed by an Account Debtor, to the extent the
amount owing thereon exceeds the credit limit extended to such Account Debtor by
Borrower or MCC, as applicable. The identification of specific exclusions from
eligibility herein is not exclusive or exhaustive. Administrative Agent reserves
the right in its Permitted Discretion to establish additional or different
criteria for determining Eligible Accounts, at any time, without prior notice.

“Eligible Foreign Vendor” means a foreign vendor (other than an Affiliate of any
Credit Party) of Inventory which (a) is located in China or any other country
approved by the Administrative Agent in its Permitted Discretion, (b) has
received payment or performance of all liabilities and other obligations
(whether such liabilities and obligations arise from such Person’s purchase of
goods or otherwise) at any time owed to it by the Credit Parties or Mad Catz
Asia (with respect to such Inventory sold to Mad Catz Asia by such foreign
vendor and then sold to Borrower by Mad Catz Asia) in a manner consistent with
the historical business practices between such Person and the applicable
Eligible Foreign Vendor, but in any event, no such amounts shall be more than 90
days past due, and (c) has not asserted (and has no right to assert) any
reclamation, repossession, diversion, stoppage in transit, Lien or title
retention rights in respect of such Inventory.

“Eligible In-Transit Inventory” means Inventory of Borrower that satisfies the
requirements of the definition of “Eligible Inventory” and as to which (a) such
Inventory currently is in transit (whether by vessel, air or land) from a
location outside of the continental United States to a United States location
set forth on Schedule 7.11 that is the subject of a Collateral Access Agreement
or to a United States location of an Eligible NVOCC, (b) pursuant to the terms
of sale, title and risk of loss to such Inventory has been transferred to, and
such Inventory is owned by, Borrower, (c) the vendor with respect to such
Inventory is an Eligible Foreign Vendor, (d) such Inventory is in the possession
and control of a third-party common carrier that has issued a negotiable bill of
lading to an Eligible NVOCC (who possesses such original bill of lading in the
United States) that is not an Affiliate of the vendor or supplier thereof and
the respective Eligible NVOCC has issued an Acceptable Bill of Lading, (e) such
Inventory is fully insured by marine cargo and other insurance against types of
loss, damage, hazards and risks, and in amounts, satisfactory to Administrative
Agent in its discretion (including, without limitation, war and terrorism
risks), and Administrative Agent has been named as loss payee with respect to
such insurance pursuant to a loss payable endorsement acceptable to
Administrative Agent in its discretion, (f) amounts and aging of amounts owing
to the applicable Eligible Foreign Vendor by the Borrower or Mad Catz Asia, as
applicable, in respect of such Inventory are consistent with the historical
business practices between Borrower or Mad Catz Asia (as applicable) and the
applicable Eligible Foreign Vendor (but in any event shall not be more than 90
days past due) and Borrower has paid all amounts owing to any other Person
entitled to payment in respect of such Inventory, (g) the NVOCC in respect of
such Inventory has entered into an effective Imported Goods Agreement in respect
of such Inventory with Administrative Agent and all arrangements reasonably
satisfactory to Administrative Agent have been made to terminate the right of
any vendor, consigner or shipper of such Inventory; (h) such Inventory shall not
have been in-transit for more than thirty (30) days, or such longer period of
time as is mutually agreed from time to time in writing between Borrower and
Administrative Agent, and (i) Borrower knows of no reason why such

 

LOAN AND SECURITY AGREEMENT – Page 8   



--------------------------------------------------------------------------------

Inventory would not be accepted by it when delivered and has no knowledge that
the shipment does not conform to the related order documents; provided, that,
the Administrative Agent may, in its Permitted Discretion, exclude any
particular Inventory from the definition of Eligible In-Transit Inventory in the
event that Administrative Agent determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of Administrative Agent (including, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the availability
of Administrative Agent to realize on such Inventory.

“Eligible Inventory” means Eligible Landed Inventory or Eligible In-Transit
Inventory of Borrower which is acceptable to Administrative Agent for purposes
of determining the Borrowing Base and meets all criteria for inclusion in the
Borrowing Base as determined and established by Administrative Agent from time
to time in its Permitted Discretion. Without limiting the discretion of
Administrative Agent to establish other criteria of ineligibility, unless
otherwise agreed by Administrative Agent, Eligible Inventory shall not include
any Inventory (a) which is not owned exclusively by Borrower or as to which
Borrower does not have good, valid and marketable title thereto, (b) which is
not subject to a first priority and perfected security interest in favor of
Administrative Agent and is subject to any other Lien (other than a Lien in
favor of FGI Finance securing the FGI Finance Debt, so long as subject to the
FGI Finance Subordination Agreement), (c) other than finished goods and raw
materials Inventory, (d) which is not in good condition, or is unmerchantable or
does not meet all standards imposed by any Governmental Authority having
regulatory authority over such goods or their use or sale, (e) which is not
currently either usable or salable, at prices approximating at least cost, in
the normal course of Borrower’s business, or is slow moving or stale, (f) which
is obsolete or returned or repossessed or used goods taken in trade or goods
that constitute spare parts, packaging and shipping materials or supplies used
or consumed in Borrower’s business, (g) except with respect to Eligible
In-Transit Inventory, which is (1) located outside the United States or
(2) in-transit from vendors or suppliers or to or from a location of Borrower,
(h) which is located in a public warehouse or is in possession of a bailee or in
a facility leased by Borrower or an Affiliate thereof unless the warehouseman,
bailee, or lessor, as the case may be, has delivered to Administrative Agent a
Collateral Access Agreement, (i) which is on consignment from any consignor, or
on consignment to any consignee, (j) except for an Acceptable Bill of Lading in
the case of Eligible In-Transit Inventory, is subject to a bill of lading or
other document of title or (k) that contains or bears any Proprietary Rights
licensed to Borrower by another Person unless Borrower has delivered to
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance reasonably acceptable to Administrative Agent, Borrower uses
reasonable efforts to obtain such a consent or Administrative Agent is otherwise
satisfied that it may sell or otherwise dispose of such Inventory in accordance
with Section 11.2 without infringing the rights of the licensor of such
Proprietary Rights or violating any contract of Borrower with such licensor (and
without payment of any royalties other than any royalties due with respect to
the sale or disposition of such Inventory pursuant to the existing license
agreement). The identification of specific exclusions from eligibility herein is
not exclusive or exhaustive. Administrative Agent reserves the right in its
Permitted Discretion to establish additional or different criteria for
determining Eligible Inventory, at any time, without prior notice.

“Eligible Landed Inventory” means Inventory of Borrower that is not Eligible
In-Transit Inventory and otherwise satisfies the requirements of the definition
of “Eligible Inventory”.

“Eligible NVOCC” means, with respect to any in-transit Inventory of Borrower as
of any day of determination, an NVOCC for such Inventory that (i) is not an
Affiliate of any Credit Party or the applicable foreign vendor of such Inventory
and is otherwise acceptable to Administrative Agent in its Permitted Discretion,
(ii) is engaged as a freight forwarder and a customs broker with respect to such
Inventory, (iii) has (1) received and is holding in the United States a tangible
negotiable bill of lading governed by the laws of a state within the United
States issued by the applicable carrier in respect such

 

LOAN AND SECURITY AGREEMENT – Page 9   



--------------------------------------------------------------------------------

Inventory to the order of such Eligible NVOCC as consignee and (2) issued a
house bill of lading in respect of such Inventory that qualifies as an
Acceptable Bill of Lading, (iv) is a party to an effective Imported Goods
Agreement, and (v) has not asserted any adverse claim or Lien against any such
Inventory.

“Environmental Laws” means any and all laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equipment” has the meaning prescribed for such term as defined by the UCC or
the PPSA, as applicable (which definitions are incorporated herein by
reference), wherever located, and whether now or hereafter existing, and all
parts thereof, all accessions thereto and all replacements therefor. The
Equipment includes, without limitation, with respect to a Person, all personal
property used or useable by such Person in its business.

“Equity Interests” means, with respect to a Person, shares of capital stock,
partnership interests, membership or limited liability company interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person, trade or business (whether or not
incorporated) subject to ERISA whose employees are treated as being employed by
the same employer as the employees of any Credit Party under Section 414(b) of
the IRC, (b) any Person, trade or business (whether or not incorporated) subject
to ERISA whose employees are treated as being employed by the same employer as
the employees of any Credit Party under Section 414(c) of the IRC, (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Credit Party is a member under Section 414(m) of the IRC, or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with any Credit Party
and whose employees are aggregated with the employees of any Credit Party under
Section 414(o) of the IRC.

“ERISA Benefit Plan” means any “employee benefit plan” (as defined in Section
3(3) of ERISA) as to which any Credit Party or any ERISA Affiliate (a) is
(currently or hereafter), or at any time during the immediately preceding six
(6) years has, sponsored, maintained or contributed to on behalf of any of its
employees or (b) has (currently or hereafter), or has had at any time within the
preceding six (6) years, any liability (contingent or otherwise).

“Event of Default” has the meaning prescribed by Section 10.1.

“Excluded Accounts” means each Deposit Account specially and exclusively used
for payroll, payroll taxes, and other employee wage and benefit payments to or
for the benefit of a Credit Party.

“Excluded Property” means, with respect to any Credit Party, collectively,
(i) property of such Credit Party subject to Liens permitted by clauses (c),
(d) or (m) of the definition of Permitted Liens solely in the event and to the
extent that a grant or perfection of a Lien in favor of Administrative Agent

 

LOAN AND SECURITY AGREEMENT – Page 10   



--------------------------------------------------------------------------------

on any such property is prohibited by or results in a breach or termination of,
or constitutes a default under, the documentation governing such Liens or the
obligations secured by such Liens (other than to the extent that such terms
would be rendered ineffective pursuant to Section 9.406, 9.407, 9.408 or 9.409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction and other than to the extent all necessary consents to creation,
attachment and perfection of the Administrative Agent’s Liens thereon have been
obtained) and, in any event, immediately upon the ineffectiveness, lapse or
termination of such terms or the obtainment of such consents, such property
shall cease to constitute Excluded Property and shall be Collateral, (ii) any
personal property lease, contract, permit, license, franchise or letter of
credit right of such Credit Party, solely in the event and to the extent that a
grant or perfection of a Lien on such personal property lease, contract, permit,
license, franchise or letter of credit right is prohibited by applicable law or
results in a breach or termination of, or constitutes a default under, any such
personal property lease, contract, permit, license, franchise or letter of
credit right (other than to the extent that such law or terms would be rendered
ineffective pursuant to Section 9.406, 9.407, 9.408 or 9.409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction and other than
to the extent all necessary consents to creation, attachment and perfection of
the Administrative Agent’s Liens thereon have been obtained) and, in any event,
immediately upon the ineffectiveness, lapse or termination of such law or terms
or the obtainment of such consents, such personal property lease, contract,
permit, license, franchise or letter of credit right shall cease to constitute
Excluded Property and shall be Collateral, (iii) the voting equity interests of
any Foreign Subsidiary and (iv) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the United States Patent and
Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision) such intent-to-use trademark
application shall cease to constitute Excluded Property and shall be Collateral.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the IRC
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FGI Finance” means Faunus Group International, Inc., a Delaware corporation,
and its successors and assigns.

“FGI Finance Availability” means the “Availability” as defined in the FGI
Finance Documents.

“FGI Finance Debt” means the Debt owing to FGI Finance by Mad Catz Europe,
Limited and Credit Parties under the FGI Finance Documents, and any Refinancing
Debt thereof.

“FGI Finance Documents” means, collectively: (a) that certain Receivables
Purchase Agreement dated on or about June 30, 2015, between FGI Finance and Mad
Catz Europe, Limited, (b) each Guaranty and each Security Agreement executed by
a Credit Party or a Guarantor in connection therewith, and (c) each other
document, instrument or agreement now or hereafter executed by any Credit Party
or Affiliate of a Credit Party evidencing, securing, guaranteeing or otherwise
relating to the FGI Finance Debt or the agreements referenced in clauses (a) and
(b) of this definition, in each case, as amended, supplemented, restated or
otherwise modified from time to time.

 

LOAN AND SECURITY AGREEMENT – Page 11   



--------------------------------------------------------------------------------

“FGI Finance Liens” means the Liens granted to FGI Finance by the Credit Parties
as security for the FGI Finance Debt.

“FGI Subordination Agreement” means a Subordination and Intercreditor Agreement
between FGI Finance and Administrative Agent, pursuant to which the obligations
and liabilities of Credit Parties to FGI Finance and Liens granted by the Credit
Parties to FGI Finance are subordinated to the Obligations and Administrative
Agent’s Liens.

“Fiscal Month” means a calendar month.

“Fiscal Quarter” means one of four fiscal quarters of a Fiscal Year, each
consisting of a period of three (3) consecutive Fiscal Months, with the first of
such quarters beginning on the first day of a such Fiscal Year and the last of
such quarters ending on the last day of such Fiscal Year.

“Fiscal Year” means Credit Parties’ fiscal year for financial accounting
purposes, beginning on April 1 and ending on March 31 of the following calendar
year.

“Foreign Subsidiary” means a Subsidiary of Parent that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles as promulgated by the
American Institute of Certified Public Accountants, consistently applied, as in
effect from time to time. Notwithstanding anything herein to the contrary, all
financial statements delivered hereunder shall be prepared and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
account principal) permitting a Person to value its financial liabilities at the
fair value thereof.

“General Intangibles” has the meaning prescribed for such term as defined by the
UCC, which definition is incorporated herein by reference, and in any event
includes, without limitation, all intangible personal property of every kind and
nature (other than Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Instruments, Investment Property, Letter of Credit Rights,
Letters of Credit and money), including, without limitation, contract rights,
business records, rights and claims against carriers and shippers, customer
lists, registrations, licenses, franchises, tax refund claims, rights to
indemnification, warranty or guaranty contract, claims for any damages arising
out of or for breach or default under or in connection with any contract, rights
to exercise or enforce remedies, powers and privileges under any contract and
rights and claims to any amounts payable under any contract of insurance,
including without limitation, business interruption, property, casualty, key
employee life or any other insurance.

“Governmental Authority” means any federal, state, provincial, territorial or
local government, any subdivision thereof, and any agency, entity,
instrumentality or authority owned or controlled thereby.

“Guaranty” means, with respect to a Person, any direct or indirect guaranty by
such Person of any Debt or other obligation of another Person or any obligation
by such Person to purchase or acquire or otherwise protect or insure a creditor
against loss in respect of Debt or other obligations of another Person, but
excluding customary contractual indemnities in contracts made in the ordinary
course of business or under organizational documents.

“Guaranty Agreement” means collectively, the Canadian Guaranty Agreements and
the US Guaranty Agreements.

 

LOAN AND SECURITY AGREEMENT – Page 12   



--------------------------------------------------------------------------------

“Guarantor” means, collectively, each Person executing a Guaranty Agreement in
favor of Administrative Agent (including, without limitation, Parent, MCC and
Mad Catz Asia).

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Imported Goods Agreement” means an agreement, in form and substance acceptable
to Administrative Agent, in its Permitted Discretion, among an Eligible NVOCC,
Borrower and Administrative Agent, pursuant to which, among other things, such
Eligible NVOCC agrees that (a) it holds the negotiable documents of title
evidencing the applicable in-transit Inventory as agent for the Administrative
Agent, (b) holds in-transit Inventory in its possession or control as bailee for
Administrative Agent and (c) has granted the Administrative Agent access to such
Inventory.

“In-Transit Limit” means (i) during the Revolving Credit Limit Increase Period,
$6,000,000 and (ii) at any other time $4,000,000.

“Indemnified Claims” means any and all claims, demands, actions, causes of
action, judgments, obligations, liabilities, losses, damages and consequential
damages, penalties, fines, costs, fees, expenses, Lender Expenses and
disbursements (including without limitation, fees and expenses of attorneys and
other professional consultants and experts in connection with investigation or
defense) of every kind, known or unknown, existing or hereafter arising,
foreseeable or unforeseeable, which may be imposed upon, threatened or asserted
against, or incurred or paid by, an Indemnified Person at any time and from time
to time, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Collateral, the Loan Documents (including enforcement of Administrative Agent’s
or Lenders’ rights thereunder or defense of Administrative Agent’s or Lenders’
actions thereunder), any Default or Event of Default or any acts or omissions
taken by such Indemnified Person in connection with this Agreement or
administration of the Loan Documents.

“Indemnified Persons” means, collectively, Administrative Agent, Swing Lender,
each Lender and their Affiliates, Equity Interest owners, officers, directors,
members, managers, employees, agents and representatives.

“Instrument” has the meaning prescribed for such term as defined by the UCC or
the PPSA, as applicable, which definition is incorporated herein by reference,
and includes, without limitation, a negotiable instrument or any other writing
that evidences a right to the payment of a monetary obligation, is not itself a
security agreement or lease, and is of a type that in the ordinary course of
business is transferred by delivery with any necessary endorsement or
assignment.

“Intangible Assets” means, for any Person, assets that are treated as intangible
pursuant to GAAP, including, without limitation: (a) obligations owing to such
Person by its officers, directors, members, managers, employees, subsidiaries,
Affiliates or any Person in which any such officer, director, member, manager,
employee, subsidiary, or Affiliate owns any interest and (b) any asset which is
intangible or lacks intrinsic or marketable value or collectability, including,
without limitation, goodwill, noncompetition agreements, patents, copyrights,
trademarks, franchises, organization or research and development costs.

“Interest Expense” means, for a Person for a period, total interest expense for
such Person for such period, as determined in accordance with GAAP.

 

LOAN AND SECURITY AGREEMENT – Page 13   



--------------------------------------------------------------------------------

“Inventory” has the meaning prescribed for such term as defined by the UCC,
which definition is incorporated herein by reference, and includes, without
limitation, with respect to a Person, goods (including goods in-transit) that
(a) are held or to be held by such Person for sale or lease or to be furnished
under a contract of service, (b) are leased or to be leased by such Person as
lessor or (c) consist of raw materials, work in process, finished goods or
materials used or consumed in such Person’s business.

“Inventory Sublimit” means 2.3333 times the amount determined pursuant to clause
(a)(i) of the definition of Borrowing Base.

“Investment” means, with respect to any Person, any investment made, directly or
indirectly by such Person in, to or with respect to any other Person, whether by
(a) acquisition of shares of capital stock, indebtedness or other obligations or
securities, (b) a loan, guarantee, advance, capital contribution or other like
investment, or (c) any purchase or other acquisition (or any commitment to make
any such purchase or other acquisition) of all or a material portion of the
assets of (or any division or business line of) any other Person, in each case,
whether made in cash, by the transfer of property or otherwise (including,
without limitation, any joint venture relationship).

“Investment Property” has the meaning prescribed for such term as defined by the
UCC or the PPSA, as applicable, which definition is incorporated herein by
reference, and includes, without limitation, a security (whether certificated or
uncertificated) security entitlement, securities account, commodity contract, or
commodity account.

“IRC” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

“Lender” and “Lenders” have the respective meanings set forth in the preamble
hereto and shall include the Swing Lender and any other Person made a party to
this Agreement in accordance with the provisions of Section 14.13.

“Lender Expenses” has the meaning prescribed by Section 14.5.

“Lender Parties” means Administrative Agent, Swing Lender and each Lender.

“Letter of Credit Rights” has the meaning prescribed for such term as defined by
the UCC, which definition is incorporated herein by reference, and includes,
without limitation, a right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance and whether or not evidenced by a writing.

“LIBOR Rate” means the greater of (i) the rate per annum published on each
Business Day in the “Money Rates” table of The Wall Street Journal (or such
other presentation within The Wall Street Journal as may be adopted hereafter
for such information) as the one-month LIBOR rate, adjusted daily, and
(ii) 1.0%; provided, that, if the Administrative Agent determines (which
determination shall be conclusive) that by reason of circumstances, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate or that the
Adjusted LIBOR Rate will not adequately and fairly reflect the cost to Lenders
of funding the Loans, then the LIBOR Rate shall be a rate per annum determined
by the Administrative Agent in its Permitted Discretion.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute, or contract, and including a security
interest, collateral assignment, charge, claim, or lien arising from a security
agreement, mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit

 

LOAN AND SECURITY AGREEMENT – Page 14   



--------------------------------------------------------------------------------

arrangement, conditional sale, trust receipt, lease, consignment or bailment for
security purposes or similar agreement, or any contingent or other agreement to
provide any of the foregoing.

“Loan” means any loan or advance made by Lenders to Borrower under this
Agreement and includes Revolving Loans and Swing Loans made by Swing Lender, and
“Loans” means, collectively, all such loans and advances.

“Loan Documents” means this Agreement, each Guaranty Agreement (if any), each US
Pledge Agreement, each US Security Agreement, each Canadian Security Agreement,
each Canadian Pledge Agreement, each Control Agreement, each Collateral Access
Agreement, each Imported Goods Agreement, each Subordination Agreement, and any
other documents, instruments or agreements executed in connection with any of
the foregoing, and any other agreements, instruments, and documents heretofore,
now or hereafter evidencing, securing, guaranteeing or otherwise relating to the
Obligations, the Collateral or any other aspect of the transactions contemplated
by this Agreement, and in each case including any and all renewals, extensions,
modifications, amendments, or restatements of any of the foregoing.

“Mad Catz Asia” means Mad Catz Interactive Asia Limited, a corporation
incorporated under the laws of Hong Kong, and its successors and permitted
assigns.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means the occurrence of any of the following: (i) a
material adverse change in, or effect on, the business, assets, operations,
prospects or financial condition of any Credit Party, (ii) a material impairment
of the ability of any Credit Party to perform any obligations under the Loan
Documents to which it is a party, (iii) a material adverse effect upon the
Collateral or the validity, perfection or priority of Administrative Agent’s
Liens on the Collateral or (iv) a material adverse effect upon the legality,
validity, binding effect or enforceability of any Loan Document.

“Maturity Date” means June 30, 2018.

“Maximum Rate” means the maximum rate of interest permitted to be charged under
Applicable Law from time to time in effect; provided, that in the event
Applicable Law provides for an interest ceiling under Chapter 303 of the Texas
Finance Code, as amended (the “Texas Finance Code”), for that day, the ceiling
shall be the “monthly ceiling” as referred to and in effect from time to time
under the provisions of Section 303.004 of the Texas Finance Code, provided
further, that if any Applicable Law permits greater interest, the Applicable Law
permitting the greatest interest shall apply.

“MCC” means 1328158 Ontario Inc., a corporation organized under the laws of
Ontario, and its successors and permitted assigns.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Credit Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.

“Net Amount” means, (a) with respect to an Eligible Account of Borrower at any
time, an amount equal to: (i) the gross amount of such Eligible Account less
(ii) sales, excise or similar taxes, and all returns, discounts, claims, credits
and allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed, and (b) with respect to Eligible Inventory at any time,
the net orderly

 

LOAN AND SECURITY AGREEMENT – Page 15   



--------------------------------------------------------------------------------

liquidation value of such Inventory, as determined pursuant to the most recent
appraisal acceptable to Administrative Agent in its discretion.

“Net Income” means, with respect to a Person for any period, net income, after
income tax (if any) payable for such period, determined for such Person and its
consolidated Subsidiaries in accordance with GAAP.

“NVOCC” means, with respect to any in-transit Inventory, a non-vessel operating
common carrier engaged as a freight forwarder and customs broker to assist with
the importation of such Inventory from the applicable gateway or port of origin
to the port of entry in the United States and to clear in-transit Inventory
through U.S. customs.

“Obligations” means all obligations, liabilities and indebtedness now or
hereafter owing by any Credit Party or Guarantor to any Lender Party pursuant to
or otherwise arising in connection with this Agreement or any other Loan
Documents, including, without limitation, all loan repayment obligations
(including interest that accrues after the commencement of an insolvency
proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in such insolvency proceeding), accrued interest obligations, indemnity
obligations and all obligations for payment or reimbursement for fees, costs and
expenses as provided by this Agreement or any other Loan Document, whether
direct or indirect, primary or secondary, joint, several, or joint and several,
fixed or contingent, including indebtedness and obligations, if any, which may
be assigned to or acquired by any Lender Party, and any and all renewals and
extensions of the foregoing or of any part thereof.

“Parent” means Mad Catz Interactive Inc., a Canadian corporation, and its
successors and permitted assigns.

“Payment Intangibles” means all “payment intangibles” as defined in the UCC,
which definition is incorporated herein by reference.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage Share” means, with respect to any Lender, (a) unless otherwise
specifically set forth therein, when used in Sections 2.1, 2.2 or 3.2, in any
request for Loans pursuant to Section 2.2, or when no Loans are outstanding
hereunder, the percentage set forth opposite such Lender’s name on Schedule 1.1
and (b) when used otherwise, the percentage obtained by dividing (i) the sum of
the unpaid principal balance of such Lender’s Loans at the time in question by
(ii) the sum of the aggregate unpaid principal balance of all Loans at such
time.

“Perfection Certificate” means a perfection certificate executed by the Credit
Parties on or prior to the Agreement Date, which provides information with
respect to the assets and/or property of the Credit Parties as of the Agreement
Date, in form reasonably acceptable to Administrative Agent, and any additional
Perfection Certificate delivered by a Credit Party to the Administrative Agent
after the Agreement Date.

“Permitted Discretion” means, with respect to any Person, a determination made
in the exercise of such Person’s commercially reasonable business judgment (from
the perspective of a secured lender).

“Permitted Liens” means, with respect to any Credit Party, (a) Administrative
Agent’s Liens, (b) Liens for unpaid taxes that are not delinquent or do not have
priority over the Administrative Agent’s Liens and are being contested in good
faith by appropriate proceedings promptly instituted and diligently

 

LOAN AND SECURITY AGREEMENT – Page 16   



--------------------------------------------------------------------------------

conducted and for which adequate reserves are maintained on the books of such
Credit Party in accordance with GAAP, (c) Liens, if any, described in Schedule
7.22, (d) Liens which constitute purchase money Liens and secure Debt permitted
under clause (d) of Section 9.5, but only to the extent such Liens attach only
to the property acquired by the incurrence of such purchase money secured Debt
and such Liens only secure the Debt incurred to acquire such property or any
related Refinancing Debt, (e) the interests of lessors under operating leases,
(f) statutory Liens in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers or suppliers, incurred in the ordinary course of business
of such Credit Party and not in connection with the borrowing of money, and
which Liens are for sums not delinquent or sums being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and for
which adequate reserves are maintained on the books of such Credit Party in
accordance with GAAP, (g) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (h) purported
Liens evidenced by the filing of precautionary UCC financing statements relating
solely to operating leases of personal property entered into in the ordinary
course of business, (i) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business, (j) judgment
liens in respect of judgments that do not constitute an Event of Default,
(k) non-exclusive licenses of intellectual property rights granted by such
Credit Party in the ordinary course of business, (l) with respect to real
property, easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
such Credit Party, (m) Liens consisting of pledges or deposits to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeals
bonds, bids, insurance, leases, government contracts, trade contracts,
performance and return of money bonds, letters of credit and other similar
obligations (exclusive of obligations for the payment of borrowed money) entered
into in the ordinary course of business (n) security deposits to public
utilities or to any municipalities or Governmental Authority or other public
authorities when required by such utility, municipality, Governmental Authority
or other public authority in connection with the supply of services or utilities
and (o) the FGI Finance Liens, so long as subject to the FGI Subordination
Agreement.

“Permitted Unsecured Debt” means (a) unsecured Debt of Borrower and Parent
evidenced by that certain Promissory Note dated February 27, 2014, executed by
Borrower and Parent in favor of the former stockholders of Tritton Technologies,
Inc., as more specifically described therein, so long as such Debt does not at
any time exceed $2,475,000 minus the aggregate amount of all principal payments
made thereon prior to such time, and (b) Borrower’s obligations to its landlord
at its chief executive office arising from certain tenant improvements made
thereon, in accordance with the lease agreement between Borrower and such
landlord.

“Person” means any individual, corporation, joint venture, general or limited
partnership, trust, unincorporated organization or Governmental Authority.

“PPSA” shall mean the Personal Property Security Act (Ontario), the Civil Code
of Québec or any other applicable Canadian federal, provincial or territorial
statute pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statues,
together with any regulations thereunder, in each case as in effect from time to
time. References to sections of the PPSA shall be construed to also refer to any
successor sections.

“Priority Payables” shall mean, at any time with respect to any Credit Party,
(a) the full amount of the liabilities of such Credit Party at such time which
(i) have a trust imposed to provide for payment or a Lien ranking or capable of
ranking senior to or pari passu with Liens securing the Obligations under
Applicable Laws of Canada or (ii) have a right imposed to provide for payment
ranking or capable of

 

LOAN AND SECURITY AGREEMENT – Page 17   



--------------------------------------------------------------------------------

ranking senior to or pari passu with the Obligations under Applicable Laws of
Canada; including claims for unremitted and/or accelerated rents, taxes, wages,
withholding taxes, harmonized sales tax, goods and services tax, value added
taxes, all amounts deducted or withheld and not paid and remitted when due under
the Income Tax Act (Canada), excise tax, tax payable pursuant to Part IX of the
Excise Tax Act (Canada) or similar provincial legislation, amounts currently or
past due and not paid for realty, municipal or similar taxes, provincial and
territorial sales taxes, and other amounts payable to an insolvency
administrator, employee withholdings or deductions and vacation pay (including
such amounts protected by the Wage Earner Protection Program Act (Canada)),
workers’ compensation obligations, government royalties or pension fund
obligations and (b) at any time after an Event of Default which is continuing,
the amount equal to the percentage applicable to Inventory of such Credit Party
included in the calculation of the Borrowing Base (if any) multiplied by the
aggregate fair market value of the Eligible Inventory included in the
calculation of the Borrowing Base which is subject to a right of a supplier to
repossess goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act
(Canada) or any similar Applicable Laws of Canada granting revendication or
similar rights to unpaid suppliers (provided that, to the extent such Inventory
has been identified and has been excluded from Eligible Inventory, the amount
owing to the supplier shall not be considered a Priority Payable).

“Proprietary Rights” means collectively, all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational, foreign laws or otherwise, including, without limitation,
inventions, invention disclosures, designs, blueprints, plans, specifications,
licenses, permits, patents, patent rights, copyrights, works which are the
subject matter of copyrights, trademarks, service marks, trade names, trade
styles, patent, trademark and service mark applications, trade secrets, domain
names, good will and all licenses and rights related to any of the foregoing,
and all other rights under any of the foregoing, including, without limitation,
all royalties, license fees or other payments due under or in respect of any of
the foregoing, all extensions, renewals, reissues, divisions and continuations
of any of the foregoing, and all rights to sue at law or in equity for past,
present and future infringement misappropriation, violation or other impairment
of any of the foregoing including the right to receive all proceeds and damages
therefrom.

“Protective Advances” has the meaning set forth in Section 2.4.

“Refinancing Debt” means, with respect to any Debt of any Person, refinancings,
renewals, or extensions thereof so long as (a) the terms and conditions of such
refinancings, renewals, or extensions do not materially impair the prospects of
repayment of the Obligations or materially impair such Person’s
creditworthiness, (b) the terms of such refinancings, renewals and extensions
are not less favorable to the obligor thereon or to the Lenders than the Debt so
refinanced, renewed or extended (individually or in the aggregate), (c) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Debt so refinanced, renewed, or extended, (d) such
refinancings, renewals, or extensions do not result in an increase in the
interest rate with respect to the Debt so refinanced, renewed, or extended,
(e) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity of the Debt so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are materially more
burdensome or restrictive to such Person, (f) if the Debt that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent or the Lenders as those that were applicable to the
refinanced, renewed, or extended Debt, and (g) the Debt that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than that Person or those Persons which were obligated
with respect to the Debt that was refinanced, renewed, or extended.

 

LOAN AND SECURITY AGREEMENT – Page 18   



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to an ERISA Benefit Plan that is subject to Title IV of ERISA other
than those events as to which the 30 day notice period is waived under
subsections .22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.

“Reporting Date” means, with respect to any Schedule hereto, (i) initially, the
date of this Agreement and (ii) thereafter, the most recent date as to which
such Schedule was updated (or required to be updated) in accordance with the
terms hereof.

“Required Lenders” means (a) Administrative Agent and (b) Lenders whose
aggregate Percentage Shares equal or exceed fifty-one percent (51%); provided,
however, at any time there are two (2) or more Lenders, Required Lenders must
include at least (2) Lenders and provided, further, the Administrative Agent
shall act on behalf of any Lender that is an Affiliate of the initial
Administrative Agent and is a special purpose entity created for the purpose of
being a borrower under a warehouse credit facility.

“Responsible Officer” means, for any Person, the chief executive officer, chief
financial officer, or president of such Person and, in addition, with respect to
a Borrowing Base Certificate or a Compliance Certificate, the treasurer or
corporate controller of such Person or any other Person authorized by board
resolution and approved by Administrative Agent in its Permitted Discretion.

“Restricted Investment” means, with respect to any Credit Party, any Investment
other than (a) the purchase of Inventory by such Credit Party in the ordinary
course of business, (b) acquisitions (not otherwise prohibited by this
Agreement) of Equipment by such Credit Party for use in the ordinary course of
business, (c) direct obligations of the United States of America or any agency
thereof, or obligations guaranteed by the United States of America, that mature
within one year from the date of acquisition thereof, certificates of deposit
maturing within one year from the date of acquisition, issued by a commercial
bank organized under the laws of the United States of America or any state
thereof having capital and surplus aggregating at least $100,000,000,
(d) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Corporate or P-1 from Moody’s Investor Services Inc., (e) money market mutual
funds provided that substantially all of the assets of such fund are comprised
of securities of the type described in clauses (c) and (d) above, and (f) travel
and similar advances to employees made in the ordinary course of business.

“Revolving Credit Limit” means (a) during the Revolving Credit Limit Increase
Period $35,000,000 and (b) at all other times, $20,000,000.

“Revolving Credit Limit Increase Period” means the period from September 1, 2015
through December 31, 2015.

“Revolving Loans” has the meaning set forth in Section 2.1(a).

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Canada, the European
Union or any EU member state (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the

 

LOAN AND SECURITY AGREEMENT – Page 19   



--------------------------------------------------------------------------------

U.S. Department of State or (b) the United Nations Security Council, the
European Union of Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority and any Canadian economic sanctions, including under the
Special Economic Measures Act (Canada), the United Nations Act (Canada), the
Freezing Assets of Corrupt Foreign Officials Act (Canada) and the Criminal Code
(Canada) and, in each case, the regulations promulgated thereunder.

“Settlement” has the meaning set forth in Section 2.5(b).

“Settlement Date” has the meaning set forth in Section 2.5(b).

“Shareholder’s Equity” means, as of any date, stockholder’s or member’s equity
as determined in accordance with GAAP or, in the case of a partnership, a
partner’s partnership interest.

“Solvent” means, when used with respect to any Person at any time of
determination:

(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities); and

(b) the present fair saleable value of such Person’s assets is greater than the
total amount of its existing debts (including contingent, subordinated,
unmatured and unliquidated liabilities) as such debts become absolute and
matured; and

(c) such Person is then able and expects to be able to pay its debts (including
contingent, subordinated, unmatured and unliquidated liabilities) as they
mature; and

(d) such Person has capital sufficient to carry on its business as conducted and
as proposed to be conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified EBITDA” means, for any Fiscal Month, an amount determined by
Administrative Agent for such Fiscal Month and delivered to Borrower in writing,
as determined by Administrative Agent in its discretion based on budgetary
information provided by Borrower pursuant to Section 8.4(c) of this Agreement
and acceptable to Administrative Agent and such other information Administrative
Agent deems appropriate for consideration.

“Subordinated Debt” means Debt that is subordinated to the Obligations pursuant
to a Subordination Agreement.

“Subordination Agreement” means any subordination agreement among Administrative
Agent, the applicable Credit Party and the applicable third party creditor
(including, without limitation, any Affiliate of such Credit Party), pursuant to
which all obligations and indebtedness now or hereafter owing by such Credit
Party to such creditor are subordinated to the Obligations in right of payment
and claim, and all Liens securing such obligations and indebtedness are
subordinated to Administrative Agent’s Liens in the Collateral, in form and
substance satisfactory to Administrative Agent. The FGI Subordination Agreement
is a Subordination Agreement hereunder.

“Subsidiary” means, with respect to a Person, any other Person of which more
than ten percent (10%) of the voting Equity Interests is owned or controlled
directly or indirectly by such Person or one or

 

LOAN AND SECURITY AGREEMENT – Page 20   



--------------------------------------------------------------------------------

more of its Subsidiaries, or a combination thereof; provided, that for the
purposes of this definition, any Person that is required to be consolidated with
a Credit Party in accordance with GAAP will be considered to be a Subsidiary of
such Credit Party.

“Swing Lender” means NewStar Business Credit, LLC or any successor in such
capacity.

“Swing Loan” has the meaning specified therefor in Section 2.2(b) hereof.

“Swing Loan Sublimit” has the meaning specified therefor in Section 2.2(b)
hereof.

“Taxes” has the meaning specified therefore in Section 3.5(a) hereof.

“Termination Date” means the earlier of (a) the Maturity Date, (b) the day on
which the obligations of Lenders to make Loans hereunder have been terminated
pursuant to Section 12.1 or (c) the day on which the Obligations first become
due and payable in full (or, with the exception of contingent indemnity
obligations, are paid in full) and the obligation of Lenders to make Loans
hereunder are terminated.

“Termination Event” shall mean (i) a Reportable Event with respect to any ERISA
Benefit Plan; (ii) the existence with respect to any ERISA Benefit Plan of a
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the IRC); (iii) the withdrawal of any Credit Party or any ERISA
Affiliate from an ERISA Benefit Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iv) the providing of notice of intent to terminate an ERISA Benefit
Plan in a distress termination described in Section 4041(c) of ERISA; (v) the
institution by the PBGC of proceedings to terminate an ERISA Benefit Plan or
Multiemployer Plan; (vi) any event or condition (a) which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any ERISA Benefit Plan or Multiemployer Plan, or
(b) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; or (vii) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA, of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization.

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“UCC” means the Uniform Commercial Code in effect in the State of Texas, as
amended from time to time.

“US Guaranty Agreement” means each Guaranty now or hereafter executed by a
Guarantor in favor of Administrative Agent, for the benefit of Lender Parties,
governed by the laws of the State of Texas or any other State within the United
States and pursuant to which such Guarantor guarantees the payment and/or
performance of all or any portion of the Obligations, in form and substance
acceptable to Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“US IP Security Agreement” means, collectively, each Patent, Copyright and
Trademark Security Agreement executed by a Credit Party and/or a Guarantor and
Administrative Agent, and relating to any United States Intellectual Property
owned by such Person, in each case, governed by the laws of the State of Texas
or any other State within the United States and in form and substance acceptable
to Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.

 

LOAN AND SECURITY AGREEMENT – Page 21   



--------------------------------------------------------------------------------

“US Pledge Agreement” means, collectively, each Pledge Agreement now or
hereafter executed by Parent or any other Credit Party in favor of the
Administrative Agent, for the benefit of the Lender Parties, pursuant to which
such Person pledges to Administrative Agent all or any portion of the Equity
Interests owned by it and, in each case governed by the laws of the State of
Texas or any other State within the United States and in form and substance
acceptable to Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“US Security Agreement” means, collectively, each Security Agreement executed by
Parent, MCC or any other Credit Party in favor of the Administrative Agent, for
the benefit of the Lender Parties, pursuant to which such Person pledges to
Administrative Agent all or any portion of the personal property assets owned by
it and, in each case, governed by the laws of the State of Texas or any other
State within the United States and in form and substance acceptable to
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.

Section 1.2. Interpretive Provisions.  Unless expressly provided otherwise, any
term which is defined by the UCC, wherever used in this Agreement, shall have
the same meaning as is prescribed by the UCC. The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms. The
words “hereof,” “herein,” “hereunder” and similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement. Unless the
context indicates otherwise, references to “Section,” “Subsection,” “clause”
“Schedule” and “Exhibit” are references to this Agreement. The term “documents”
(if not capitalized as a defined term) includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.” Unless the context requires otherwise, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” The term,
“discretion”, when used in reference to a Person, means, unless qualified by the
word(s) “reasonable” or Permitted Discretion, the sole and absolute discretion
of such Person, honestly determined by such Person under the circumstances.
Unless otherwise expressly provided herein, references to agreements (including
this Agreement) and other contractual documents shall be deemed to include all
subsequent amendments, restatements and other modifications thereto, and
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation. The captions and
headings of this Agreement are for convenience of reference only and shall not
affect the interpretation of this Agreement. This Agreement and the other Loan
Documents are the result of negotiations among the parties, have been reviewed
by counsel to each party and are the products of all parties, and in
consideration thereof, it is agreed that they shall not be construed against
either party solely because of such party’s involvement in their preparation.
Unless otherwise specified, any reference to time shall be deemed to mean
Central Standard Time or Central Daylight Time, as applicable, as in effect in
Dallas County, Texas.

ARTICLE II

LOANS

Section 2.1. Loans.

(a) Revolving Loans.  Subject to the terms and provisions of this Agreement,
Lenders agree to make advances to Borrower from time to time during the period
from the date of this Agreement to the Termination Date in an amount not
exceeding such Lender’s Percentage Share of the Availability as of such time of
determination (such advances made by Lenders pursuant to this Section 2.1(a)
collectively, the “Revolving Loans”); provided, that in no event shall the
aggregate

 

LOAN AND SECURITY AGREEMENT – Page 22   



--------------------------------------------------------------------------------

principle balance of the Revolving Loans exceed the Revolving Credit Limit.
Borrower may borrow and repay Revolving Loans from time to time, subject to the
terms of this Agreement. Administrative Agent shall have the continuing right to
establish and maintain any additional reserves for purposes of calculating the
Borrowing Base in such amounts and at such times and with respect to such
matters and for such purposes as Administrative Agent deems appropriate without
prior notice to Borrower, including reserves with respect to collection
performance, slow moving or obsolete Inventory, contingencies, amounts Borrower
is or may be required to pay (such as taxes, freight and shipping charges,
insurance premiums, amounts owing to landlords, warehousemen, carriers,
mechanics, materialmen, laborers or suppliers, or ad valorem, excise, sales, or
other taxes) or any other matter in Administrative Agent’s discretion. Any such
reserves are solely for purposes of calculating the Borrowing Base and do not
constitute or represent cash funds.

(b) Accounting for Loans.  Administrative Agent shall maintain, in accordance
with its usual practice, electronic or written records evidencing the
outstanding Obligations of Borrower to each Lender, including without limitation
the Obligations resulting from each Loan made by such Lender to Borrower from
time to time, and the amounts of principal and interest payable and paid to such
Lender from time to time in respect of each Loan. The entries made in the
electronic or written records maintained pursuant to this Section 2.1(b) shall
be prima facie evidence of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Obligations in accordance with the
terms of this Agreement and the other Loan Documents.

Section 2.2. Request for and Making of Revolving Loans; Swing Loans.

(a) Request for Revolving Loans.  Borrower shall request each Revolving Loan by
delivering to Administrative Agent a written Borrowing Notice, signed by a
Responsible Officer of Borrower, accompanied by a Borrowing Base Certificate
complying with Section 8.5 and reflecting sufficient Availability. Unless
otherwise agreed by Administrative Agent, each request for a Loan shall be
irrevocable and, in order to be effective, must be received by Administrative
Agent prior to 11:00 a.m., Dallas time, two (2) Business Days prior to the
requested funding date, specifying (i) the amount of the requested Loan, and
(ii) the requested funding date, which shall be a Business Day.

(b) Making of Swing Loans.  In the case of a request for a Revolving Loan and so
long as the aggregate outstanding amount of Revolving Loans at such time
(including any Swing Loans made since the last Settlement Date) minus the amount
of collections or payments applied to Swing Loans since the last Settlement
Date, plus the amount of the current requested Revolving Loans does not exceed
the lesser of the Availability at such time or the Revolving Credit Limit, Swing
Lender shall make Revolving Loans in the amount of such requested borrowing (any
such advance made solely by Swing Lender pursuant to this Section 2.2(b) being
referred to as a “Swing Loan” and such advances being referred to collectively
as “Swing Loans”) on the requested funding date applicable thereto (in lieu of
any Revolving Loan that otherwise may be made by Lenders pursuant to such
request) by transferring immediately available funds to the Designated Account;
provided, however, upon the request from Borrower, the Swing Lender may advance
a Swing Loan to the Borrower on the same day as the request therefor is made so
long as such request is received by Swing Lender prior to 10:00 a.m., Dallas
time. Each Swing Loan shall be deemed to be a Revolving Loan hereunder and shall
be subject to all the terms and conditions applicable to other advances of
Revolving Loans, except that all payments on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of
Section 2.2(c)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender reasonably believes that (i) one or more of
the applicable conditions precedent set forth in Article

 

LOAN AND SECURITY AGREEMENT – Page 23   



--------------------------------------------------------------------------------

VI will not be satisfied or waived on the requested funding date, or (ii) the
requested borrowing would exceed the Availability on such funding date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Article VI have been satisfied or waived on
the funding date applicable thereto prior to making any Swing Loan. The Swing
Loans shall be secured by the Administrative Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans.

(c) Making of Loans.

(i) Promptly after receipt of a Borrowing Notice, and in any event not later
than 1:00 p.m., Dallas time, on the Business Day such borrowing request was
received by Administrative Agent, and in the event that Swing Lender is not
obligated to make a Swing Loan (with respect to a request for a borrowing of a
Revolving Loan), Administrative Agent shall notify Lenders, by telecopy,
telephone, or other similar form of transmission, of the requested borrowing.
Each Lender shall make the amount of such Lender’s Percentage Share of the
requested borrowing available to Administrative Agent in immediately available
funds, to an account designated by Administrative Agent, not later than 10:00
a.m., Dallas time, on the funding date applicable thereto. After Administrative
Agent’s receipt of the proceeds thereof, Administrative Agent shall make the
proceeds thereof available to Borrower on the applicable funding date by
transferring immediately available funds equal to such proceeds received by
Administrative Agent to the Designated Account; provided, however, that, subject
to the provisions of Section 2.2(c)(ii), Administrative Agent shall not be
required to request any Lender to make, and no Lender shall have the obligation
to make, any advance if (1) one or more of the applicable conditions precedent
set forth in Article VI will not be satisfied on the requested funding date for
the applicable borrowing unless such condition has been waived, or (2) the
requested borrowing would exceed the Availability on such funding date.

(ii) Unless Administrative Agent receives notice from a Lender prior to
9:00 a.m., Dallas time, on the date of a borrowing, that such Lender will not
make available as and when required hereunder to Administrative Agent for the
account of Borrower the amount of that Lender’s Percentage Share of the
borrowing, Administrative Agent may assume that each Lender has made or will
make such amount available to Administrative Agent in immediately available
funds on the respective funding date and Administrative Agent may (but shall not
be so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If any Lender shall not have made its full
amount available to Administrative Agent in immediately available funds and if
Administrative Agent in such circumstances has made available to Borrower such
amount, that Lender shall on the Business Day following such funding date make
such amount available to Administrative Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Administrative Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error. If such amount is so made
available, such payment to Administrative Agent shall constitute such Lender’s
advance on the date of Borrowing for all purposes of this Agreement. If such
amount is not made available to Administrative Agent on the Business Day
following the funding date, Administrative Agent will notify Borrower of such
failure to fund and, upon demand by Administrative Agent, Borrower shall pay
such amount to Administrative Agent for Administrative Agent’s account, together
with interest thereon for each day elapsed since the date of such borrowing, at
a rate per annum equal to the interest rate applicable at the time to the Loans
composing such borrowing. The failure of any Lender to make any advance on any
funding date shall not relieve any other Lender of any obligation hereunder to
make an advance on such funding date, but no Lender shall be responsible for the

 

LOAN AND SECURITY AGREEMENT – Page 24   



--------------------------------------------------------------------------------

failure of any other Lender to make the advance to be made by such other Lender
on any funding date.

(iii) Administrative Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Administrative Agent for such Defaulting
Lender’s benefit, and, in the absence of such transfer to a Defaulting Lender,
Administrative Agent shall transfer any such payments to each other
non-defaulting Lender Party ratably in accordance with their Commitments (but
only to the extent that such Defaulting Lender’s advance was funded by the other
Lender Parties) or, if so directed by Borrower and if no Default or Event of
Default has occurred and is continuing (and to the extent such Defaulting
Lender’s advance was not funded by the Lender Parties), retain same to be
re-advanced to Borrower as if such Defaulting Lender had made advances to
Borrower. Subject to the foregoing, Administrative Agent may hold and, in its
permitted discretion, re-lend to Borrower for the account of a Defaulting Lender
the amount of all such payments received and retained by Administrative Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Percentage
Share shall be deemed to be zero. This Section shall remain effective with
respect to a Defaulting Lender until (x) the Obligations under this Agreement
shall have been declared or shall have become immediately due and payable,
(y) the non-Defaulting Lenders, Agent, and Borrower shall have waived such
Defaulting Lender’s default in writing, or (z) such Defaulting Lender makes its
Percentage Share of the applicable advance and pays to Administrative Agent all
amounts owing by such Defaulting Lender in respect thereof. The operation of
this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by any Defaulting
Lender or any other Lender of its duties and obligations hereunder, or to
relieve or excuse the performance by Borrower of its duties and obligations
hereunder to Administrative Agent or to the Lenders other than a Defaulting
Lender. Any such failure to fund by a Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Administrative Agent by Borrower,
and without prejudice to any rights Borrower may have against such Defaulting
Lender as a result of such Defaulting Lender’s breach of this Agreement, to
arrange for a substitute Lender to assume the Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to Administrative
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder.

(iv) Notwithstanding anything herein relating to the Lenders making funds
available to the Administrative Agent and provisions relating to Defaulting
Lenders, so long as the Administrative Agent is the sole Lender hereunder,
subject to the terms and conditions set forth herein (including, without
limitation, any condition precedent to the making of any Loan), Administrative
Agent shall fund the proceeds of such requested Loan into the Designated Account
on the applicable funding date.

(d) Disbursement of Proceeds.  Unless otherwise requested by Borrower and agreed
by Administrative Agent, the proceeds of each Loan, when funded, shall be
disbursed by Administrative Agent to the Designated Account.

Section 2.3. Deemed Request for Revolving Loans.  Borrower irrevocably
authorizes the Administrative Agent, on behalf of each Lender, at its election
and without necessity for request by Borrower, to make a Revolving Loan to
Borrower in an amount equal to any amount due and owing by Borrower pursuant to
the terms of this Agreement and the other Loan Documents, including, without

 

LOAN AND SECURITY AGREEMENT – Page 25   



--------------------------------------------------------------------------------

limitation, payments of principal, interest, fees and Lender Expenses, and apply
the proceeds thereof in payment of such Obligations. Any such Revolving Loans
shall be secured by the Collateral and shall be included in the Obligations.

Section 2.4. Protective Advances.  Upon the occurrence and during the
continuance of a Default or Event of Default, Administrative Agent is authorized
to request, from time to time in its discretion (but without any obligation to
do so), that Lenders make, and upon each such request Lenders shall make,
Revolving Loans to Borrower which Administrative Agent deems necessary or
appropriate to preserve or protect the Collateral, or any portion thereof
(“Protective Advances”). All such Revolving Loans shall be secured by the
Collateral and shall be included in the Obligations.

Section 2.5. Settlement.

(a) It is agreed that each Lender’s funded portion of the Loans is intended by
the Lenders to equal, at all times, such Lender’s Percentage Share of the
outstanding Loans. Such agreement notwithstanding, Administrative Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Loans shall take place on a periodic basis in accordance with this Section 2.5.

(b) Administrative Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by
Administrative Agent on behalf of Swing Lender, with respect to the outstanding
Swing Loans, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m., Dallas time, on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Loans (including, without limitation,
Swing Loans) for the period since the prior Settlement Date. Subject to the
terms and conditions contained herein: (y) if a Lender’s balance of the Loans
(including Swing Loans) exceeds such Lender’s Percentage Share of the Loans
(including Swing Loans) as of a Settlement Date, then Administrative Agent
shall, by no later than 12:00 p.m., Dallas time, on the Settlement Date,
transfer in immediately available funds to a deposit account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Percentage Share of
the Loans (including Swing Loans), and (z) if a Lender’s balance of the Loans
(including Swing Loans) is less than such Lender’s Percentage Share of the Loans
(including Swing Loans) as of a Settlement Date, such Lender shall no later than
12:00 p.m., Dallas time, on the Settlement Date transfer in immediately
available funds to the account designated by the Administrative Agent, an amount
such that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Percentage Share of the Loans (including Swing Loans). Such
amounts made available to Administrative Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans and, together with the portion of such Swing Loans
representing Swing Lender’s Percentage Share thereof, shall constitute advances
of such Lenders. If any such amount is not made available to Administrative
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Administrative Agent shall be entitled to recover
for its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.

(c) In determining whether a Lender’s balance of the Loans (including Swing
Loans) is less than, equal to, or greater than such Lender’s Percentage Share as
of a Settlement Date, Administrative Agent shall, as part of the relevant
Settlement, apply to such balance the portion of

 

LOAN AND SECURITY AGREEMENT – Page 26   



--------------------------------------------------------------------------------

payments actually received in good funds by Administrative Agent with respect to
principal, interest, fees payable by Borrower and allocable to the Lenders
hereunder, and proceeds of Collateral.

(d) Between Settlement Dates, Administrative Agent, to the extent Swing Loans
are outstanding, may pay over to Administrative Agent or Swing Lender, as
applicable, any collections or payments received by Administrative Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Swing Loans.

ARTICLE III

INTEREST, FEES, REIMBURSEMENTS

Section 3.1. Interest.

(a) Except as otherwise provided herein, all outstanding Loans shall bear
interest at a per annum rate equal to the lesser of (1) the Adjusted LIBOR Rate
for such Loan and (2) the Maximum Rate.

(b) At any time when any Default or Event of Default has occurred and is
continuing, effective as of the date on which such Default or Event of Default
occurred and continuing for so long as any such Default or Event of Default is
continuing, all Obligations shall bear interest at a rate per annum equal to the
Default Rate applicable thereto.

(c) Subject to Section 3.6, interest shall be computed on the basis of a year of
360 days and actual days elapsed (which results in more interest being paid than
if computed on the basis of a 365 day year).

(d) For the purposes of this Agreement, whenever interest is calculated on the
basis of a period which is less than the actual number of days in a calendar
year, each rate of interest determined pursuant to such calculation is, for the
purposes of the Interest Act (Canada), equivalent to such rate multiplied by the
actual number of days in the calendar year in which such rate is to be
ascertained and divided by the number of days used as the basis of such
calculation.

Section 3.2. Fees.  Subject to the terms of this Agreement:

(a) Commitment Fee.  In consideration of Lenders’ commitment hereunder to make
Revolving Loans, Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, payable and calculated as follows:
(i) an amount equal to one percent (1.0%) multiplied by such Lender’s Percentage
Share of $20,000,000, shall be payable in immediately available funds, on the
Agreement Date and (ii) an amount equal to $16,667, which shall be payable on
the first day of September 2015.

(b) Unused Line Fee.  Borrower agrees to pay to Administrative Agent for the
account of each Lender an unused line fee determined on a daily basis, payable
on the first day of each month, in an amount equal to one-quarter of one percent
(0.25%) per annum multiplied by such Lender’s Percentage Share of the amount by
which the Revolving Credit Limit exceeded the sum of the average daily
outstanding amount of Revolving Loans during the immediately preceding calendar
month, or shorter period if calculated on the Termination Date. Such fee shall
be computed on the basis of a 360-day year for the actual number of days
elapsed. All payments on the Revolving Loans received by Administrative Agent
shall be deemed to be credited to the Revolving Loans immediately upon receipt
for purposes of calculating the amount payable pursuant to this Section 3.2(b).

 

LOAN AND SECURITY AGREEMENT – Page 27   



--------------------------------------------------------------------------------

(c) Collateral Monitoring Fee.  Borrower shall pay to Administrative Agent, for
the account of Administrative Agent, a monthly collateral monitoring fee in the
amount of $1,500 for each calendar month, or portion thereof, during the term of
this Agreement. The collateral monitoring fee for each calendar month shall be
due and payable in arrears on the first day of each calendar month and on the
Termination Date, and shall be prorated for any partial calendar month.

Section 3.3. Increased Cost and Reduced Return.  If, after the date hereof, the
adoption or change of any Applicable Law, or the interpretation or
administration thereof by any Governmental Authority or compliance by
Administrative Agent or Lenders with any directive of any such Governmental
Authority shall (i) subject Lenders to any tax, duty or other charge with
respect to any Loan or Lenders’ obligation to make Loans, or change the basis of
taxation of any amounts payable to Administrative Agent or Lenders under this
Agreement in respect of any Loans (other than taxes imposed on the overall net
income of Administrative Agent or Lenders), (ii) impose or modify any reserve,
special deposit, assessment or similar requirement relating to any assets,
liabilities or commitments of Administrative Agent or Lenders or (iii) impose on
Administrative Agent or Lenders any condition affecting this Agreement or any
extensions of credit or commitments hereunder, and the result of any of the
foregoing is to increase the cost to Lenders of making or maintaining, any Loans
or to reduce any amount received or receivable by Lenders under this Agreement
with respect to any Loans, then Borrower shall pay to Administrative Agent
and/or Lenders on demand such amount or amounts as will compensate
Administrative Agent and/or Lenders for such increased cost or reduction.

Section 3.4. Illegality.  Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for Lenders, Swing Lender or their
applicable lending office to make, maintain or fund Loans hereunder, then
Administrative Agent shall promptly notify Borrower thereof and Lenders’ and
Swing Lender’s obligation to make Loans, shall be suspended until such time as
Lenders and Swing Lender may again make, maintain and fund Loans.

Section 3.5. Taxes.

(a) Any and all payments by Borrower or any Guarantor to Administrative Agent
and Lenders hereunder or under any other Loan Document shall be made free and
clear of, and without deduction for, any and all present or future taxes,
duties, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto (“Taxes”). If Borrower or any Guarantor shall
be required by law to deduct any Taxes from or in respect of any sum payable
under this Agreement or any other Loan Document to Administrative Agent any
Lender, (i) in the case of Taxes other than taxes imposed on Administrative
Agent or any Lender’s income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which Administrative Agent or such Lender’s (or
such Lender’s applicable lending office) is organized or any political
subdivision thereof (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
as “Indemnified Taxes”) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5(a)) Administrative Agent or such
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower or such Guarantor shall
make such deductions, (iii) Borrower or such Guarantor shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with Applicable Law, and (iv) Borrower or such Guarantor shall furnish to
Administrative Agent and Lenders the original or a certified copy of a receipt
evidencing payment thereof.

(b) In addition, Borrower and Guarantors shall pay any and all present or future
stamp or documentary taxes and any other excise or property taxes or charges or
similar levies which

 

LOAN AND SECURITY AGREEMENT – Page 28   



--------------------------------------------------------------------------------

arise from any payment made under this Agreement or any other Loan Document or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any other Loan Document (hereinafter referred to as “Other Taxes”).

(c) Borrower and each other Credit Party agree to indemnify, defend and hold
harmless Administrative Agent and Lenders for the full amount of Taxes and Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Agreement) paid by
Administrative Agent or Lenders and any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto.

(d) Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of Borrower and the Credit
Parties contained in this Agreement shall survive the termination of the
Commitments and the payment in full of the Loans.

Section 3.6. Maximum Interest; Controlling Limitation.

(a) If the rate of interest on the Obligations, absent the limitations set forth
in this Section 3.6, would have exceeded the Maximum Rate, then the actual rate
of interest shall be the Maximum Rate, and, if in the future, the interest rate
would otherwise be less than the Maximum Rate, then the interest rate shall
remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 3.6, have been paid or accrued if the interest rate
otherwise provided by this Agreement had at all times been in effect, then
Borrower shall, to the extent permitted by Applicable Law, pay to Administrative
Agent an amount equal to the (a) the lesser of (i) the amount of interest which
would have been paid or accrued if the Maximum Rate had, at all times, been in
effect and (ii) the amount of interest which would have been paid or accrued had
the interest rate otherwise set forth in this Agreement, at all times, been in
effect, less (b) the amount of interest actually paid or accrued under this
Agreement.

(b) Lender Parties and Borrower each acknowledge, agree, and declare that it is
its intention to expressly comply with all Applicable Law in respect of
limitations on the amount or rate of interest that can legally be contracted
for, charged or received under or in connection with the Loan Documents.
Notwithstanding anything to the contrary contained in any Loan Document (even if
any such provision expressly declares that it controls all other provisions of
the Loan Documents), in no contingency or event whatsoever shall the amount of
interest (including the aggregate of all charges, fees, benefits, or other
compensation which constitutes interest under any Applicable Law) under the Loan
Documents paid by Borrower, received by Administrative Agent or any other Lender
Party, agreed to be paid by Borrower, or requested or demanded to be paid by
Administrative Agent or any other Lender Party, exceed the Maximum Rate
including resulting in an amount or a rate that would result in the receipt by
any Lender Party of interest at a criminal rate, as the terms “interest” and
“criminal rate” are defined under the Criminal Code (Canada), and all provisions
of the Loan Documents in respect of the contracting for, charging, or receiving
compensation for the use, forbearance, or detention of money shall be limited as
provided by this Section 3.6. In the event any such interest is paid to
Administrative Agent, Lenders or the Swing Lender by Borrower in an amount or at
a rate which would exceed the Maximum Rate, Administrative Agent, Lenders or the
Swing Lender, then, notwithstanding any entry on Administrative Agent, Lenders’
or the Swing Lender’s books otherwise, such excess shall conclusively be deemed
to be automatically applied to any unpaid amount of the Obligations other than
interest, in inverse order of maturity, or if the amount of such excess exceeds
said unpaid amount, such excess shall

 

LOAN AND SECURITY AGREEMENT – Page 29   



--------------------------------------------------------------------------------

be refunded to Borrower. All interest paid, or agreed to be paid, by Borrower,
or taken, reserved, or received by Administrative Agent, Lenders or the Swing
Lender shall be amortized, prorated, spread, and allocated in respect of the
Obligations throughout the full term of this Agreement. Notwithstanding any
provision contained in any of the Loan Documents, or in any other related
documents executed pursuant hereto, neither Administrative Agent, Lenders nor
the Swing Lender shall ever be entitled to charge, receive, take, reserve,
collect, or apply as interest any amount which, together with all other interest
under the Loan Documents would result in a rate of interest under the Loan
Documents in excess of the Maximum Rate and, in the event Administrative Agent,
Lenders or the Swing Lender ever charges, receives, takes, reserves, collects,
or applies any amount in respect of Borrower that otherwise would, together with
all other interest under the Loan Documents, be in excess of the Maximum Rate,
such amount shall automatically be deemed to be applied in reduction of the
unpaid principal balance of the Obligations other than interest and, if the
principal balance thereof is paid in full, any remaining excess shall forthwith
be refunded to Borrower. Borrower, Administrative Agent, Lenders and the Swing
Lender shall, to the maximum extent permitted under any Applicable Law,
(i) characterize any non-principal payment as a standby fee, commitment fee,
prepayment charge, delinquency charge, expense, or reimbursement for a
third-party expense rather than as interest and (ii) exclude prepayments,
acceleration, and the effect thereof. Nothing in any Loan Document shall be
construed or so operate as to require or obligate Borrower to pay any interest,
fees, costs, or charges greater than is permitted by any Applicable Law. Subject
to the foregoing, Borrower hereby agrees that the actual effective rate of
interest from time to time existing under the Loan Documents, including all
amounts agreed to by Borrower pursuant to and in accordance with the Loan
Documents which may be deemed to be interest under any Applicable Law, shall be
deemed to be a rate which is agreed to and stipulated by Borrower and Lenders in
accordance with Applicable Law.

ARTICLE IV

PAYMENT

Section 4.1. Interest.  Accrued interest on the Loans shall be due and payable
in arrears on the first calendar day of each month and on the Termination Date.

Section 4.2. Prepayment; Mandatory Payment of Deficiencies.  Borrower may prepay
Loans at any time. Borrower promises to pay to Administrative Agent, for the
account of Lenders, on demand, the amount, if any, at any time, by which the
unpaid principal balance of the Revolving Loans exceeds the Availability at such
time.

Section 4.3. Mandatory Payments; Payment on the Termination Date.  On the
Termination Date:

(a) Borrower shall pay to Administrative Agent, for the account of Swing Lender,
in full the outstanding principal balance of the Swing Loans plus all unpaid
accrued interest thereon;

(b) Borrower shall pay to Administrative Agent, for the account of each Lender,
in full the outstanding principal balance, if any, of the Revolving Loans plus
all unpaid accrued interest thereon;

(c) If the Termination Date is prior to the third anniversary of the Agreement
Date, Borrower shall pay to Administrative Agent, for the account of Lender, the
amount required by Section 4.5; and

 

LOAN AND SECURITY AGREEMENT – Page 30   



--------------------------------------------------------------------------------

(d) Borrower shall pay all unpaid Lender Expenses and all other Obligations
payable under the Loan Documents.

Section 4.4. Mandatory Prepayment in Respect of Certain Events.  All proceeds or
other cash payments received by Borrower in respect of a Distribution to
Borrower or in respect of the sale, lease or other disposition by Borrower of
any asset (other than the sale of Inventory in the ordinary course of business
or the sale of Equipment permitted under Section 9.8(c)(ii)), shall be promptly
paid to Administrative Agent, for the account of Lenders, for application to the
Obligations in such manner as the Administrative Agent may determine in its
discretion (unless such proceeds are reinvested in accordance with
Section 9.8(c)).

Section 4.5. Early Termination.  Borrower may at any time prepay in full the
Obligations and terminate the commitment of Lenders to make Loans hereunder.
Borrower acknowledges that occurrence of the Termination Date and prepayment of
all outstanding Obligations prior to the third anniversary of the Agreement
Date, would result in the loss by Lenders of benefits under this Agreement and
that the damages incurred by Lenders as a result thereof would be difficult and
impractical to ascertain. Subject to the terms of this Agreement, if for any
reason the Termination Date occurs on any date prior to the third anniversary of
the Agreement Date, Borrower shall pay to Administrative Agent, for the account
of Lenders, in addition to all other amounts payable under the Loan Documents, a
prepayment penalty, calculated as of the Termination Date, equal to the product
of (a) the Revolving Credit Limit times (b) the following percentage, as
applicable: (i) if the Termination Date is on any day during the period from the
Agreement Date through the day preceding the date that is the first anniversary
of the Agreement Date, 3.0%, (ii) if the Termination Date is on any day during
the period from and including the date that is the first anniversary of the
Agreement Date through the day preceding the date that is the second anniversary
of the Agreement Date, 2.0% or (iii) if the Termination Date is on any day
during the period from and including the date that is the second anniversary of
the Agreement Date through the day preceding the date that is the third
anniversary of the Agreement Date, 1.0%, which amount Borrower and Lenders each
acknowledges to be the best estimate of the amount necessary to fairly and
reasonably compensate Lenders for their loss resulting from occurrence of the
Termination Date prior to the third anniversary of the Agreement Date.

Section 4.6. General Payment Provisions.  All payments to be made by Borrower
under the Loan Documents shall be made without set-off, recoupment, or
counterclaim. Except as otherwise expressly provided herein, all payments by
Borrower shall be made in Dollars and in immediately available funds to
Administrative Agent, for the account of Lenders, at its address set forth in
Section 14.6, no later than 2:00 p.m. on the date specified herein. Any payment
received by Administrative Agent later than 2:00 p.m. shall be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue. Whenever any payment is due on a day other than a
Business Day, such payment shall be due on the following Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.

Section 4.7. Application.  All payments not relating to amounts due on Loans or
specific fees, and all proceeds of Accounts or other Collateral received and
applied by Administrative Agent pursuant to Section 5.3, shall be applied,
subject to the provisions of this Agreement and so long as no Event of Default
has occurred and is continuing, first, to pay to Administrative Agent and/or
Lenders any Lender Expenses then due; second, to interest due and payable on any
outstanding Swing Loans; third, to interest due and payable on the Revolving
Loans; fourth, to principal of the Swing Loans and the Revolving Loans; fifth,
to the payment of any other outstanding Obligations then due and payable, in
such manner and order as Administrative Agent determines in its discretion; and
sixth, to the Borrower by deposit in the Designated Account. At any time that an
Event of Default has occurred and is continuing, all

 

LOAN AND SECURITY AGREEMENT – Page 31   



--------------------------------------------------------------------------------

payments and collections received by Administrative Agent, shall be applied,
first, to pay to Administrative Agent and/or Lenders any Lender Expenses then
due; second, to interest due and payable on any outstanding Swing Loans; third,
to interest due and payable in respect of the remaining Obligations; fourth, to
pay or prepay principal of the Loans (including the Swing Loans), in such manner
and order as Administrative Agent determines in its discretion; and fifth, to
the payment of any other Obligations, in such manner and order as Administrative
Agent determines in its discretion. Administrative Agent shall have the
continuing right to apply and reverse and reapply any application, subject to
the terms of this Agreement.

Section 4.8. Reinstatement.  If after receipt and application of any payment or
proceeds any such application is invalidated, set aside, determined to be void
or voidable for any reason, then the Obligations or part thereof intended to be
satisfied by such application shall be revived and continued and this Agreement
shall continue in full force as if such payment or proceeds had not been
received by Administrative Agent and the Borrower shall be liable to pay to
Administrative Agent, for the account of Lenders, and Borrower hereby does
indemnify Lenders and Administrative Agent and defend and hold Lenders and
Administrative Agent harmless in, an amount equal to the amount of such
application. The provisions of this Section 4.8 shall survive the termination of
this Agreement.

Section 4.9. Account Stated.  Administrative Agent will provide to Borrower a
monthly statement of Loans, payments, and other transactions pursuant to this
Agreement. Such statement shall be deemed correct, accurate, and binding on
Borrower and an account stated, subject to reversals and reapplications made as
provided in Section 4.8 and corrections of errors discovered by Administrative
Agent, unless Borrower notifies Administrative Agent in writing to the contrary
within thirty (30) days after such statement is rendered. In the event a timely
written notice of objections is given by Borrower, only the items to which
exception is expressly made will be considered to be disputed.

ARTICLE V

COLLATERAL

Section 5.1. Security Interest.  As security for the payment and performance of
the Obligations, Borrower hereby pledges and grants to Administrative Agent, for
the benefit of the Lender Parties, a continuing security interest, lien and
collateral assignment in all of Borrower’s right, title and interest in and to
all of the following, in each case both now owned and hereafter acquired by
Borrower: all Accounts, Inventory, Equipment, other goods, General Intangibles,
Payment Intangibles, Chattel Paper, Letter of Credit Rights, Proprietary Rights,
Instruments, promissory notes, Documents and documents of title, Investment
Property, Deposit Accounts, Commercial Tort Claims, money, cash, cash
equivalents, securities and other personal property of any kind (whether held
directly or indirectly by Borrower), all books and records, whether in tangible
or intangible form, all other assets, if any, and all accessions to,
substitutions for and replacements, products and proceeds (including all
“proceeds” as defined in Section 9.102 of the UCC and Section 1.(1) of the PPSA,
as applicable, and, including all dividends, distributions and other income from
the Collateral, collections thereon or distributions with respect thereto) of
any of the foregoing. Administrative Agent’s Liens shall continue in full force
and effect in all Collateral until all Obligations (other than contingent
indemnification obligations) have been indefeasibly and fully paid and all
commitments of the Lenders under this Agreement have been terminated.
Notwithstanding anything to the contrary, in no event shall the Collateral
include, or the security interest in this Section 5.1 attach to, any property or
assets that constitute Excluded Property, but only for so long as such property
or assets constitute Excluded Property.

Section 5.2. Perfection and Protection of Administrative Agent’s Security
Interest.  Administrative Agent’s Liens at all times shall be and remain first,
prior and senior to any other interests

 

LOAN AND SECURITY AGREEMENT – Page 32   



--------------------------------------------------------------------------------

in the Collateral, except those Permitted Liens which are permitted to be prior
to Administrative Agent’s Liens in accordance with the definition thereof and
except as may be expressly agreed otherwise by Administrative Agent in writing.
Borrower shall take all action reasonably requested by Administrative Agent at
any time to perfect, maintain, protect and enforce Administrative Agent’s Liens
and to ensure that Administrative Agent’s Liens at all times are first, prior
and senior to any other interests in the Collateral, except those Permitted
Liens that are prior to Administrative Agent’s Liens. Without limiting the
foregoing, unless Administrative Agent agrees otherwise in writing, Borrower
will deliver to Administrative Agent the originals of all Instruments, Documents
and Chattel Paper, duly endorsed or assigned to Administrative Agent without
restriction, and all certificates of title covering any portion of the
Collateral for which certificates of title have been issued (other than motor
vehicles), together with executed applications for corrected certificates of
title and other such documentation as may be requested by Administrative Agent.
If at any time any Collateral is located on any leased premises not owned by
Borrower or any other Credit Party, then Borrower shall, at the request of
Administrative Agent, obtain a Collateral Access Agreement from the record owner
thereof. If any Collateral is at any time in the possession or control of any
warehouseman, bailee, processor or any other Person other than Borrower, then
Borrower shall notify Administrative Agent thereof and shall use commercially
reasonable efforts obtain a Collateral Access Agreement from such Person (it
being understood that Accounts and Inventory will not be eligible for inclusion
in the Borrowing Base without a Collateral Access Agreement, in accordance with
the definitions of Eligible Account and Eligible Inventory.)

Section 5.3. Collateral Proceeds Management.  All collections and proceeds of
Collateral shall be subject to an express trust for the benefit of
Administrative Agent, for the benefit of the Lender Parties, and shall be
delivered to Administrative Agent for application to the Obligations as follows:

(a) Borrower has established account #4496810201 (such account and any other
account replacing it with Administrative Agent’s consent, the “US Collection
Account”) with Wells Fargo Bank, National Association and has established
account #7775013514 (such account and any other account replacing it with
Administrative Agent’s consent, the “Canadian Collection Account”) with Wells
Fargo Bank, N.A. Each of the US Collection Account and the Canadian Collection
Account (collectively, the “Collection Accounts”), respectively, shall at all
times (i) on and after the date hereof with respect to the US Collection Account
and (ii) on and after the Canadian Control Date with respect to the Canadian
Collection Account, be subject to a Control Agreement providing, among other
things, for Administrative Agent’s control over the Collection Account and
further that (1) all items of payment received in such account are received by
such bank for the Lender Parties, (2) such bank has no rights of setoff or
recoupment or any other claim against such items (other than for payment of its
service fees and other charges directly related to the administration of such
account, returned or charged back items, reversals, cancellation of payment
orders and other electronic fund transfers or other corrections, adjustments or
overdrafts), (3) no Credit Party shall have access to any funds therein and
(4) such bank will deposit all collections and amounts therein to the
Administrative Agent Account on a daily basis (with respect to the US Collection
Account) and on at least a weekly basis (with respect to the Canadian Collection
Account.

(b) Schedule 7.19 lists all of Credit Parties’ deposit and securities accounts
as of the date hereof as follows: (a) the Collection Accounts are listed in Part
A of Schedule 7.19, (b) each other Deposit Accounts or securities accounts of
the Credit Parties (other than Excluded Accounts) are listed in Part B of
Schedule 7.19 and (c) Excluded Accounts are listed in Part C of Schedule 7.19.
All accounts listed or required to be listed in Part B of Schedule 7.19 (as
updated pursuant to the terms of Section 7.19) are and shall at all times on and
after the Control Date be subject to a Control Agreement (such accounts so
subject to a Control Agreement, collectively the “Controlled Accounts”),
providing, among other things, for Administrative Agent’s control under the UCC
over such accounts (allowing the

 

LOAN AND SECURITY AGREEMENT – Page 33   



--------------------------------------------------------------------------------

applicable Credit Party access to funds therein until such time as an activation
notice is sent to the applicable bank by Administrative Agent), for the benefit
of Lender Parties. Administrative Agent hereby agrees that it will not send an
activation notice with respect to any Controlled Accounts unless an Event of
Default has occurred and is continuing.

(c) No Credit Party will use, dispose, withhold or otherwise exercise dominion
over any proceeds of Collateral. Borrower and MCC shall instruct all of its
Account Debtors to send all payments in respect of Accounts to the applicable
Collection Account. At all times on and after Borrower borrows the initial Loan
hereunder, if Borrower, MCC or any other Credit Party at any time receives any
proceeds of Collateral, it shall receive such proceeds as Administrative Agent’s
trustee and shall immediately (and in any event within one (1) Business Day of
such receipt) deliver such proceeds to Administrative Agent, for the benefit of
the Lenders, in their original form duly endorsed in blank or to the order of
Administrative Agent.

(d) All payments received by Administrative Agent pursuant to Section 5.3(a) or
Section 5.3(c) shall be credited to the Obligations in accordance with
Section 4.7, immediately upon receipt (conditional upon final collection) after
allowing two (2) Business Days for collection, provided, that such payments
shall be deemed to be credited to such Obligations immediately upon receipt for
purposes of determining Availability and calculating the unused line fee
pursuant to Section 3.2(b). Any payments received by Administrative Agent
pursuant to Section 5.3(a) or Section 5.3(c) that are to be distributed to
Borrower pursuant to Section 4.7 shall be deposited in the Designated Account
within one Business Day of receipt by Administrative Agent.

Section 5.4. Examinations; Inspections; Verifications.  Administrative Agent
shall have the right at any time without hindrance or delay to conduct field
examinations (including through third party field examiners) to inspect the
Collateral and to inspect, audit and copy Credit Parties books and records
relating to the Collateral or Credit Parties’ business. Credit Parties agree to
pay all fees and expenses of such third party field examiners and Administrative
Agent’s customary fees and disbursements relating to such field examinations and
the preparation of reports thereof. Administrative Agent is authorized to
discuss Credit Parties’ affairs with any Person, including without limitation
employees of any Credit Party, as Administrative Agent may deem necessary in
relation to the Collateral, Credit Parties’ business or financial condition or
Administrative Agent’s or Lenders’ rights under the Loan Documents.
Administrative Agent shall have full access to all records available to Credit
Parties from any credit reporting service, bureau or similar service and shall
have the right to examine and make copies of any such records. Administrative
Agent may exhibit a copy of this Agreement to such service and such service
shall be entitled to rely on the provisions hereof in providing access to
Administrative Agent as provided herein. If requested by Administrative Agent,
Credit Parties will deliver to Administrative Agent any authorization or consent
necessary for Administrative Agent to obtain records from any such service.

Section 5.5. Appraisal.  At any time when a Default or Event of Default exists,
and also at such other times not more frequently than four (4) times per Fiscal
Year Administrative Agent shall, at Borrower’s expense, conduct appraisals, or
updates of appraisals, of any Collateral, prepared by an appraiser acceptable to
Administrative Agent and on a basis satisfactory to the Administrative Agent.

Section 5.6. Right to Cure.  Administrative Agent may pay any amount or do any
act required of Credit Parties hereunder or under any other Loan Document in
order to preserve, protect, maintain or enforce the Collateral or Administrative
Agent’s Liens, and which Credit Parties fail to pay or do, including payment of
any license, fee, maintenance costs, judgment lien, insurance premium, charge,
landlord’s claim or bailee’s claim relating to the Collateral or Administrative
Agent’s Liens. All

 

LOAN AND SECURITY AGREEMENT – Page 34   



--------------------------------------------------------------------------------

payments that Administrative Agent makes under this Section 5.6 and all costs,
fees and expenses that Administrative Agent pays or incurs in connection
therewith shall be paid or reimbursed to Administrative Agent on demand. Any
action taken by Administrative Agent under this Section 5.6 shall not waive any
Default or Event of Default or any rights of Administrative Agent or Lenders
with respect thereto.

Section 5.7. Power of Attorney.  Each Credit Party hereby irrevocably appoints
Administrative Agent as its agent and attorney-in-fact to take any action
necessary to preserve, maintain and protect the Collateral and Administrative
Agent’s interests under the Loan Documents or to sign and file any document
necessary to perfect Administrative Agent’s Liens. Without limiting the
foregoing:

(a) Administrative Agent shall have the right at any time to take any of the
following actions, in its own name or in the name of any Credit Party, whether
or not an Event of Default is in existence: (i) make written or verbal requests
for verification of the validity, amount or any other matter relating to any
Collateral from any Person, (ii) endorse a Credit Party’s name on checks,
instruments or other evidences of payment on Collateral, (iii) sign and file, in
a Credit Party’s name or in Administrative Agent’s name as secured party, any
proof of claim or other document in any bankruptcy proceedings of any Account
Debtor or obligor on Collateral, (iv) access, copy or utilize any information
related to the Collateral, recorded or contained in any computer or data
processing equipment or system maintained by a Credit Party in respect of the
Collateral and (v) open mail addressed to a Credit Party and take possession of
checks or other proceeds of Collateral for application in accordance with this
Agreement.

(b) Administrative Agent shall have the right at any time to take any of the
following actions, in its own name or in the name of a Credit Party, at any time
when any Event of Default is in existence: (i) notify any or all Persons which
Administrative Agent believes may be Account Debtors or obligors on Collateral
to make payment directly to Administrative Agent, for the benefit of the
Lenders, for the account of such Credit Party, (ii) redirect the deposit and
disposition of collections and proceeds of Collateral; provided, that such
proceeds shall be applied to the Obligations as provided by this Agreement,
(iii) settle, adjust, compromise or discharge Accounts or extend time of payment
upon such terms as Administrative Agent may determine, (iv) notify post office
authorities, in the name of such Credit Party or in the name of Administrative
Agent, as secured party, to change the address for delivery of such Credit
Party’s mail to an address designated by Administrative Agent, (v) sign such
Credit Party’s name on any invoice, bill of lading, warehouse receipt or other
document of title relating to any Collateral and (vi) clear Inventory through
customs in such Credit Party’s name, in Administrative Agent’s name as secured
party or in the name of Administrative Agent’s designee, and to sign and deliver
to customs officials powers of attorney in Credit Party’s name for such purpose.

(c) Each Credit Party authorizes Administrative Agent at any time and from time
to time to file, transmit, or communicate, as applicable, financing statements
and amendments naming such Credit Party as debtor thereon (i) describing such
Credit Party’s Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing such Credit Party’s
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the UCC or
by the PPSA for the sufficiency or filing office acceptance.

(d) The powers of attorney granted under this Section 5.7 are coupled with an
interest and are irrevocable until all Obligations (other than contingent
indemnification Obligations) have been indefeasibly paid in full and all
commitments of Lenders under this Agreement have been terminated. The powers of
attorney are durable and should not be affected by the subsequent disability or
incapacity of any Credit Party. Costs, fees and expenses incurred by
Administrative Agent in

 

LOAN AND SECURITY AGREEMENT – Page 35   



--------------------------------------------------------------------------------

connection with any of such actions by Administrative Agent, including
attorneys’ fees and out-of-pocket expenses, shall be reimbursed to
Administrative Agent on demand.

Section 5.8. Preservation of Administrative Agent’s Rights.  To the extent
allowed by law, neither Administrative Agent, Lenders, their Affiliates nor any
of their officers, directors, stockholders, members, managers, employees or
agents shall be liable or responsible in any way for the safekeeping of any.
Collateral or for any act or failure to act with respect to the Collateral, or
for any loss or damage thereto or any diminution in the value thereof, or for
any act by any other Person, except to the extent of gross negligence or willful
misconduct on the part of Administrative Agent or Lenders. In the case of any
Instruments and Chattel Paper included within the Collateral, Administrative
Agent shall have no duty or obligation to preserve rights against prior parties.
The Obligations shall not be affected by any failure of Administrative Agent or
Lenders to take any steps to perfect its security interests or to collect or
realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Credit Party from any of the Obligations.

ARTICLE VI

CONDITIONS

Section 6.1. Conditions Precedent to Initial Loan.  The obligation of Lenders to
make the initial extension of credit under this Agreement is subject to the
fulfillment, to Administrative Agent’s satisfaction, of each of the following
conditions precedent:

(a) Administrative Agent shall have received each of the following, in each case
in form and substance satisfactory to Administrative Agent:

(i) A copy of the organizational documents of each Credit Party and all
amendments thereto, accompanied by the certificate of the appropriate
Governmental Authority of such Person’s jurisdiction of organization bearing a
recent date acceptable to Administrative Agent, to the effect that such copy is
correct and complete and that such Person is duly organized and validly existing
in such jurisdiction;

(ii) Certification by the appropriate Governmental Authority, bearing a recent
date acceptable to Administrative Agent, to the effect that each Credit Party is
in good standing and qualified to transact business in its jurisdiction of
organization and in each other jurisdiction where it transacts business;

(iii) (A) a copy of the bylaws or similar governing document of each Credit
Party and all amendments thereto, (B) certification of the name, signature and
incumbency of all officers of such Person who are authorized to execute any Loan
Document (or request Loans with respect to Borrower) and (C) a copy of
authorizing resolutions approving the transactions contemplated by the Loan
Documents, and authorizing and directing an officer or officers of such Person
to sign and deliver all Loan Documents to be executed by it, duly adopted by
such Person’s board of directors or similar governing body, all accompanied by a
certificate from a Responsible Officer of such Person dated as of the Agreement
Date to the effect that each such item is true and complete and in full force
and effect as of the Agreement Date;

(iv) This Agreement, duly executed by each Credit Party;

(v) Evidence of insurance in compliance with the requirements of this Agreement;

 

LOAN AND SECURITY AGREEMENT – Page 36   



--------------------------------------------------------------------------------

(vi) All Collateral Access Agreements and other third-party waivers,
subordinations and consents as are required hereunder or are otherwise required
by Administrative Agent with respect to any Collateral located on premises not
owned by Borrower (including, without limitation, each Imported Goods Agreement
required hereunder);

(vii) The fully executed FGI Subordination Agreement and each other
Subordination Agreement with respect to any Debt proposed by Credit Parties as
Subordinated Debt and a copy of the instrument and other documents evidencing,
securing or otherwise relating to any such Debt;

(viii) A Canadian Guaranty Agreement and Canadian Security Agreement, in each
case, executed by MCC and Parent;

(ix) A Canadian Pledge Agreement, US Guaranty Agreement and US Pledge Agreement,
in each case, executed by Parent;

(x) A US Guaranty Agreement and US Security Agreement, in each case, executed by
MCC

(xi) A US IP Security Agreement, executed by Borrower, Parent, MCC and Mad Catz
Asia;

(xii) A Canadian IP Security Agreement, executed by MCC and Parent and a US IP
Security Agreement relating to Canadian Proprietary Rights executed by Borrower;

(xiii) A US Guaranty Agreement, executed by Mad Catz Asia;

(xiv) Each Control Agreement required under Section 5.3(a), executed by the
parties thereto;

(xv) A payoff letter executed by Wells Fargo Bank, N.A., in form and substance
acceptable to Administrative Agent;

(xvi) UCC-3 termination statements, PPSA financing change statements, partial
releases or such other releases or estoppel letters as may be required by
Administrative Agent with respect to the Collateral;

(xvii) Copies of Parent’s consolidated financial statements for the Fiscal Year
ending March 31, 2015, audited by Parent’s independent certified public
accountants;

(xviii) Copies of the interim unaudited consolidated and consolidating financial
statements of the Credit Parties and their Subsidiaries for the period ending
May 31, 2015;

(xix) Opinions of counsel for each Credit Party respectively, in form and
substance satisfactory to Administrative Agent (which shall include, without
limitation, enforceability of this Agreement and each other Loan Document under
U.S. or Canadian law, as applicable, and creation and perfection of the Liens in
the Collateral);

(xx) With respect to the initial Revolving Loan, a request for Revolving Loan as
required by Section 2.2(a) and Borrowing Base Certificate as required by
Section 8.5(a) duly executed by a Responsible Officer of Borrower;

 

LOAN AND SECURITY AGREEMENT – Page 37   



--------------------------------------------------------------------------------

(xxi) An appraisal of the Inventory in form and substance acceptable to
Administrative Agent in its sole discretion;

(xxii) A closing certificate, certifying to the satisfaction of conditions
precedent specified by this Section 6.1, duly executed by a Responsible Officer
of Borrower;

(b) Administrative Agent shall have received satisfactory evidence that
Aggregate Availability, after giving effect to (i) the initial Revolving Loans
and the loans under the FGI Finance Documents and (ii) payment of all fees and
Lender Expenses required to be paid hereunder and all fees and lender expenses
required to be paid under the FGI Finance Documents, will be in an amount equal
to or greater than $1,500,000;

(c) A field examination of the Credit Parties and the Collateral satisfactory to
Administrative Agent shall have been completed and delivered to Administrative
Agent;

(d) Borrower shall have established cash proceeds management pursuant to
Section 5.3 and confirmed that Borrower’s reporting systems are acceptable to
Administrative Agent;

(e) Administrative Agent shall have filed all financing statements as required
to perfect Administrative Agent’s Liens in all Collateral with respect to which
perfection can be achieved by filing a financing statement, and shall have
received evidence or other confirmation of such filing, satisfactory to
Administrative Agent;

(f) Administrative Agent shall have received satisfactory reference checks with
respect to the senior management of each Credit Party and each Guarantor;

(g) Administrative Agent shall have completed confirmation of Borrower’s and
MCC’s Accounts, via telephone or otherwise, and the results of such confirmation
shall be satisfactory to Administrative Agent;

(h) Credit Parties shall have paid all Lender Expenses owed by them as of the
Agreement Date; and

(i) All legal and business matters in connection with the transaction
contemplated by this Agreement shall be satisfactory to Administrative Agent.

Section 6.2. Conditions Precedent to all Loans.  In addition to the conditions
precedent specified by Section 6.1, the obligation of Lender to make any Loan
shall be subject to the following conditions precedent:

(a) All representations and warranties in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Loan, as though such representations and warranties are made on and
as of such date (except to the extent any such representations and warranties
relate solely to an earlier date);

(b) No Default or Event of Default shall have occurred and be continuing on the
date of such Loan, and no Default or Event of Default will occur after giving
effect to such Loan;

(c) The funding of such Loan shall not be prohibited by any Applicable Law;

 

LOAN AND SECURITY AGREEMENT – Page 38   



--------------------------------------------------------------------------------

(d) Borrower shall have satisfied all applicable requirements for requesting
such Loan;

(e) Administrative Agent shall be satisfied in its discretion that no Material
Adverse Effect shall have occurred or will occur after giving effect to such
Loan;

(f) No involuntary petition shall have been filed against any Credit Party or
Guarantor that has not been dismissed and there shall not exist any other action
or proceeding seeking relief under any Debtor Relief Law or seeking any
reorganization, arrangement, consolidation or readjustment of the debts of any
Credit Party under any other bankruptcy or insolvency law; and

(g) Borrower shall have paid all Lender Expenses incurred through the date of
the funding of such Loan;

Any request for a Loan pending at a time when any condition precedent specified
by Section 6.1 or Section 6.2 is not satisfied may be declined by Administrative
Agent without prior notice.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender Parties to enter into this Agreement and make
Loans, each Credit Party, jointly and severally, makes each of the following
representations and warranties to the Lender Parties as being true, complete and
correct in all respects:

Section 7.1. Fundamental Information.  Schedule 7.1 sets forth, as of the most
recent Reporting Date, for each Credit Party: (a) its legal name, (b) its
federal tax identification number, (c) its jurisdiction of organization, (d) its
address of its chief executive office, (e) jurisdictions in which qualification
is necessary in order for it to own or lease its property and conduct its
business, and (f) a true and complete listing of each class of such Person’s
Equity Interests, all of which are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Person identified
therein. Each Credit Party is a registered organization, as defined by the UCC,
duly organized and validly existing and in good standing under the laws of its
jurisdiction of organization, and is qualified to do business and is in good
standing as a foreign organization in each jurisdiction in which qualification
is necessary in order for it to own or lease its property and conduct its
business and has all requisite power and authority to conduct its business and
to own its property.

Section 7.2. Prior Transactions.  Other than in connection with the acquisition
of Tritton Technologies, Inc., no Credit Party has, during the past five
(5) years, (a) changed its name or used any fictitious name, (b) been a party to
any merger, amalgamation or organizational change or (c) acquired any of its
property outside of the ordinary course of business.

Section 7.3. Subsidiaries.  No Credit Party has any Subsidiaries except as shown
in Schedule 7.1.

Section 7.4. Authorization, Validity and Enforceability. Each Credit Party has
the corporate power and authority to execute, deliver and perform this Agreement
and the other Loan Documents to which it is a party, to incur the Obligations,
and to grant the Administrative Agent’s Liens on the Collateral. Each Credit
Party has taken all necessary action to properly authorize its execution,
delivery and performance of the Loan Documents to which it is a party. This
Agreement and the other Loan Documents to which each Credit Party is a party
have been duly executed and delivered by such Credit Party, and constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
it in

 

LOAN AND SECURITY AGREEMENT – Page 39   



--------------------------------------------------------------------------------

accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to enforcement
of creditors’ rights.

Section 7.5. Noncontravention.  Each Credit Party’s execution, delivery, and
performance of this Agreement and the other Loan Documents to which it is a
party do not and will not conflict with, violate or constitute a violation of or
breach or default under, as applicable, (a) its organizational documents,
(b) any agreement or instrument to which it is a party or which is otherwise
binding upon it or (c) any Applicable Law applicable to it or any of their
Subsidiaries.

Section 7.6. Financial Statements.  Credit Parties have delivered to
Administrative Agent the audited consolidated balance sheet and related
statements of income, retained earnings, cash flows and changes in stockholders’
equity for Parent and its consolidated Subsidiaries as of March 31, 2015, and
for the Fiscal Year then ended, accompanied by the report thereon of the Credit
Parties’ independent certified public accountants. Credit Parties have also
delivered to Administrative Agent the unaudited consolidated and consolidating
balance sheet and related statements of income and cash flows for Parent and its
consolidated Subsidiaries as of May 31, 2015. All such financial statements have
been prepared in accordance with GAAP and present accurately and fairly the
financial position of Parent and its consolidated Subsidiaries as at the dates
thereof and their results of operations for the specified periods, subject, in
the case of such unaudited financials to normal year-end adjustments and the
absence of footnote disclosure. No Material Adverse Effect has occurred since
the dates of such financial statements, respectively.

Section 7.7. Litigation.  As of the most recent Reporting Date, except as set
forth on Schedule 7.7, there is no pending or, to the best of Credit Parties’
knowledge, threatened, action, suit, proceeding or claim by any Person against
or with respect to any Credit Party, or to the best of Credit Parties’
knowledge, investigation by any Governmental Authority into or relating in any
way to any Credit Party, or any basis for any of the foregoing, which would
reasonably be expected to result in a Material Adverse Effect. To the extent any
Credit Party notifies Administrative Agent of any new pending or threatened
action, suit, proceeding or claim pursuant to Section 8.7(b) hereto, such new
information shall be deemed added to Schedule 7.7 hereto.

Section 7.8. ERISA and Employee Benefit Plans.  Except as set forth on Schedule
7.8, no Credit Party nor any ERISA Affiliate maintains or contributes to an
ERISA Benefit Plan. Except for those events or circumstances that would not
reasonably be expected to result in a Material Adverse Effect, (x) each ERISA
Benefit Plan is in compliance with applicable provisions of ERISA, the IRC and
other Applicable Law and (y) there are no existing or pending (or to the
knowledge of Credit Parties, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigations involving any ERISA Benefit Plan to which a Credit
Party or any of its Subsidiaries incurs or otherwise has or could have a
material obligation or any material liability. No ERISA Affiliate is required to
contribute to, or has any other absolute or contingent liability in respect of,
any Multiemployer Plan. No “accumulated funding deficiency” (as defined in
Section 412(a) of the IRC) exists with respect to any ERISA Benefit Plan,
whether or not waived by the Secretary of the Treasury or his delegate, and the
current value of the benefits of each ERISA Benefit Plan that is subject to the
funding requirements of Section 412 of the IRC does not exceed the current value
of such ERISA Benefit Plan’s assets available for the payment of such benefits.
No Termination Event has occurred, and none of the Credit Parties is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in a Termination Event with respect to any ERISA Benefit Plan. None of
the Credit Parties or any ERISA Affiliate has (i) incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid or (ii) engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA.

 

LOAN AND SECURITY AGREEMENT – Page 40   



--------------------------------------------------------------------------------

Section 7.9. Compliance with Laws.  Each Credit Party is in compliance with
Applicable Law, except where such failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

Section 7.10. Taxes.  Credit Parties have filed all federal and other tax
returns and reports required to be filed, and have remitted or paid all federal
and other taxes, assessments, fees and other governmental charges levied,
required to be remitted by or imposed upon them or their properties, income or
assets otherwise due and payable unless any such unpaid taxes, assessments fees
or other charges would constitute or give rise to a Permitted Lien.

Section 7.11. Location of Collateral and Books and Records.  Schedule 7.11 is a
complete list of the location of the Collateral and of Credit Parties’ books and
records as of the most recent Reporting Date, with a notation as to whether such
location is leased or owned and which Credit Party so leases or owns such
property. If any such location is not owned by a Credit Party, Schedule 7.11
includes the name and mailing address of the owner thereof. If any Collateral or
any books or records of any Credit Party is transported or transferred to a
location not previously disclosed in Schedule 7.11, such schedule shall be
updated within five (5) Business Days of such transfer.

Section 7.12. Accounts.  Each Account represents a bona fide sale or lease and
delivery of goods by Borrower or MCC, as applicable, or rendition of services by
Borrower or MCC, as applicable, in the ordinary course of Borrower’s and MCC’s
business. Each Account is for a liquidated amount payable by the Account Debtor
thereon on the terms set forth in the invoice therefor and in the schedule of
Accounts delivered to Administrative Agent; without any offset, deduction,
defense or counterclaim except those known to Borrower and MCC and disclosed to
Administrative Agent in writing. No payment has been received, and no credit,
discount or extension or agreement has been granted, on any Account except as
reported to Administrative Agent in writing. Each copy of an invoice delivered
to Administrative Agent by Borrower and/or MCC is a genuine copy of the original
invoice sent to the Account Debtor named therein. All goods described in any
invoice representing a sale of goods have been delivered to the Account Debtor
named therein and all services of Borrower or MCC, as applicable, described in
each invoice representing services have been performed.

Section 7.13. Inventory.  No Instruments or documents of title have been issued
in respect of any Inventory other than (A) negotiable bills of lading issues by
a common carrier in respect of in-transit inventory, which bill of lading is in
the possession of an Eligible NVOCC and (b) bills of lading issued by an
Eligible NVOCC in respect of in-transit inventory, which bills of lading are in
the possession of such Eligible NVOCC or Administrative Agent.

Section 7.14. Documents, Instruments, and Chattel Paper.  All Documents,
Instruments and Chattel Paper, and all signatures and endorsements thereon, are
complete, valid and genuine.

Section 7.15. Proprietary Rights.  Schedule 7.15 sets forth a correct and
complete list of all Proprietary Rights owned by the Credit Parties that are
material to the Credit Parties’ business as of the most recent Reporting Date
and all United States Proprietary Rights owned by Mad Catz Asia that are
material to the Credit Parties’ business as of the most recent Reporting Date.
None of such Proprietary Rights is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 7.15. All proprietary rights set
forth on Schedule 7.15 are valid, subsisting, unexpired and enforceable. To
Credit Parties’ knowledge, none of such Proprietary Rights infringes on,
misappropriates, dilutes or conflicts with any other Person’s property, and no
other Person’s property infringes on misappropriates, dilutes or conflicts with
such Proprietary Rights. The Proprietary Rights described on Schedule 7.15 and
all other Proprietary Rights in which Credit Parties have an interest constitute
all of the property

 

LOAN AND SECURITY AGREEMENT – Page 41   



--------------------------------------------------------------------------------

necessary to the current and anticipated future conduct of Credit Parties’
business. No holding, decision or judgment has been rendered by any Governmental
Authority or court of law which would cancel or question the validity of, or
such Credit Parties’ or Mad Catz Asia’s rights in, any Proprietary Rights
material to the conduct of any Credit Party’s business. No action, suit, claim,
demand, order or proceeding is pending, or threatened in writing, (i) seeking to
limit, cancel or question the validity of any Proprietary Rights material to the
conduct of any Credit Party’s business, or such Credit Party’s or Mad Catz
Asia’s, as applicable, ownership interest therein (other than office actions
issued in the ordinary course of prosecution of any pending applications for
Patents or applications for registration of other Proprietary Rights), or
(ii) which, if adversely determined, would have a material adverse effect on any
Proprietary Rights material to the conduct of any Credit Party’s business. If
any Credit Party becomes the owner of any Proprietary Rights that are material
to the conduct of any Credit Party’s business, not previously disclosed in
Schedule 7.15 or Mad Catz Asia becomes the owner of any United States
Proprietary Rights that are material to the conduct of any Credit Party’s
business, not previously disclosed in Schedule 7.15, such Schedule shall be
updated promptly, and in any event, within five (5) Business Days of such Person
becoming the owner thereof. If any Credit Party or Mad Catz Asia enters into any
licensing agreement or similar arrangement with respect to any of the
Proprietary Rights disclosed or required to be disclosed in Schedule 7.15 and
such licensing agreement or other similar arrangement is not disclosed in
Schedule 7.15, such Schedule shall be updated promptly, and in any event, within
five (5) Business Days of entering into such agreement.

Section 7.16. Investment Property.  Schedule 7.16 sets forth a correct and
complete list of all Investment Property owned by Credit Parties as of the most
recent Reporting Date. As of the most recent Reporting Date, Credit Parties are
the legal and beneficial owner of such Investment Property, as applicable, and
have not sold, granted any option with respect to, assigned or transferred, or
otherwise disposed of any of their rights or interest therein. Credit Parties
shall update Schedule 7.16 on the last Business Day of any month in which (and
to the extent) there are any changes thereto.

Section 7.17. Real Property and Leases.  The Credit Parties have good, valid,
marketable and defensible title to all of the Real Property Collateral owned by
them, free and clear of all Liens, encumbrances, or adverse claims other than
Permitted Liens and free and clear of all impediments to the use of such
properties in Credit Parties’ business. Schedule 7.17 sets forth a correct and
complete list of all real property owned by the Credit Parties, all leases and
subleases of real property on which a Credit Party is lessee or sublessee, and
all leases or subleases of real property on which a Credit Party is lessor or
sublessor, each as of the most recent Reporting Date. Each of such leases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease exists. Credit Parties
shall update Schedule 7.17 on the last Business Day of any month in which (and
to the extent) there are any changes thereto.

Section 7.18. Material Agreements.  Schedule 7.18 sets forth all material
agreements to which any Credit Party is a party or is otherwise bound as of the
most recent Reporting Date. Credit Parties shall update Schedule 7.18 on a
monthly basis on the last Business Day of each month to the extent there are any
changes thereto. All such material agreements set forth on Schedule 7.18 are in
full force and effect and no defaults by a Credit Party exist thereunder.

Section 7.19. Bank Accounts.  Schedule 7.19 contains a complete list of all
Deposit Accounts, securities accounts and commodity accounts maintained by the
Credit Parties as of the most recent Reporting Date (not including the
Collection Accounts and Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of a Credit Party’s employees). If any Credit Party opens or
otherwise comes into possession of a Deposit Account, securities account or
commodities account not previously disclosed on Schedule 7.19 but

 

LOAN AND SECURITY AGREEMENT – Page 42   



--------------------------------------------------------------------------------

required to be so disclosed hereunder, such schedule shall be updated
immediately upon such opening, or coming into possession.

Section 7.20. Title to Property.  Each Credit Party has good, valid, marketable
and exclusive title to all of its property, free of all Liens except Permitted
Liens. Each Credit Party possesses all Proprietary Rights (or otherwise
possesses the right to use such Proprietary Rights without violation of the
rights of any other Person) which are necessary to carry out its business as
presently conducted and as presently proposed to be conducted hereafter, and
such Credit Party is not in violation in any material respect of the terms under
which it possesses such Proprietary Rights or the right to use such Proprietary
Rights. Administrative Agent’s Liens are not subject or junior to any other Lien
other than those Permitted Liens that are prior to Administrative Agent’s Liens.

Section 7.21. Debt.   After giving effect to the making of the initial Loans, no
Credit Party has any Debt except the Obligations and other Debt expressly
permitted under Section 9.5.

Section 7.22. Liens.  There are no Liens on any property of any Credit Party
other than Permitted Liens.

Section 7.23. Solvency.  Each Credit Party is Solvent prior to and after giving
effect to (a) the making of the initial Loans hereunder and each subsequent Loan
thereafter and (b) the transactions contemplated hereunder and pursuant to the
FGI Finance Documents.

Section 7.24. Non-Regulated Entities.  No Credit Party nor any Affiliate of any
Credit Party is an “Investment Company” within the meaning of the Investment
Company Act of 1940.

Section 7.25. Governmental Authorization.  No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Credit Party of this Agreement or
any other Loan Document, other than: (i) UCC Financing Statements and PPSA
financing statements to be filed against the Credit Parties evidencing
Administrative Agent’s Liens; (ii) filings to be made with the United States
Patent and Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office evidencing Administrative Agent’s Liens on
registered Proprietary Rights; (iii) as may be required in connection with any
exercise of remedies by Administrative Agent in respect of the Equity Interests
of any Credit Party by Applicable Laws affecting the offering and sale of
securities generally; and (iv) those which have been obtained.

Section 7.26. Investment Banking or Finder’s Fees.  Except as set forth on
Schedule 7.26, no Credit Party has agreed to pay or is otherwise obligated to
pay or reimburse any Person with respect to any investment banking or similar or
related fee, underwriter’s fee, finder’s fee or broker’s fee in connection with
this Agreement.

Section 7.27. Full Disclosure.  None of the representations or warranties made
by any Credit Party in the Loan Documents and none of the statements contained
in any Schedule or any report, statement or certificate furnished to
Administrative Agent by or on behalf of any Credit Party in connection with the
Loan Documents contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.

Section 7.28. Other Obligations and Restrictions.  No Credit Party has any
outstanding liabilities of any kind (including contingent obligations, tax
assessments, or long-term commitments) of a nature and type required to be set
forth as a liability on a balance sheet in accordance with GAAP which

 

LOAN AND SECURITY AGREEMENT – Page 43   



--------------------------------------------------------------------------------

are, in the aggregate, material to Credit Parties or material with respect to
Borrower’s consolidated financial condition that are not reflected on the
financial statements delivered pursuant to Section 8.4(a) or (b) or in the notes
thereto. No Credit Party is subject to or restricted by any franchise, contract,
deed, charter restriction, or other instrument or restriction which would
reasonably be expected to result in a Material Adverse Effect.

Section 7.29. Acts of God and Labor Disputes.  Neither the business nor the
properties of any Credit Party has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), which would reasonably be expected to
result in a Material Adverse Effect.

Section 7.30. Environmental and Other Laws.  (a) Except as individually or in
the aggregate could not result in a Material Adverse Effect, each Credit Party
is conducting its business in material compliance with all Applicable Laws,
including Environmental Laws, and is in compliance with all licenses and permits
required under any such laws; (b) to the knowledge of Credit Parties, none of
the operations or properties of any Credit Party is the subject of federal,
state, provincial, territorial or local investigation evaluating whether any
material remedial action is needed to respond to a release of any Hazardous
Materials into the environment or to the improper storage or disposal (including
storage or disposal at offsite locations) of any Hazardous Materials, except as
set forth on Schedule 7.30; (c) no Credit Party has (and to the knowledge of
Credit Parties, no other Person has) filed any notice under any Applicable Law
indicating that any Credit Party or their Subsidiaries is responsible for the
improper release into the environment, or the improper storage or disposal, of
any material amount of any Hazardous Materials or that any Hazardous Materials
have been improperly released, or are improperly stored or disposed of, upon any
property of any Credit Party or their Subsidiaries; (d) no Credit Party has (nor
have any of Credit Parties’ Subsidiaries) transported or arranged for the
transportation of any Hazardous Material to any location which is (i) listed on
the National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, listed for possible
inclusion on such National Priorities List by the Environmental Protection
Agency in its Comprehensive Environmental Response, Compensation and Liability
Information System List, or listed on any similar state, provincial or
territorial list or (ii) the subject of federal, state, provincial, territorial
or local enforcement actions or other investigations which may lead to claims
against such Credit Party for clean-up costs, remedial work, damages to natural
resources or for personal injury claims (whether under Environmental Laws or
otherwise); and (e) no Credit Party has any known material contingent liability
under any Environmental Laws or in connection with the release into the
environment, or the storage or disposal, of any Hazardous Materials.

Section 7.31. Security Interests.

(a) Administrative Agent, for the benefit of the Lender Parties, has a valid and
perfected first priority security interest in the Collateral, subject only to
Permitted Liens, and

(b) no further or subsequent filing, recording, registration, other public
notice or other action is necessary or desirable to perfect or otherwise
continue, preserve or protect Administrative Agent’s security interest in the
Collateral that may be perfected by the filing of a financing statement pursuant
to the UCC or PPSA except (i) for continuation statements described in UCC
§9.515(d), (ii) for filings required to be filed in the event of a change in the
name, identity, or structure of a Credit Party, or (iii) in the event any
financing statement filed by Administrative Agent, for the benefit of the Lender
Parties, relating hereto otherwise becomes inaccurate or incomplete.

 

LOAN AND SECURITY AGREEMENT – Page 44   



--------------------------------------------------------------------------------

Section 7.32. Commercial Tort Claims.  Schedule 7.32 sets forth all Commercial
Tort Claims brought by any Credit Party against any Person as of the most recent
Reporting Date. If any Credit Party brings a Commercial Tort Claim against any
Person on or after such Reporting Date, such Schedule shall be updated promptly,
and in any event, within five (5) Business Days of such Credit Party bringing
such Commercial Tort Claim against such Person.

Section 7.33. Canadian Pension or Benefit Plans.  No Credit Party has at any
time in the past or present established or been associated with any Canadian
Pension Plans or any Canadian Benefit Plans.

Section 7.34. Other Pension or Benefits Plans.  Except as specifically
identified in Schedule 7.8, the Credit Parties do not, and have not ever,
sponsored, administered, participated in or contributed to a retirement or
pension arrangement that provides defined benefits to employees or former
employees of a Credit Party.

Section 7.35. Common Enterprise.  The successful operation and condition of each
of the Credit Parties is dependent on the continued successful performance of
the functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors, manager(s), general partner(s) or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Credit Parties and (ii) the credit extended by the Lenders to the Credit
Parties hereunder, both in their separate capacities and as members of the group
of companies. Each Credit Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, is in its best interest and necessary or convenient to the
conduct, promotion or attainment of the business of such Credit Party, its
wholly owned direct or indirect Subsidiaries and/or its direct or indirect
parent.

Section 7.36. Anti-Terrorism Laws.

(a) No Credit Party or any Subsidiary thereof is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(b) No Credit Party nor any Subsidiary thereof, nor to the knowledge of any
Credit Party, their respective agents acting or benefiting in any capacity in
connection with the Loans or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

LOAN AND SECURITY AGREEMENT – Page 45   



--------------------------------------------------------------------------------

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.

Neither any Credit Party nor to the knowledge of any Credit Party, any of its
agents acting in any capacity in connection with the Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

Section 7.37. Trading with the Enemy.  No Credit Party has engaged, nor does it
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.

Section 7.38. Anti-Corruption Laws and Sanctions.  Each Credit Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Credit Party, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Credit Party, any Subsidiary of a Credit Party or to the knowledge of
such Credit Party or such Subsidiary any of their respective directors,
officers, or employees, or (b) to the knowledge of any Credit Party, any agent
of such Credit Party or any Subsidiary of a Credit Party that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan or use of proceeds of the Loans has or
will violate Anti-Corruption Laws or applicable Sanctions.

Section 7.39. FX Unlimited.  FX Unlimited Inc., a Delaware corporation, is a
wholly-owned Subsidiary of Borrower and owns or holds no assets or other
property other than a single Proprietary Right which is no longer used in Credit
Parties’ business.

Section 7.41. Continuing Representations.  Each request for a Loan by Borrower,
and acceptance by Borrower of the proceeds of any Loan, shall constitute a
representation and warranty by Borrower and each other Credit Party hereunder,
as of the date of each such request and acceptance, and after giving effect
thereto that all such representations and warranties in this Agreement are true,
complete and correct in all material respects, as of each such date, as though
separately made and stated on and as of each such date (except to the extent
that any such representations and warranties expressly relate solely to an
earlier date, in which case such representations and warranties shall be true,
complete and correct in all material respects as of such earlier date). All
representations and warranties under this Agreement shall survive the execution
and delivery of this Agreement.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until termination of this Agreement and the indefeasible payment and performance
in full of the Obligations (other than contingent indemnification obligations),
each Credit Party agrees, jointly and severally, as follows:

Section 8.1. Existence and Good Standing.  Each Credit Party shall maintain its
existence and its qualification and good standing in all jurisdictions in which
the failure to maintain such qualification or good standing would reasonably be
expected to result in a Material Adverse Effect.

 

LOAN AND SECURITY AGREEMENT – Page 46   



--------------------------------------------------------------------------------

Section 8.2. Compliance with Agreements and Laws.  Each Credit Party will
perform all obligations it is required to perform under the terms of each
indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound, except where failure to do so
would not reasonably be expected to result in a Material Adverse Effect. Each
Credit Party will conduct its business and affairs in compliance with all
Applicable Laws applicable thereto, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. Each Credit Party
will cause all licenses and permits necessary for the conduct of its business
and the ownership and operation of its property used and property reasonably
expected to be used in the conduct of its business to be at all times maintained
in good standing and in full force and effect, except where failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

Section 8.3. Books and Records.  Each Credit Party shall maintain at all times
correct and complete books and records in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited financial statements required to be delivered
pursuant to Section 8.4.

Section 8.4. Financial Reporting.  Borrower and, to the extent required hereby,
each other Credit Party, shall promptly furnish to Administrative Agent all such
financial information with respect to Credit Parties as Administrative Agent may
reasonably request. Without limiting the foregoing, Borrower will furnish to
Administrative Agent the following:

(a) As soon as available, but in any event not later than ninety (90) days after
the end of each Fiscal Year, (i) consolidated audited balance sheets, and
statements of income and expense, cash flow and of stockholders’ equity for
Parent and its consolidated Subsidiaries for such Fiscal Year, and the
accompanying notes thereto, and (ii) unaudited consolidating balance sheets, and
statements of income and expense, cash flow and of stockholders’ equity for
Parent and its consolidated Subsidiaries, each prepared in accordance with GAAP,
in reasonable detail and fairly presenting the financial position and results of
operations of Parent and its consolidated Subsidiaries as of the date thereof
and for the Fiscal Year then ended. Such audited statements shall be examined in
accordance with generally accepted accounting standards by independent certified
public accountants selected by Parent and reasonably satisfactory to
Administrative Agent, whose report thereon shall not be qualified in any
respect. Each Credit Party hereby authorizes Administrative Agent to communicate
directly with its certified public accountants and, by this provision,
authorizes such accountants to disclose to Administrative Agent any and all
financial statements and other supporting financial documents and schedules
relating to any Credit Party and to discuss directly with Administrative Agent
the finances and affairs of Credit Parties.

(b) As soon as available, but in any event not later than thirty (30) days after
the end of each Fiscal Month, consolidated and consolidating unaudited balance
sheets of Parent and its consolidated Subsidiaries as of the end of such Fiscal
Month, and consolidated and consolidating unaudited statements of income and
expense and cash flow for Parent and its consolidated Subsidiaries for such
Fiscal Month and for the period from the beginning of the Fiscal Year to the end
of such Fiscal Month, all in reasonable detail, fairly presenting the financial
position and results of operations of Parent and its consolidated Subsidiaries
as of the date thereof and for such Fiscal Months, and prepared in accordance
with GAAP applied consistently with the audited financial statements required by
Section 8.4(a). Borrower shall certify by a certificate signed by a Responsible
Officer of Borrower that all such statements have been prepared in accordance
with GAAP and present fairly, subject to normal year-end adjustments and the
absence of footnote disclosure, Credit Parties’ financial position as of the
dates thereof and its results of operations for the Fiscal Months then ended.

 

LOAN AND SECURITY AGREEMENT – Page 47   



--------------------------------------------------------------------------------

(c) Within thirty (30) days of the conclusion of each Fiscal Year, but not
sooner than thirty (30) days prior to the end of such Fiscal Year, annual
forecasts (to include forecasted consolidated balance sheets, statements of
income and expenses and statements of cash flow) for Parent and its consolidated
Subsidiaries as of the end of and for each Fiscal Month of the following Fiscal
Year.

(d) As soon as available, but in any event not later than fifteen (15) days
after any Credit Party’s receipt thereof, a copy of all management reports and
management letters prepared for Credit Parties by any independent certified
public accountants of Credit Parties.

(e) Promptly after request by Administrative Agent, a copy of each tax return
filed by each Credit Party and each Guarantor.

(f) Promptly after receipt thereof, copies of all bank statements in respect of
any Deposit Account, securities account or commodities account.

(g) Such additional information as Administrative Agent may from time to time
reasonably request regarding the financial and business affairs of Credit
Parties or any of their Subsidiaries.

Section 8.5. Collateral Reporting.  Borrower shall provide the following to
Administrative Agent:

(a) At least once during each calendar week, at the time of each request for a
Revolving Loan and at any other time requested by Administrative Agent, a
Borrowing Base Certificate including (i) a detailed calculation of the Borrowing
Base, (ii) a certification of Eligible Accounts and Eligible Inventory and
(iii) all supporting documents and information (including, without limitation,
sales journals, credit memos, cash receipts journals and reconciliation of
changes from the most recent certificate delivered to Administrative Agent);

(b) Monthly, not later than the twentieth (20th) day of each Fiscal Month:

(i) a schedule of Accounts and a schedule of payments on Accounts, as of the
last day of the preceding Fiscal Month;

(ii) a reconciliation to the Borrowing Base as calculated in the most recent
Borrowing Base Certificate delivered to Administrative Agent, in the form
prescribed by Administrative Agent;

(iii) an aging of Borrower’s and MCC’s Accounts as of the last day of the
preceding Fiscal Month, showing (A)(i) Accounts aged 30 days or less from date
of invoice, (ii) Accounts aged over 30 days, but less than 61 days, from date of
invoice, (iii) Accounts aged over 60 days, but less than 91 days, from date of
invoice, (iv) Accounts aged over 90 days, but less than 120 days, from date of
invoice, and (v) Accounts aged 120 days or more from date of invoice and (B) a
listing of the name and complete address of each Account Debtor and such other
information as Administrative Agent may request and (C) a reconciliation to the
previous calendar month’s aging of Borrower’s and MCC’s Accounts and to
Borrower’s and MCC’s general ledgers;

(iv) an aging of Borrower’s and MCC’s accounts payable (including the due date
for each account payable) as of the last day of the preceding Fiscal Month;

 

LOAN AND SECURITY AGREEMENT – Page 48   



--------------------------------------------------------------------------------

(v) Inventory reports as of the last day of the preceding Fiscal Month, by
category and location, with detail showing additions to and deletions from
Inventory, together with a reconciliation to the general ledger;

(vi) at Administrative Agent’s request, copies of invoices and supporting
delivery or service records, copies of credit memos or other advices of credit
or reductions against amounts previously billed, shipping and delivery
documents, purchase orders and such other copies or reports in respect of any
Collateral as Administrative Agent may request from time to time; and

(vii) semiannually, on or before the last Business Day in June and December of
each year, or more often at Administrative Agent’s request, a listing of each
Account Debtor in respect of Borrower’s and MCC’s Accounts, with full contact
information for each such Account Debtor (including, without limitation, the
complete address, contact person, phone number and email address) and such other
information as Administrative agent may request in respect of the Borrower’s and
MCC’s Accounts.

Each Borrowing Base Certificate, schedule, reconciliation, aging, copy or report
delivered to Administrative Agent shall bear a signed statement by a Responsible
Officer of Borrower certifying the accuracy and completeness of all information
included therein. The execution and delivery of a Borrowing Base Certificate
shall in each instance constitute a representation and warranty by Borrower to
Administrative Agent and Lenders that no Account included therein as an Eligible
Account should be excluded from inclusion in the Borrowing Base pursuant to the
terms of the definition of “Eligible Accounts” and that no Inventory included
therein as Eligible Inventory should be excluded from inclusion in the Borrowing
Base pursuant to the terms of the definition of “Eligible Inventory.” In the
event any request for a Revolving Loan or a Borrowing Base Certificate or other
information required by this Section 8.5 is delivered to Administrative Agent by
Borrower electronically or otherwise without signature, such request, or such
Borrowing Base Certificate or other information shall, upon such delivery, be
deemed to be signed and certified on behalf of Borrower by a Responsible Officer
thereof and constitute a representation to Administrative Agent and Lenders as
to the authenticity thereof. Administrative Agent shall have the right to review
and adjust any such calculation of the Borrowing Base to reflect exclusions from
Eligible Accounts or Eligible Inventory, reserves pursuant to Section 2.1,
declines in value of Collateral or such other matters as are necessary to
determine the Borrowing Base. Administrative Agent shall have the continuing
right to establish and adjust reserves in determining or re-determining the
Borrowing Base, pursuant to Section 2.1.

Section 8.6. Compliance Certificate.  With each of the financial statements
delivered pursuant to Section 8.4(a) and Section 8.4(b), respectively, Borrower
shall deliver to Administrative Agent a certificate signed by a Responsible
Officer of Borrower (i) setting forth in reasonable detail the calculations
required to establish that Credit Parties were in compliance with the covenants
set forth in Section 9.15 during the period covered in such financial statements
and as of the end thereof and (ii) stating that, except as explained in
reasonable detail in such certificate (A) all of the representations and
warranties of Credit Parties contained in this Agreement and the other Loan
Documents are correct and complete in all material respects as at the date of
such certificate as if made at such time, except for those that are solely
effective as of a particular date, which shall be correct and complete in all
material respects as of such particular date, (B) on the date of such
certificate, Credit Parties are in compliance in all material respects with all
of their respective covenants and agreements in this Agreement and the other
Loan Documents, (C) no Default or Event of Default then exists or existed during
the period covered by such financial statements and (D) Borrower does not
reasonably expect that any Default or Event of Default will occur. If such
certificate discloses that a representation or warranty is not correct or

 

LOAN AND SECURITY AGREEMENT – Page 49   



--------------------------------------------------------------------------------

complete, or that a covenant has not been complied with, or that a Default or
Event of Default existed or exists or is reasonably expected to occur, such
certificate shall set forth what action Credit Parties have taken or propose to
take with respect thereto.

Section 8.7. Notification to Administrative Agent.  Credit Parties shall notify
Administrative Agent in writing immediately (a) after becoming aware of any
Default or Event of Default, or if Credit Parties reasonably expect that any
Default or Event of Default will occur, (b) after becoming aware of any event or
circumstance, including without limitation any pending or threatened action,
suit or claim by any Person, any pending or threatened investigation by a
Governmental Authority or any violation of any Applicable Law, that would be
treated as a contingent liability of any Credit Party under GAAP and is in an
amount in excess of $500,000, or which would reasonably be expected to result in
a Material Adverse Effect, (c) if any of their boards of directors or other
governing boards or committees authorizes the filing by any Credit Party of a
petition in bankruptcy, and (d) of the acceleration of the maturity of any Debt
owed by any Credit Party or of any default by any Credit Party under any
indenture, mortgage, agreement, contract or other instrument to which such
Credit Party is a party or by which any of its properties is bound and is in an
amount in excess of $250,000, and (e) of any claim of $100,000 or more, any
notice of potential liability under any Environmental Laws which might exceed
such amount, or any other material adverse claim asserted against any Credit
Party or with respect to any Credit Party’s properties. Each notice given shall
describe the subject matter thereof in reasonable detail and specify the action
that Credit Parties have taken or propose to take with respect thereto.

Section 8.8. Accounts.  If Borrower or MCC become aware of any matter adversely
affecting the collectability of any Eligible Account of Borrower or MCC, as
applicable, involving an amount greater than $100,000, including information
regarding the Account Debtor’s creditworthiness, Borrower will promptly so
advise Administrative Agent. Borrower hereby agrees to promptly notify
Administrative Agent of all disputes and claims in excess of $100,000 with
respect to any Account Debtor of an Eligible Account of Borrower or MCC. No
discount, credit or allowance shall be granted to any such Account Debtor
without Administrative Agent’s prior written consent outside the ordinary course
of business. Borrower shall deliver to Administrative Agent a copy of each
credit memorandum upon demand by Administrative Agent.

Section 8.9. Inventory.

(a) All Eligible Inventory shall be held for sale in the ordinary course of
Credit Parties’ business, and is and will be fit for such purpose. Credit
Parties will keep the Inventory in good and marketable condition, at their own
expense. Borrower will not sell any Eligible Inventory on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment or other
repurchase or return basis.

(b) Borrower will maintain a perpetual inventory system at all times. Borrower
will conduct a physical count of the Eligible Inventory at least once per Fiscal
Year and at Administrative Agent’s request, within ten (10) days of conducting
any physical count, Borrower shall supply Administrative Agent with a copy of
such count.

(c) Borrower shall promptly report to Administrative Agent in writing any
Eligible Inventory returned by an Account Debtor involving an amount in excess
of $250,000. All such returned Inventory shall be segregated from all other
Inventory, and shall not be reportable as Eligible Inventory unless and until
Borrower demonstrates to Administrative Agent’s satisfaction that such returned
Inventory is in saleable condition and meets all criteria for Eligible
Inventory. Unless otherwise agreed by Administrative Agent, the amount of
Borrower’s Accounts relating to such returned Inventory shall

 

LOAN AND SECURITY AGREEMENT – Page 50   



--------------------------------------------------------------------------------

be deemed excluded from Eligible Accounts. Borrower shall not issue any credits
or allowances with respect to such returned Inventory without Administrative
Agent’s prior written consent. All returned Inventory shall be subject to
Administrative Agent’s Liens.

Section 8.10. Equipment.  Credit Parties will maintain, preserve, protect and
keep all Equipment in good condition, repair and working order, ordinary wear
and tear excepted, and will cause such Equipment to be used and operated in a
good and workmanlike manner, in accordance with Applicable Law and in a manner
which will not make void or cancelable any insurance with respect to such
Equipment. Credit Parties will promptly make or cause to be made all repairs,
replacements and other improvements to or in connection with such Equipment
which are necessary or desirable or that Administrative Agent may request to
such end. Current maintenance records will be maintained on all Equipment and
made available to Administrative Agent upon request.

Section 8.11. Insurance.  Credit Parties shall keep and maintain adequate
insurance with respect to their business and all Collateral, written by
financially sound and reputable insurers acceptable to Administrative Agent.
Such insurance shall be with respect to loss, damages, and liability of amounts
acceptable to Administrative Agent and shall include, at a minimum, business
interruption, workers compensation, general premises liability, fire, theft,
casualty and all risk. Credit Parties will make timely payment of all premiums
required to maintain such insurance in force. Credit Parties shall cause
Administrative Agent to be an additional insured and loss payee under all
policies of insurance covering any of the Collateral, to the extent of
Administrative Agent’s interest, in form satisfactory to Administrative Agent
and shall cause a lenders loss payable endorsement to be issued in favor of
Administrative Agent in respect of Credit Parties’ property insurance. All
insurance proceeds paid to Administrative Agent shall be applied in reduction of
the Obligations unless otherwise agreed by Administrative Agent. Credit Parties
shall deliver copies of each insurance policy to Administrative Agent upon
request.

Section 8.12. Payment of Trade Liabilities, Taxes, Etc.  Credit Parties will
(a) timely file all required tax returns including any extensions; (b) timely
remit or pay all taxes, assessments, and other governmental charges or levies
required to be remitted by or imposed upon it or upon its income, profits or
property before the same become delinquent; (c) timely (and in any event within
ninety (90) days past the original invoice billing date) pay all material
liabilities (other than intercompany obligations) owed by it on ordinary trade
terms to vendors, suppliers and other Persons providing goods and services used
by it in the ordinary course of its business; (d) pay and discharge when due all
other material liabilities now or hereafter owed by it, other than royalty
payments suspended in the ordinary course of business; and (e) maintain
appropriate accruals and reserves for all of the foregoing in accordance with
GAAP. Credit Parties may, however, delay paying or discharging any of the
foregoing so long as it is in good faith contesting the validity thereof by
appropriate proceedings, if necessary, and has set aside on its books adequate
reserves therefore if required by GAAP.

Section 8.13. Protective Advances.  Borrower hereby agrees to immediately pay
Administrative Agent for any Protective Advances made by the Lenders on their
behalf or in respect of any Collateral and such amounts are due and payable by
Borrower on the date such Protective Advances are so made.

Section 8.14. Evidence of Compliance.  Credit Parties will furnish to
Administrative Agent at Credit Parties’ expense all evidence which
Administrative Agent may from time to time reasonably request in writing as to
the accuracy and validity of or compliance with all representations, warranties
and covenants made by Credit Parties in the Loan Documents, the satisfaction of
all conditions contained therein, and all other matters pertaining thereto.

 

LOAN AND SECURITY AGREEMENT – Page 51   



--------------------------------------------------------------------------------

Section 8.15. Environmental Matters; Environmental Reviews.

(a) Each Credit Party will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Person, as well as all
contractual obligations and agreements with respect to environmental remediation
or other environmental matters, and shall obtain, at or prior to the time
required by applicable Environmental Laws, all environmental, health and safety
permits, licenses and other authorizations necessary for its operations and will
maintain such authorizations in full force and effect, except for those which if
not obtained or maintained would not reasonably be expected to result in a
Material Adverse Effect. No Credit Party will do anything or permit anything to
be done which will subject any of its properties or Subsidiaries to any remedial
obligations under, or result in noncompliance with applicable permits and
licenses issued under, any applicable Environmental Laws, assuming disclosure to
the applicable governmental authorities of all relevant facts, conditions and
circumstances.

(b) Credit Parties will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by any Credit Party, or of
which Credit Parties otherwise have notice, pending or threatened against any
such Person by any Governmental Authority with respect to any alleged violation
of or non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with such Person’s ownership or use of its
properties or the operation of its business.

(c) Credit Parties will promptly furnish to Administrative Agent all requests
for information, notices of claim, demand letters, and other notifications,
received by any Credit Party in connection with Credit Parties’ or their
Subsidiaries’ ownership or use of their properties or the conduct of its
business, relating to potential responsibility with respect to any investigation
or clean-up of Hazardous Material at any location.

Section 8.16. Subsidiaries; Fundamental Information.  In the event that a direct
or indirect Subsidiary of any Credit Party is created or acquired or otherwise
comes into existence (which new Subsidiary must have been created or acquired in
compliance with the terms hereof) and such Subsidiary is a Domestic Subsidiary,
then such Subsidiary shall (i) become party to this Agreement as a Credit Party
through a Joinder Agreement in form and substance acceptable to Administrative
Agent, (ii) if not Borrower hereunder, execute a guaranty of the Obligations in
form and substance acceptable to Administrative Agent, and (iii) execute and
deliver to Administrative Agent such other documents, instruments and agreements
as reasonably required by Administrative Agent in order to pledge such Person’s
real and personal property to Administrative Agent and Lender Parties as
security for the Obligations and (b) the Credit Party parent of such Subsidiary
shall execute and deliver to Administrative Agent such other documents,
instruments and agreements as reasonably required by Administrative Agent in
order to pledge the Equity Interest of such new Subsidiary (and confer such
other rights as reasonably required by Administrative Agent in respect thereof)
to Administrative Agent and Lender Parties as security for the Obligations. Upon
creation of any new Subsidiary or any change to any fundamental information of
any Credit Party from that set forth in Schedule 7.1 hereto, Credit Parties
shall promptly (and in any event within three (3) days of such change) deliver
to Administrative Agent an updated Schedule 7.1 hereto.

Section 8.17. Further Assurances.  Credit Parties shall execute and deliver, or
cause to be executed and delivered, to Administrative Agent such documents and
agreements, and shall take or cause to be taken such actions, as Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents.

 

LOAN AND SECURITY AGREEMENT – Page 52   



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until termination of this Agreement and the indefeasible payment and performance
in full of the Obligations (other than contingent indemnification obligations),
each Credit Party agrees, jointly and severally, as follows:

Section 9.1. Fundamental Changes.  No Credit Party shall enter into any
transaction of merger, amalgamation, reorganization or consolidation, wind-up,
liquidate or dissolve; provided, however, that any Credit Party (not including
Parent or Borrower) shall be permitted to (i) merge with and into another Credit
Party and liquidate or dissolve so long as the assets of such Credit Party are
transferred to another Credit Party. No Credit Party will change its name,
identity, jurisdiction of organization, organizational type or location of its
chief executive office or principal place of business unless such Credit Party
(or Borrower, on behalf of such Credit Party) gives Administrative Agent at
least thirty (30) days prior written notice thereof and executes (or causes such
applicable Credit Party to execute) all documents and takes (or causes such
applicable Credit Party to take) all other actions that Administrative Agent
reasonably requests in connection therewith, including but not limited to the
delivery of a legal opinion to Administrative Agent, reasonably satisfactory in
form and substance to Administrative Agent.

Section 9.2. Collateral Locations.  Except for Inventory in transit to a Credit
Party in the ordinary course of business, no Credit Party will maintain any
Collateral at any location other than those locations listed on Schedule 7.11
unless it (i) gives the Administrative Agent at least thirty (30) days prior
written notice thereof, (ii) delivers or causes to be delivered to
Administrative Agent all documents that Administrative Agent reasonably requests
in connection therewith and, in the case of any leased location, an access and
waiver agreement, signed by the owner of such location, in form and substance
satisfactory to Administrative Agent, and (iii) takes all other actions that
Administrative Agent reasonably requests in connection therewith.

Section 9.3. Use of Proceeds.  Borrower will not use any proceeds of any Loan,
directly or indirectly, for any purpose other than (a) on the Agreement Date, to
pay transactional fees, costs and expenses incurred in connection with the Loan
Documents, (b) on the Agreement Date, to refinance or pay off indebtedness for
money borrowed prior to the Agreement Date, (c) on the Agreement Date and
thereafter, for working capital in the ordinary course of Borrower’ business
(including for payment of any Permitted Unsecured Debt in accordance with its
terms so long as not prohibited pursuant to Section 9.5), and (d) on the
Agreement Date and thereafter, for distribution of the proceeds of any Loan made
against Eligible Accounts owned by MCC to MCC, whether as an intercompany
payable or through distribution to Parent and Parent’s contribution to MCC.
Borrower will not use any proceeds of any Loan, directly or indirectly, to
purchase or carry margin stock, repay or otherwise refinance indebtedness
incurred to purchase or carry Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock. Borrower has no used nor shall use,
nor has Borrower procured nor shall Borrower procure, and its Subsidiaries and
its or their respective directors, managers, general partners, officers,
employees and agents shall not use, the proceeds of any Loan or other extension
of credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving money, or anything else of value, to any
Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

LOAN AND SECURITY AGREEMENT – Page 53   



--------------------------------------------------------------------------------

Section 9.4. Business.  No Credit Party (i) will engage, directly or indirectly,
in any line of business other than the businesses in which Credit Parties are
engaged on the Agreement Date, and (ii) will make any expenditure or commitment
or incur any obligation or enter into or engage in any transaction except in the
ordinary course of business.

Section 9.5. Debt.  No Credit Party shall incur or maintain any Debt, other than
(a) the Obligations, (b) trade payables and contractual obligations to suppliers
and customers arising in the ordinary course of business, (c) Subordinated Debt
to the extent described on Schedule 7.21, and any related Refinancing Debt,
(d) the Permitted Unsecured Debt, (e) Debt of such Credit Party with respect to
surety, appeal, indemnity, performance, or other similar bonds in the ordinary
course of business, (f) Debt owing to any Person providing property, casualty,
liability or other insurance to Credit Parties, so long as the amount of such
Debt does not exceed the amount of the unpaid cost of, and shall be incurred
only to defer the cost of, such insurance for the year in which such Debt is
incurred and such Debt is outstanding only during such year, (g) Debt in respect
of credit cards, credit card processing services, debit cards, stored value
cards, purchase cards (including so-called “procurement cards” or “P-cards”), in
each case, in the ordinary course of business, (h) Debt constituting Investments
permitted pursuant to Section 9.11 (i) Debt arising from endorsement of
instruments or other payment items for deposit and (j) the FGI Finance Debt, so
long as subject to the FGI Subordination Agreement. No Credit Party will, nor
will it permit any Subsidiary to, directly or indirectly declare, pay, make or
set aside any amounts for payment in respect of any Permitted Unsecured Debt
during the existence of any Default or Event of Default or if such payment would
result in a Default or Event of Default.

Section 9.6. Guaranties.  No Credit Party shall make, issue or be or become
liable on any Guaranty, except in favor of Administrative Agent and except for
Credit Parties’ Guaranty of the FGI Finance Debt, so long as subject to the FGI
Subordination Agreement.

Section 9.7. Liens.  No Credit Party shall create, incur, assume, or permit to
exist any Lien on any property now owned or hereafter acquired by any of them,
except Permitted Liens. No Credit Party will enter into or become subject to any
agreement whereby any Credit Party is prohibited from, or would otherwise be in
default as a result of, creating, assuming, incurring, or suffering to exist,
directly or indirectly, any Lien on any of its assets in favor of Administrative
Agent or Lenders.

Section 9.8. Disposition of Property.  No Credit Party will transfer, sell,
assign, lease, license or otherwise dispose of any of its property, or agree to
do any of the foregoing, except the:

(a) use of money or cash equivalents, not constituting proceeds of Collateral,
in the ordinary course of business and in a manner that is not prohibited by
this Agreement;

(b) sale of Inventory in the ordinary course of business;

(c) sale or other disposition of Equipment in the ordinary course of business
that is obsolete or no longer useable by such Credit Party in its business,
provided, that (i) if such sale or disposition is made without replacement of
such Equipment, or such Equipment is replaced by Equipment leased by Borrower,
then Borrower shall deliver to Administrative Agent, for the account of Lenders,
all net proceeds of any such sale or disposition for application to the
Obligations in accordance with the terms hereof or (ii) if such sale or
disposition is made in connection with the purchase by Borrower of replacement
Equipment, then Borrower shall use the proceeds of such sale or disposition to
purchase such replacement Equipment and shall deliver to Administrative Agent
written evidence of the use of such proceeds for such purchase (and any net
proceeds of such sale or disposition not used in

 

LOAN AND SECURITY AGREEMENT – Page 54   



--------------------------------------------------------------------------------

connection with the purchase of replacement Equipment shall be delivered to
Administrative Agent, for the account of Lenders, for application to the
Obligations in accordance with the terms hereof);

(d) sales or assignments of defaulted receivables to a collection agency in the
ordinary course of business;

(e) licenses by such Credit Party of its Proprietary Rights in the ordinary
course of business;

(f) the granting of Permitted Liens; and

(g) in Borrower’s discretion, dissolution of FX Unlimited Inc.

Section 9.9. Sale and Leaseback.  No Credit Party shall directly or indirectly
enter into any arrangement with any Person providing for any Credit Party to
lease or rent property that such Credit Party has sold or will sell or otherwise
transfer to such Person.

Section 9.10. Distributions; Capital Contribution; Redemption.  No Credit Party
shall directly or indirectly declare or make, or incur any liability to make,
any Distribution, except (i) Distributions to Borrower by its Subsidiaries,
(ii) so long as no Event of Default has occurred and is continuing or would
result therefrom, Distributions by any Credit Party to holders of its Equity
Interests not exceeding the liability of each such holder for income taxes
solely attributable to such Credit Party’s net income, and (iii) distributions
by Borrower to MCC (either in the form of an intercompany payable or a
distribution to Parent and simultaneous contribution from Parent to MCC) of the
proceeds of any Loan made against the Eligible Accounts owned by MCC. No Credit
Party will, directly or indirectly, make any capital contribution of any nature
to or purchase, redeem, acquire or retire any share of the capital stock of or
partnership or limited liability company interests in any other Credit Party
(whether such interests are now or hereafter issued, outstanding or created), or
cause or permit any reduction or retirement of the capital stock of any such
other Credit Party while any Loan or commitment hereunder is outstanding.

Section 9.11. Restricted Investments.  No Credit Party shall make any Restricted
Investment or, directly or indirectly, acquire any assets other than in the
ordinary course of business.

Section 9.12. Transactions with Affiliates.  No Credit Party will engage in any
transaction with any Affiliate except in the ordinary course of business and in
amounts and upon terms no less favorable to such Credit Party than would be
obtained in a comparable arm’s-length transaction with a Person who is not an
Affiliate.

Section 9.13. New Subsidiaries.  No Credit Party shall organize, create or
acquire any new Subsidiary without the consent of Administrative Agent (which
shall be in Administrative Agent’s sole discretion) and unless such Credit Party
and new Subsidiary complies with Section 8.16 hereof, if applicable.

Section 9.14. Financial Covenants.

(a) EBITDA for Parent and its consolidated Subsidiaries, for any Fiscal Month of
Parent, determined as of the last day of such Fiscal Month, shall not be less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

LOAN AND SECURITY AGREEMENT – Page 55   



--------------------------------------------------------------------------------

   

 

Applicable Fiscal Month

 

   Required Minimum EBITDA    

 

June 2015

 

  

 

[***]

 

   

 

July 2015

 

  

 

[***]

 

   

 

August 2015

 

  

 

[***]

 

   

 

September 2015

 

  

 

[***]

 

   

 

October 2015

 

  

 

[***]

 

   

 

November 2015

 

  

 

[***]

 

   

 

December 2015

 

  

 

[***]

 

   

 

January 2016

 

  

 

[***]

 

   

 

February 2016

 

  

 

[***]

 

   

 

March 2016 and April 2016

 

  

 

[***]

 

   

Each Fiscal Month thereafter

 

  

the Specified EBITDA

 

Section 9.15. Fiscal Year.  Credit Parties will not change their Fiscal Year
used for financial reporting.

Section 9.16. Impairment of Security Interest.  Credit Parties will not take or
fail to take any action which would in any manner impair the value of, or the
enforceability of Administrative Agent’s security interest in, any Collateral.
Further, Credit Parties will not adjust, settle, compromise, amend or modify any
of their rights in the Collateral (other than in the ordinary course of
business).

Section 9.17. Limitation on Credit Extensions.  Credit Parties will not extend
credit, make advances or make loans other than (a) customary trade and ordinary
course extensions of credit and loans to customers buying goods, supplies and
services in the ordinary course of business, (b) receivables owing to a Credit
Party created or acquired in the ordinary course of business, in each case,
which extensions of credit, receivables and loans shall not be for longer
periods than in the ordinary course of business and payable on customary trade
terms of such Credit Party and (c) transactions permitted by Section 9.11.

Section 9.18. Prohibited Contracts.  Except as expressly provided for in the
Loan Documents, no Credit Party will, directly or indirectly, enter into,
create, or otherwise allow to exist any contract or other consensual restriction
on the ability of any Subsidiary of a Credit Party to: (a) pay dividends or make
other distributions to such Credit Party, (b) redeem equity interests held in it
by such Credit Party, (c) repay loans and other indebtedness owing by it to such
Credit Party, or (d) transfer any of its assets to such Credit Party. No Credit
Party will amend or permit any amendment to any contract or lease which
releases, qualifies, limits, makes contingent or otherwise detrimentally affects
the rights and benefits of Administrative Agent or any Lender under or acquired
pursuant to any Loan Document.

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

LOAN AND SECURITY AGREEMENT – Page 56   



--------------------------------------------------------------------------------

Section 9.19. Accounts.  No Credit Party shall establish or maintain any new
deposit, securities or commodities account unless Administrative Agent shall
have received a Control Agreement in respect thereof; provided however, no such
Control Agreement shall be required for Excluded Accounts.

Section 9.20. Compliance with ERISA.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to: (i) maintain, or permit any ERISA Affiliate to
maintain, or become obligated to contribute, to any ERISA Benefit Plan other
than those ERISA Benefit Plans disclosed on Schedule 7.8, (ii) engage, or
knowingly permit any ERISA Affiliate to engage, in any non-exempt “prohibited
transaction”, as that term is defined in section 406 of ERISA and Section 4975
of the IRC, (iii) incur, or permit any ERISA Affiliate to incur, any
“accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the IRC, (iv) terminate, or permit any ERISA Affiliate
to terminate, any ERISA Benefit Plan where such event could result in any
liability of any Credit Party or any ERISA Affiliate or the imposition of a Lien
on the property of any Credit Party or any ERISA Affiliate pursuant to
Section 4068 of ERISA, (v) assume, or permit any ERISA Affiliate to assume any
obligation to contribute to any Multiemployer Plan, (vi) incur or permit any
ERISA Affiliate to incur, any withdrawal liability to any Multiemployer Plan,
(vii) fail promptly to notify the Administrative Agent of the occurrence of any
Termination Event, (viii) fail to comply in any material respect, or permit an
ERISA Affiliate to fail to comply in any material respect, with the requirements
of ERISA or the IRC or other Applicable Law in respect of any ERISA Benefit
Plan, (ix) fail to meet, or permit any ERISA Affiliate to fail to meet, all
minimum funding requirements under ERISA or the IRC or postpone or delay or
allow any ERISA Affiliate to postpone or delay any funding requirement with
respect of any ERISA Benefit Plan.

Section 9.21. Canadian Benefit Plans.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to (a) establish or commence contribution to or
otherwise participate in any retirement or pension arrangement that provides
defined benefits; (b) acquire an interest in any Person if such Person sponsors,
administers, participates in, or has any liability in respect of, any retirement
or pension arrangement that provides defined benefits; or (c) establish a
Canadian Pension Plan or Canadian Benefit Plan.

ARTICLE X

EVENT OF DEFAULT

Section 10.1. Event of Default.  Each of the following shall constitute an Event
of Default under this Agreement:

(a) any failure by Borrower to timely pay any of the Obligations when due;

(b) any representation or warranty made or deemed made by any Credit Party or
Guarantor in any Loan Document, or any financial or other written statement, or
any information furnished by such Person to Lenders or Administrative Agent
shall be untrue in any material respect as of the date on which made, deemed
made or furnished;

(c) any noncompliance or breach of any requirements contained in:

(i) Sections 5.3 through 5.5, Sections 8.1 through 8.7, Sections 8.10 through
8.12, Section 8.16, or Article IX;

(ii) Section 8.8, or Section 8.9, and any such failure continues for a period of
five (5) days; or

 

LOAN AND SECURITY AGREEMENT – Page 57   



--------------------------------------------------------------------------------

(iii) any provision of the Loan Documents other than those listed in clauses (i)
and (ii) of this Section 10.1(c), and such failure continues for a period of
ten (10) days after the earlier of Borrower’s actual knowledge thereof or
written or verbal notice thereof by Administrative Agent to Borrower;

(d) Any Credit Party or any Guarantor shall (i) file a voluntary petition in
bankruptcy or otherwise commence any action or proceeding seeking
reorganization, arrangement or readjustment of its debts, or consent to or
acquiesce in any such petition, action or proceeding; (ii) apply for or
acquiesce in the appointment of a receiver, assignee, liquidator, custodian,
trustee or similar officer for it or for all or any part of its property;
(iii) make an assignment for the benefit of creditors; or (iv) be generally
unable to pay (or admit in writing that it is unable to pay) its debts as they
become due;

(e) an involuntary petition shall be filed or an action or proceeding otherwise
commenced in respect of a Credit Party or a Guarantor seeking relief under any
Debtor Relief Law or seeking any reorganization, arrangement, consolidation or
readjustment of the debts of any Credit Party or Guarantor under any other
bankruptcy or insolvency law and , in respect of any such action under U.S. law,
any of the following events occur: (i) such Credit Party or Guarantor consents
or acquiesces to the institution of such petition or proceeding, (ii) the
petition commencing such proceeding is not timely controverted, (iii) the
petition commencing such proceeding is not dismissed within sixty (60) calendar
days of the filing date thereof, (iv) an interim trustee is appointed to take
possession of all or any substantial portion of the property or assets of, or to
operate all or any substantial portion of the business of, such Credit Party or
Guarantor or (v) an order for relief shall have been issued or entered therein;
provided that Lenders shall have no obligation to provide any extension of
credit to Borrower during such sixty (60) day calendar period specified in
(iii) above;

(f) a receiver, interim receiver, receiver-manager, assignee, liquidator,
sequestrator, custodian, trustee or similar officer shall be appointed for any
Credit Party or any Guarantor or for all or any part of its property or a
warrant of attachment, execution or similar process shall be issued against any
part of the property of any Credit Party or Guarantor;

(g) except as otherwise permitted by Section 9.1, any Credit Party or Guarantor
shall file a certificate of dissolution or shall be liquidated, dissolved or
wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any action in
furtherance thereof;

(h) default shall occur with respect to any FGI Finance Debt or any other Debt
for borrowed money (other than the Obligations) of any Credit Party in an
outstanding principal amount which exceeds $250,000, and such default shall
continue for more than the period of grace, if any, therein with respect
thereto, if the effect thereof (with or without the giving of notice or further
lapse of time or both) is to accelerate, or to permit the holder of any such
Debt to accelerate, the maturity of any such Debt, or any such Debt shall be
declared due and payable or be required to be prepaid (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof;

(i) one or more judgments, orders, decrees or arbitration awards is entered
against any Credit Party involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) of $500,000 or more and either (i) there is a period of 30
consecutive days at any time after the entry of such judgment, order, decree or
award during which (1) the same is not discharged, satisfied, vacated or bonded
pending appeal or (2) a stay of enforcement thereof is not in effect or
(ii) enforcement proceedings are commenced upon such judgment, order, decree or
award;

 

LOAN AND SECURITY AGREEMENT – Page 58   



--------------------------------------------------------------------------------

(j) the filing or commencement of any attachment, sequestration, garnishment,
execution or other Lien or action against or with respect to any Collateral;

(k) any Loan Document ceases to be in full force and effect or any Lien with
respect to any material portion of the Collateral intended to be secured thereby
ceases to be, or is not, valid, perfected (for any reason other than the failure
of Administrative Agent to file a financing statement or continuation thereof to
maintain perfection) and prior to all other Liens (other than Permitted Liens
that are expressly allowed to be prior pursuant to the Loan Documents) or is
terminated, revoked or declared void, or any Loan Document shall terminate
(other than in accordance with its terms with the written consent of
Administrative Agent) or become void or unenforceable, or the validity or
enforceability of any Loan Document shall be contested by any Credit Party, any
Guarantor or any Affiliate of a Credit Party;

(l) any event or circumstance occurs which, in the Permitted Discretion of
Administrative Agent exercised in good faith, causes Administrative Agent to
suspect that any Credit Party has engaged in fraudulent activity;

(m) the occurrence of any event or circumstance which Administrative Agent
believes in its discretion has resulted or may result in a Material Adverse
Effect;

(n) a Change in Management occurs; or

(o) the occurrence of a Termination Event.

ARTICLE XI

REMEDIES

Section 11.1. Obligations.

(a) Upon the occurrence of any Event of Default described in Sections 10.1(d),
10.1(e), 10.1(f) or 10.1(g), this Agreement shall automatically and immediately
terminate and all Obligations shall automatically become immediately due and
payable without notice or demand of any kind.

(b) If a Default or an Event of Default exists, Administrative Agent may do any
one or more of the following, at any time or times during such existence of a
Default or Event of Default and in any order, without notice to or demand on any
Credit Party: (i) reduce the Revolving Credit Limit, or the advance rates used
in computing the Borrowing Base, and (ii) restrict the amount of or refuse to
make Loans.

(c) If an Event of Default exists, Administrative Agent may do any one or more
of the following in addition to the actions described in the preceding sentence,
at any time or times during such existence of an Event of Default and in any
order, without notice to or demand on any Credit Party: (i) terminate the
Agreement, (ii) declare any or all Obligations to be immediately due and payable
and (iii) pursue its other rights and remedies under the Loan Documents or
otherwise under Applicable Law.

Section 11.2. Collateral.  If an Event of Default has occurred and is
continuing, Administrative Agent shall have, in addition to all other rights of
Administrative Agent, the rights and remedies of a secured party under the UCC
and under the PPSA. At any time when an Event of Default is in existence:
(i) Administrative Agent may notify Account Debtors to make payment directly to
Administrative Agent, for the account of Lenders, or to such address as
Administrative Agent may specify, and enforce, settle or

 

LOAN AND SECURITY AGREEMENT – Page 59   



--------------------------------------------------------------------------------

adjust Accounts, General Intangibles or Chattel Paper with Account Debtors or
obligors thereon for amounts and upon terms which Administrative Agent considers
appropriate, and in such case, Administrative Agent will credit the Obligations
with only the net amounts received by Administrative Agent in payment thereof
after deducting all Lender Expenses incurred or expended in connection
therewith; (ii) Administrative Agent may take possession of the Collateral and
keep it on Credit Parties’ premises or remove all or any part of it to another
location selected by Administrative Agent; (iii) on request by Administrative
Agent, Credit Parties will, at Credit Parties’ cost, assemble the Collateral and
make it available to Administrative Agent at a place reasonably convenient to
Administrative Agent; and (iv) Administrative Agent may sell or otherwise
dispose of any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as Administrative Agent deems
appropriate. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Administrative Agent will give the appropriate Credit Party reasonable notice of
the time and place of any public sale thereof or of the time after which any
private sale or any other intended disposition thereof is to be made. For this
purpose, it is agreed that at least ten (10) days’ notice of the time of sale or
other intended disposition of the Collateral delivered in accordance with
Section 14.6 shall be deemed to be reasonable notice in conformity with the UCC.
Administrative Agent may adjourn or otherwise reschedule any public sale by
announcement at the time and place specified in the notice of such public sale,
and such sale may be made at the time and place as so announced without
necessity of further notice. Administrative Agent shall not be obligated to sell
or dispose of any Collateral, notwithstanding any prior notice of intended
disposition. If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be given in reduction of the Obligations until
Administrative Agent receives payment in cash, and if any such buyer defaults in
payment, Administrative Agent may resell the Collateral without further notice
to Credit Parties. In the event Administrative Agent seeks to take possession of
all or any portion of the Collateral by judicial process, each Credit Party
waives the posting of any bond, surety or security with respect thereto which
might otherwise be required. Each Credit Party agrees that Administrative Agent
has no obligation to preserve rights to the Collateral or marshal any Collateral
for the benefit of any Person. Administrative Agent is hereby granted a license
or other right to use, without charge, each Credit Party’s Proprietary Rights in
completing production of, advertising or selling any Collateral, and each Credit
Party’s rights under all licenses shall inure to Administrative Agent’s benefit
for such purpose. The proceeds of any sale or disposition of Collateral shall be
applied first to all expenses of sale, including reasonable attorneys’ fees, and
then to the Obligations. Credit Parties shall remain liable for any deficiency.

Section 11.3. Injunctive Relief.  All cash proceeds of Collateral from time to
time existing, including without limitation collections and payments of
Accounts, whether consisting of cash, checks or other similar items, at all
times shall be subject to an express trust for the benefit of Administrative
Agent. All such proceeds shall be subject to Administrative Agent’s Liens.
Except as may be specifically allowed otherwise by this Agreement, Credit
Parties are expressly prohibited from using, spending, retaining or otherwise
exercising any dominion over such proceeds. Each Credit Party acknowledges and
agrees that an action for damages against a Credit Party for any breach of such
prohibitions shall not be an adequate remedy at law. In the event of any such
breach, each Credit Party agrees to the fullest extent allowed by law that
Administrative Agent shall be entitled to injunctive relief to restrain such
breach and require compliance with the requirements of this Agreement.

Section 11.4. Setoff.  Borrower irrevocably authorizes Administrative Agent
and/or Lenders to charge any account of Borrower maintained with Administrative
Agent or Lenders with such amount as may be necessary from time to time to pay
any Obligations when due. Borrower agrees that Administrative Agent and Lenders
shall have a contractual right to setoff any and all deposits or other sums at
any time credited by or due from Administrative Agent or Lenders to Borrower
against any part of the Obligations.

 

LOAN AND SECURITY AGREEMENT – Page 60   



--------------------------------------------------------------------------------

ARTICLE XII

TERM AND TERMINATION

Section 12.1. Term and Termination.  Administrative Agent may terminate this
Agreement without notice at any time during the existence of an Event of
Default. Upon the effective date of termination of this Agreement for any
reason, Lenders’ obligation to make Loans shall automatically terminate and all
Obligations shall become immediately due and payable in full. Notwithstanding
the termination of this Agreement, until all Obligations (other than contingent
indemnity obligations) are indefeasibly paid in cash and performed in full,
Credit Parties shall remain bound by the terms of this Agreement and
Administrative Agent and the other Lender Parties shall retain all rights and
remedies under the Loan Documents.

ARTICLE XIII

ADMINISTRATIVE AGENT

Section 13.1. Appointment and Authority.  Each Lender hereby irrevocably
appoints NewStar Business Credit, LLC to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents, in the capacity of
collateral and administrative agent, and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
XIII are solely for the benefit of Administrative Agent and the Lenders, and
none of Borrower or any other Credit Party shall have any rights as a third
party beneficiary of any of such provisions.

Section 13.2. Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations to the other
Lender Parties except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders; provided
that Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

(b) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of Required Lenders (or as
Administrative Agent shall believe in good faith shall be necessary) or (ii) in
the absence of its own gross negligence or willful misconduct. Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
Administrative Agent by Borrower or Required Lenders.

 

LOAN AND SECURITY AGREEMENT – Page 61   



--------------------------------------------------------------------------------

(c) Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

(d) EACH OF THE LENDER PARTIES, ON A RATABLE BASIS, SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, INDEMNIFY AND DEFEND THE ADMINISTRATIVE AGENT AND
ITS AFFILIATES (COLLECTIVELY, THE “AGENT PARTIES”), TO THE EXTENT NOT REIMBURSED
BY OR ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO
DO SO, FROM AND AGAINST ANY AND ALL INDEMNIFIED CLAIMS, INCLUDING THOSE
INDEMNIFIED CLAIMS WHICH RELATE TO OR ARISE OUT OF ANY AGENT PARTY’S OWN
NEGLIGENCE; provided, that no Lender Party shall be liable for the payment to
Administrative Agent or any Affiliate thereof of any portion of such Indemnified
Claims resulting solely from such Person’s gross negligence or willful
misconduct, nor shall any Lender Party be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder.

Section 13.3. Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of the
Lenders, Administrative Agent may presume that such condition is satisfactory to
all Lenders (i) if such condition is satisfactory to Required Lenders, or
(ii) unless Administrative Agent shall have received notice to the contrary from
such Lender prior to the making of such Loan. Administrative Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 13.4. Non-Reliance on Administrative Agent and other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 13.5. Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the

 

LOAN AND SECURITY AGREEMENT – Page 62   



--------------------------------------------------------------------------------

same as though it were not Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Administrative Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

Section 13.6. Sharing of Set-Offs and Other Payments.  Each Lender Party agrees
that if it shall, whether through the exercise of rights under the Loan
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it, taking into account all distributions made by Administrative Agent under
Section 4.7, causes such Lender Party to have received more than it would have
received had such payment been received by Administrative Agent and distributed
pursuant to Section 4.7, then (a) it shall be deemed to have simultaneously
purchased and shall be obligated to purchase interests in the Obligations as
necessary to cause all Lender Parties to share all payments as provided for in
Section 4.7, and (b) such other adjustments shall be made from time to time as
shall be equitable to ensure that Administrative Agent and all Lender Parties
share all payments of Obligations as provided in Section 4.7; provided, however,
that nothing herein contained shall in any way affect the right of any Lender
Party to obtain payment (whether by exercise of rights of banker’s lien, set-off
or counterclaim or otherwise) of indebtedness other than the Obligations.
Borrower expressly consents to the foregoing arrangements and agrees that any
holder of any such interest or other participation in the Obligations, whether
or not acquired pursuant to the foregoing arrangements, may to the fullest
extent permitted by law exercise any and all rights of banker’s lien, set-off,
or counterclaim as fully as if such holder were a holder of the Obligations in
the amount of such interest or other participation. If all or any part of any
funds transferred pursuant to this section is thereafter recovered from the
seller under this section which received the same, the purchase provided for in
this section shall be deemed to have been rescinded to the extent of such
recovery, together with interest, if any, if interest is required pursuant to
the order of a tribunal order to be paid on account of the possession of such
funds prior to such recovery.

Section 13.7. Investments.  Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute. If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such investment
shall be distributed upon the distribution of such investment and in the same
proportion and to the same Persons as such investment. All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.

Section 13.8. Resignation of Administrative Agent. Administrative Agent may at
any time give notice of its resignation to the Lenders and Borrower. Upon
receipt of any such notice of resignation, the Lenders shall have the right to
appoint a successor. If no such successor shall have been so appointed by the
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent provided that if Administrative Agent shall

 

LOAN AND SECURITY AGREEMENT – Page 63   



--------------------------------------------------------------------------------

notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Lenders appoint a successor Administrative Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 14.5 and 14.10 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 13.9. Delegation of Duties.  Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 13.10. Collateral Matters.

(a) The Lenders hereby irrevocably authorize and direct Administrative Agent, at
its option and in its sole discretion, to release any Lien on any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
by Borrower of all Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrower certifies to Administrative Agent that the sale or disposition is
permitted under this Agreement or the other Loan Documents (and Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which any Credit Party or its Subsidiaries owned
no interest at the time the Administrative Agent’s Lien was granted nor at any
time thereafter, or (iv) constituting property leased to any Credit Party or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Administrative Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Administrative Agent or Borrower at any time, the Lenders will
confirm in writing Administrative Agent’s authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 13.10;
provided, however, that (1) Administrative Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Administrative Agent’s opinion, would expose Administrative Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any

 

LOAN AND SECURITY AGREEMENT – Page 64   



--------------------------------------------------------------------------------

Liens (other than those expressly being released) upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b) Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Credit Parties
or their Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that the Administrative Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Administrative Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein,
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion given Administrative Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that Administrative Agent shall have no other
duty or liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.

Section 13.11. Agency for Perfection.  Administrative Agent hereby appoints each
other Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the UCC or in
accordance with the PPSA can be perfected by possession or control. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Administrative Agent thereof, and, promptly upon Administrative Agent’s
request therefor shall deliver possession or control of such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.

Section 13.12. Concerning the Collateral and Related Loan Documents.  Each
Lender Party authorizes and directs Administrative Agent to enter into this
Agreement and the other Loan Documents. Each Lender Party agrees that any action
taken by Administrative Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by
Administrative Agent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.

ARTICLE XIV

MISCELLANEOUS

Section 14.1. Waivers & Amendments.  No waiver or amendment of any provision of
any Loan Document and no consent to any departure therefrom shall be effective
unless it is in writing and signed as provided below in this section, and then
such waiver, amendment or consent shall be effective only in the specific
instances and for the purposes for which given and to the extent specified in
such writing. No waiver, consent, release, modification or amendment of or
supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is a Credit Party, by such Credit Party, (ii) if such party is
Administrative Agent, by Administrative Agent and (iii) if such party is a
Lender, by such Lender or by Administrative Agent on behalf of Lenders with the
written consent of Required Lenders; provided, however, that with respect to any
Lender that is an Affiliate of the initial Administrative Agent and for which
Administrative Agent acts as servicer, the Administrative Agent (including its
assigns) may act on such Lender’s behalf. Notwithstanding anything to the
contrary herein, (but subject only to the proviso in the immediately preceding
sentence with respect to a Lender that is an Affiliate of the initial
Administrative Agent and for which the Administrative Agent (including its
assigns) acts as servicer, Administrative Agent shall not, without the prior
consent of each individual Lender, execute and deliver on behalf of such Lender
any

 

LOAN AND SECURITY AGREEMENT – Page 65   



--------------------------------------------------------------------------------

waiver or amendment which would: (1) increase the maximum amount which such
Lender is committed hereunder to lend, (2) reduce any principal, interest or
fees payable to such Lender hereunder, (3) extend the Maturity Date or postpone
any date fixed for any payment of any such fees, principal or interest,
(4) amend the definition herein of “Required Lenders” or otherwise change the
aggregate amount of Percentage Shares which is required for Administrative
Agent, Lenders or any of them to take any particular action under the Loan
Documents, (5) release Borrower from its obligation to pay such Lender’s
Obligations, (6) release all or substantially all of the Collateral, except for
such releases relating to sales or dispositions of property permitted by the
Loan Documents, or (7) amend this Section 14.1.

Section 14.2. Severability.  The illegality or unenforceability of any provision
of any Loan Document shall not in any way affect or impair the legality or
enforceability of the remaining provisions thereof.

Section 14.3. Governing Law; Venue.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR IN THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY, ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH CREDIT PARTY, ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO VENUE ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH JURISDICTION. NOTWITHSTANDING THE FOREGOING,
ADMINISTRATIVE AGENT AND EACH LENDER SHALL EACH HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY CREDIT PARTY OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION AS ADMINISTRATIVE AGENT OR LENDERS, AS THE CASE MAY BE,
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO EXERCISE REMEDIES WITH RESPECT TO THE
COLLATERAL.

Section 14.4. WAIVER OF JURY TRIAL.  EACH CREDIT PARTY, ADMINISTRATIVE AGENT AND
LENDERS EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY KIND BROUGHT BY
EITHER AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. EACH CREDIT PARTY, ADMINISTRATIVE AGENT AND LENDERS EACH AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL

 

LOAN AND SECURITY AGREEMENT – Page 66   



--------------------------------------------------------------------------------

APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SPECIFICALLY SET
FORTH THEREIN.

Section 14.5. Fees and Expenses.  Credit Parties agree to pay to Administrative
Agent and Lenders, on demand, all costs, fees and expenses that Administrative
Agent or Lenders, as the case may be, pays or incurs in connection with the
negotiation, preparation, consummation, administration, enforcement, perfection
and termination of this Agreement or any of the other Loan Documents, including:
(a) reasonable attorney’s fees and costs for preparation, negotiation and
closing of the Loan Documents and any amendment, supplement, waiver, consent or
subsequent closing in connection with the Loan Documents and the transactions
contemplated thereby, (b) ongoing administration of the Loan Documents,
including without limitation, reasonable attorney’s fees and costs incurred in
consultation with attorneys, (c) costs and expenses of lien and title searches,
(d) taxes, fees and other charges for filing financing statements and other
actions to perfect, protect and continue Administrative Agent’s Liens, (e) sums
paid or incurred to pay any amount or take any action required of Credit Parties
under the Loan Documents that Credit Parties fail to pay or take, (f) costs of
appraisals, inspections and verifications of the Collateral, including travel,
lodging, and meals for inspections of the Collateral and Credit Parties’
operations by Administrative Agent, (g) costs and expenses of disbursing Loans
and administering cash management of Collateral proceeds, including collection
accounts, (h) costs and expenses of preserving and protecting the Collateral,
(i) costs, fees and expenses, including reasonable attorney’s fees and costs,
paid or incurred to enforce Administrative Agent’s Liens, sell or dispose of the
Collateral, and obtain payment of the Obligations and (j) costs and expenses,
including reasonable attorney’s fees and costs, paid or incurred to defend any
claims made or threatened against Administrative Agent or Lenders arising out of
the transactions contemplated by the Loan Documents (all such costs, expenses
and fees described in this Section 14.5, the “Lender Expenses”). The foregoing
shall not limit any other provisions of the Loan Documents regarding costs and
expenses to be paid by any Credit Party.

Section 14.6. Notices.  Except as otherwise expressly provided in any Loan
Document, all notices, demands and requests that any party is required to give
to any other party shall be in writing and shall become effective (a) upon
personal delivery, (b) three (3) days after it shall have been mailed by United
States mail, first class, certified or registered, with postage prepaid, or via
any nationally recognized courier service, or (c) when properly transmitted by
telecopy or email, in each case addressed to the party to be notified as
follows:

If to Administrative Agent and Lender:

NewStar Business Credit, LLC

8401 North Central Expressway, Suite 600

Dallas, Texas 75225

Fax No.: (214) 242-5840

Attention: Portfolio Manager, URGENT

If to Borrower, as follows:

Mad Catz, Inc.

10680 Treena St., Suite 500

San Diego, California 92131

Telephone: (858) 790-5008

Fax No.: (858) 790-5018

Attention: Whitney Petersen, General Counsel

 

LOAN AND SECURITY AGREEMENT – Page 67   



--------------------------------------------------------------------------------

If to any other Credit Party, as follows:

[Credit Party name]

10680 Treena St., Suite 500

San Diego, California 92131

Telephone: (858) 790-5008

Fax No.: (858) 790-5018

Attention: Whitney Petersen, General Counsel

or to such other address as each party may designate for itself by like notice.

Section 14.7. Waiver of Notices.  Unless otherwise expressly provided in any
Loan Document, Credit Parties hereby waive presentment and notice of demand or
dishonor and protest, notice of intent to accelerate the Obligations and notice
of acceleration of the Obligations, as well as any and all other notices to
which it might otherwise be entitled. No notice to or demand on a Credit Party
which Administrative Agent or Lenders may elect to give shall entitle any Credit
Party to any or further notice or demand in the same, similar or other
circumstances.

Section 14.8. Non-applicability of Chapter 346 of Texas Finance Code.  Except
for the opt-out provision of Section 346.004 thereof, the provisions of Chapter
346 of the Texas Finance Code (regulating certain revolving credit loans and
revolving tri-party accounts) shall not be applicable to this Agreement, any
other Loan Document or the Loans.

Section 14.9. Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Credit Parties, Administrative Agent and Lenders and their
respective representatives, successors, and assigns, provided, that no interest
herein may be assigned, and no obligation may be delegated, by any Credit Party
without prior written consent of Administrative Agent. The rights and benefits
of Administrative Agent and Lenders under the Loan Documents shall inure to any
Person acquiring any interest in the Obligations, unless otherwise agreed by
Administrative Agent, Lenders and any such Person.

Section 14.10. INDEMNITY OF LENDERS AND ADMINISTRATIVE AGENT BY BORROWER.  EACH
CREDIT PARTY AGREESS TO DEFEND, INDEMNIFY AND HOLD EACH INDEMNIFIED PERSON
HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED CLAIMS INCLUDING THOSE
INDEMNIFIED CLAIMS WHICH RELATE TO OR ARISE OUT OF ANY INDEMNIFIED PERSON’S OWN
NEGLIGENCE, PROVIDED, THAT NO CREDIT PARTY SHALL HAVE ANY OBLIGATION HEREUNDER
TO ANY INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED CLAIMS RESULTING SOLELY
AND DIRECTLY FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH INDEMNIFIED
PERSON. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT OR PAYMENT OF ALL OTHER OBLIGATIONS.

Section 14.11. Limitation of Liability.  No claim may be made by any Credit
Party against Administrative Agent and/or Lenders or any of their Affiliates,
directors, officers, members, managers, employees or agents for any special,
indirect, consequential, exemplary or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other Loan
Document, or any act, omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any claim
for such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

LOAN AND SECURITY AGREEMENT – Page 68   



--------------------------------------------------------------------------------

Section 14.12. Continuing Rights of Lenders in Respect of Obligations.  In the
event any amount from time to time applied in reduction of the Obligations is
subsequently set aside, avoided, declared invalid or recovered by any Credit
Party or any trustee or in bankruptcy, or in the event any Lender is otherwise
required to refund or repay any such amount pursuant to any applicable law, then
the Obligations shall automatically be deemed to be revived and increased to the
extent of such amount and the same shall continue to be secured by the
Collateral as if such amount had not been so applied.

Section 14.13. Assignments.

(a) A Lender may at any time sell, assign, delegate or otherwise transfer all or
part of the rights and duties of such Lender under this Agreement and the other
Loan Documents (including, without limitation, all or any portion of such
Lender’s funded Loans or all or any portion of such Lender’s unfunded
Commitment) to any of the following Persons (an “Assignee”): (i) any Affiliate
thereof or (ii) any other Person, with the prior written consent of the Borrower
so long as no Event of Default has occurred and is continuing (such consent not
to be unreasonably withheld, conditioned or delayed; provided, however, Borrower
shall be deemed to have given its consent unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
notice thereof has actually been delivered by the Administrative Agent or the
assigning Lender to Borrower). Each Credit Party hereby authorizes each Lender
to disseminate any information it has pertaining to the Obligations, including
without limitation, complete and current credit information on the Credit
Parties, each Guarantor and any of their principals to any Assignee or
prospective Assignee. Each Credit Party hereby acknowledges and agrees that any
assignment will give rise to a direct obligation of Borrower and each other
Credit Party to the Assignee and that the Assignee shall be considered to be a
Lender hereunder.

(b) Except as otherwise provided herein, a Lender shall, as between Borrower and
such Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, delegation or other transfer of all or any part of the Loans
or other Obligations owed to such Lender. Such Lender may furnish any
information concerning Borrower from time to time to Assignees and participants
and to any Affiliate of such Lender or its parent company.

(c) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, a Lender may pledge, or grant a security interest in, all or any
portion of its rights and other obligations under or relating to Loans under
this Agreement and the other Loan Documents to a bank or other funding source or
any trustee or agent therefor in support of obligations owing by such Lender to
such Persons. No such pledge or grant of a security interest shall release the
transferor Lender from any of its obligations hereunder or under any other Loan
Document and the acquisition of title to such Lender’s Obligations pursuant to
any foreclosure or other exercise of remedies by such Person shall be subject to
the provisions of this Agreement and the other Loan Documents in all respects.

(d) Each Lender shall have the right at any time to sell one or more participant
rights to any person (other than Borrower or any of Borrower’s Affiliates or
Subsidiaries) in all or any part of its Commitments, Loans or in any other
Obligation. The holder of any such participation shall not be entitled to
require such Lender to take or omit to take any action hereunder or under the
other Loan Documents expect with respect to any amendment, modification or
waiver what would extend the final scheduled maturity of any Loan in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the

 

LOAN AND SECURITY AGREEMENT – Page 69   



--------------------------------------------------------------------------------

Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof). Borrower agrees that each participant shall be entitled to
the benefits of Sections 3.3 and 3.5 (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 14.3(a); provided that such
participant shall not be entitled to receive any greater payment under Sections
3.3 or 3.5, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a change in law that occurs after the
participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Document (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
participant) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participate Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

Section 14.14. Confidentiality.

(a) Each Credit Party agrees, and agrees to cause each of its Affiliates,
(i) not to transmit or disclose any provision of any Loan Document to any Person
(other than to such Credit Party’s employees, auditors, advisors, consultants,
Affiliates and counsel, (2) in response to any summons, subpoena or civil
investigative demand or (3) in connection with any litigation or governmental
investigation or as otherwise required by applicable law) without Administrative
Agent’s prior written consent, (ii) to inform all Persons of the confidential
nature of the Loan Documents and to direct them not to disclose the same to any
other Person and to require each of them to be bound by these provisions. Each
Credit Party agrees to submit to Administrative Agent and Administrative Agent
reserves the right to review and approve all materials that such Credit Party or
any of its Affiliates prepares that contain any Lender Party’s name or describe
or refer to any Loan Document, any of the terms thereof or any of the
transactions contemplated thereby. No Credit Party shall, and shall not permit
any of its Affiliates to, use any Lender Party’s name (or the name of any of
their Affiliates) in connection with any of its business operations, including
without limitation, advertising, marketing or press releases or such other
similar purposes, without such Lender Party’s prior written consent (except as
required by applicable law). Nothing contained in any Loan Document is intended
to permit or authorize any Credit Party or any of its Affiliates to contract on
behalf of any Lender Party.

(b) Administrative Agent and Lenders each individually (any not jointly or
jointly and severally) agree that material, non-public information regarding the
Credit Parties, their operations, assets, and existing and contemplated business
plans shall be treated by Administrative Agent and the Lenders in a confidential
manner, and shall not be disclosed by Administrative Agent or any Lender to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any Lender Party,
(ii) to Subsidiaries and Affiliates of any Lender Party, (iii) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, (iv) as may be agreed to in advance by the Credit Parties or as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, (v) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by

 

LOAN AND SECURITY AGREEMENT – Page 70   



--------------------------------------------------------------------------------

Administrative Agent or the Lenders), (vi) in connection with any assignment,
participation or pledge of any Lender Party’s interest under this Agreement, and
(vii) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents. Notwithstanding the foregoing, each Credit Party hereby
expressly authorizes Administrative Agent to use the respective Credit Party’s
name and logo in tombstone advertisements and press releases regarding this
transaction, provided that the Borrower has had a chance to review and approve
the contents of such tombstone or press release, such approval not to be
unreasonably withheld or delayed.

Section 14.15. Acceptance and Performance.  This Agreement shall become
effective only upon acceptance by Lenders and by Administrative Agent at its
office in Dallas, Dallas County, Texas. The Obligations are payable at
Administrative Agent’s offices in Dallas, Dallas County, Texas.

Section 14.16. Schedules.  All Schedules referenced herein and attached hereto
are incorporated in this Agreement and made a part hereof for all purposes.

Section 14.17. Counterparts.  This Agreement may be executed in any number of
counterparts, and signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. A telecopy or other electronic
transmission of any such executed counterpart signature page shall be deemed
valid as an original.

Section 14.18. Captions.  The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and may not be
construed to modify, enlarge or restrict any provision of this Agreement.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

 

LOAN AND SECURITY AGREEMENT – Page 71   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Agreement Date.

 

MAD CATZ, INC., as Borrower

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

1328158 ONTARIO INC., as a Guarantor and a Credit Party

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

MAD CATZ INTERACTIVE, INC. as a Guarantor and a Credit Party

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

 

LOAN AND SECURITY AGREEMENT – Signature Page   



--------------------------------------------------------------------------------

NEWSTAR BUSINESS CREDIT, LLC, as

Administrative Agent, Swing Lender and as Lender

By:

 

 /s/ Greg Gentry

Name:

 

 Greg Gentry

Title:

 

 Senior Vice President

 

LOAN AND SECURITY AGREEMENT – Signature Page   



--------------------------------------------------------------------------------

SCHEDULE 1.1

Lenders’ Commitments

 

 

LENDER

 

REVOLVING LOAN COMMITMENT
AMOUNT

 

 

 

PERCENTAGE SHARE

NewStar Business

Credit, LLC

 

During the Revolving Credit Limit

Increase Period, $35,000,000 and at all other times, $20,000,000

 

  100%

 

SCHEDULE 1.1   



--------------------------------------------------------------------------------

SCHEDULE 7.1

Fundamental Information

 

Name

 

Tax ID No.

 

Jurisdiction

of

Organization

 

Chief Address

 

Jurisdictions
Requiring
Qualification

  

Equity Interests

Mad Catz Interactive,

Inc.

 

######### (Canadian

Acct. No.)

 

Canada

 

10680 Treena

Street, Suite

500, San Diego,

CA 92131-2447

 

Ontario, CAN

  

Mad Catz Co., Ltd. (100%)

 

Mad Catz Interactive Asia Limited (99%)

 

Mad Catz, Inc. (100%)

 

1328158 Ontario, Inc. (100%)

 

Winkler Atlantic Holdings, Ltd.

(100%)

 

Mad Catz GmbH (100% via WAH, Ltd.)

 

Mad Catz SAS

(100% via WAH,

Ltd.)

 

FX Unlimited, Inc.

(100% via MCI)

 

Mad Catz Technical

Development (99%

via MCIA)

 

Mad Catz,

Inc.

 

##-#######

(Fed. Tax

Id.)

 

Delaware,

USA

 

10680 Treena

Street, Suite

500, San Diego,

CA 92131

 

California,

USA

  

FX Unlimited, Inc. (100%)

 

Mad Catz Interactive Asia Limited (1%)

 

Mad Catz Technical Development (1%

via MCIA)

1328158

Ontario,

Inc.

 

#########

(Canadian

Acct No.)

 

Ontario

 

10680 Treena

Street, Suite

500, San Diego,

CA 92131-2447

 

Ontario, CAN

   Mad Catz Europe Limited (100%)

 

SCHEDULE 7.1   



--------------------------------------------------------------------------------

SCHEDULE 7.7

Litigation

 

1. Mad Catz Interactive, Inc. v. Razer USA, Ltd., Case No. 13-cv-02371-GPC-JLB.

In October 2013, the Company filed a complaint for patent infringement styled
Mad Catz Interactive, Inc. v. Razer USA, Ltd., Case No. 13-cv-02371-GPC-JLB, in
the United States District Court for the Southern District of California. The
complaint alleges that Mad Catz holds an exclusive license, within the United
States of America, to make, use, sell, offer for sale, import, gift or otherwise
dispose of the any product falling within the scope of one or more claims of
U.S. Patent No. 6,157,370 (the “‘370 Patent”), including all right, power and
interest to enforce the ‘370 Patent against any and all third parties and the
exclusive standing to bring suit against any third party infringing the ‘370
Patent. The complaint further alleges that Razer USA, Ltd. (“Razer”) has
infringed and continues to infringe the ‘370 Patent by making, using, offering
for sale, selling, and/or importing in the United States certain products
covered by one of more claims of the ‘370 Patent, including Razer’s “Ouroboros”
computer mouse. In January 2014, Razer filed a counterclaim against the Company
for alleged infringement of U.S. Patent No. 8,605,063 (the “‘063 Patent.”)

By its counterclaim of patent infringement, Razer alleges that it has an
exclusive license, within the United States of America, to manufacture, use,
import, market, offer to sell, sell or have sold, or otherwise dispose of any
products falling within the scope of one or more claims of the ’063 Patent,
including the sole and exclusive right to institute, control and prosecute any
and all suits to enjoin any and all infringers of the ’063 patent. Razer further
alleges that the Company has infringed and continues to infringe the ‘063 Patent
by making, using, selling, and/or offering for sale its C.Y.B.O.R.G. V.7 Gaming
Keyboard. Razer further contends that the ‘370 Patent is invalid and
unenforceable, and denies infringement. Mad Catz also contends that the ‘063
Patent is invalid and unenforceable, and denies infringement. No trial date has
been set in the matter.

The Claim Construction Hearing for the ‘370 Patent and the ‘063 Patent took
place on August 22, 2014 and the parties are awaiting the Court’s order in that
respect. The parties are currently involved in conducting discovery. The Company
believes that its allegations made against Razer are meritorious and intends to
vigorously prosecute all claims it has asserted.

The Company also believes that the allegations made by Razer lack merit and
intends to vigorously defend all claims asserted. It is impossible at this time
to assess whether the outcome of this proceeding will have a material adverse
effect on the Company. We have not recorded any accrual for a contingent
liability associated with this legal proceeding based on our belief that a
liability, while possible, is not probable and any range of potential future
charge cannot be reasonably estimated at this time.

 

2. Better Mouse Company, LLC v. Mad Catz Interactive, Inc., et al., Consolidated
Civil Action No. 2:14-CV-198

In March 2014, the Better Mouse Company, LLC filed a complaint against the
Company and its subsidiary, Mad Catz, Inc., for patent infringement in the
United States District Court for the Eastern District of Texas. The complaint is
styled Better Mouse Company, LLC v. Mad Catz Interactive, Inc., et al, Civil
Action No. 2:14-CV-204 and has been consolidated with Better Mouse Company, LLC
v. Steelseries Aps et al, Lead Civil Action No. 2:14-CV-198 for all purposes
except for trial and venue. By its complaint, the plaintiff alleges that the
Company and its subsidiary (and several other companies from the consolidated
lead action) have infringed and continue to infringe U.S. Patent No. 7,532,200
(the “‘200 Patent”) by making, using, offering for sale, selling, and/or
importing in the United States certain products (computer mice) covered by one
of more claims of the ‘200 Patent. The complaint was formally served on the
Company in May 2014. The Company answered the complaint on July 17, 2014 and has

 

SCHEDULE 7.7   



--------------------------------------------------------------------------------

denied all substantive allegations of infringement and damage. Trial has been
set for December 14, 2015, although the Company expects that the trial date may
be continued for four to six weeks as a result of various known scheduling
issues among the parties and the Court. The parties have begun to engage in
limited discovery and a hearing on the parties respective positions as to
construction of the claims of the ‘200 Patent is set to take place on July 16,
2015.

The Company believes that the allegations lack merit and intends to vigorously
defend all claims asserted. It is impossible at this time to assess whether the
outcome of this proceeding will have a material adverse effect on the Company.
We have not recorded any accrual for a contingent liability associated with this
legal proceeding based on our belief that a liability, while possible, is not
probable and any range of potential future charge cannot be reasonably estimated
at this time.

 

3. In the Matter of Certain Graphics Processing Chips, Systems on a Chip, and
Products Containing the Same, Investigation No. 377-TA-941

In November 2014, Samsung Electronics Co., Ltd. and Samsung Austin
Semiconductor, LLC (collectively, “Samsung”) filed a complaint against the
Company (and numerous third parties, including Nvidia Corporation) for patent
infringement in the United States International Trade Commission. The complaint
is styled In the Matter of Certain Graphics Processing Chips, Systems on a Chip,
and Products Containing the Same, Investigation No. 377-TA-941 and it alleges
that the defendants have infringed and continue to infringe U.S. Patent
Nos. 6,147,385, 6,173,349, 7,056,776, 7,804,734 by offering for sale, selling,
and/or importing in the United States certain graphics processing units, systems
on a chip, and products containing the same that, allegedly, are covered by one
of more claims of the above-cited patents. Specifically, as to the Company,
Samsung alleges that the Company’s M.O.J.O. micro-console for Android, which
utilizes the Nvidia Tegra 4 T40S systems on a chip, directly infringes one of
more claims of the patents at issue.

On December 30, 2014, the United States International Trade Commission
instituted an investigation into the matter to determine whether there is a
violation of the Tariff Act of 1930, as amended, by reason of the alleged
infringement of the above-cited patents. That initial determination shall be due
on December 22, 2015 and the target date for completion of the Commission’s
investigation is April 22, 2016. The Company has entered into an indemnity
agreement with NVIDIA, whereby NVIDIA has agreed to defend and indemnify the
Company in this matter.

 

4.

Letter from DSS Technology Management, Inc.

Mad Catz received a letter dated June 12, 2014, from DSS Technology Management,
Inc. (“DSS”) claiming that Mad Catz may manufacture products (at this point only
the M.O.J.O. has been identified) that infringe DSS’ United States Patent Nos.
6,128,290 and 5,699,357. Mad Catz believes that DSS’ patents are invalid and
unenforceable due to prior art. Mad Catz also believes that its products do not
infringe on any of the valid claims of the patents, if any. No demand for
payment was made in the letter and it is my opinion that DSS is seeking a
licensing deal. To the extent that Mad Catz determines that the patents are not
invalid or unenforceable due to prior art or for other reasons, Mad Catz will
either change its products’ design so that they do not infringe or seek to enter
into a license agreement with DSS.

 

5.

[***]

[***]

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

SCHEDULE 7.7   



--------------------------------------------------------------------------------

6. [***]

[***]

 

7. [***]

[***]

 

8. [***]

[***]

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

SCHEDULE 7.7   



--------------------------------------------------------------------------------

SCHEDULE 7.8

ERISA Benefit Plans

 

1.

Mad Catz, Inc. 401-K Plan.

 

SCHEDULE 7.8   



--------------------------------------------------------------------------------

SCHEDULE 7.11

Location of Collateral

 

Location

  

Collateral

490 Nevada St, Redlands, CA 92373

 

  

Inventory and Certain other Collateral

10680 Treena Street, Suite 500, San Diego, CA 92131

  

Books and Records

 

SCHEDULE 7.11   



--------------------------------------------------------------------------------

SCHEDULE 7.15

Proprietary Rights

ISSUED PATENTS AND PENDING PATENT APPLICATIONS

 

Owner

 

  

Patent Description

 

  

Registration Number

 

    

 

Adv Control Pad (Design N64 5326)

 

   97 3852 Mad Catz   

 

Fishing Pole Accessory for a Computer Game

 

(Design)

 

   DES 428 064 Mad Catz   

 

Fishing Pole Accessory for a Computer Game

(Design)

 

   2088031 Mad Catz   

 

Fishing Pole Accessory for a Computer Game

(Design)

 

   4 99 10 486.2 Mad Catz   

 

Fishing Pole Accessory for a Computer Game

(Design)

 

   996993 Mad Catz   

Fishing Pole Accessory for a Computer Game

(Design)

 

   146818 Mad Catz   

 

Fishing Pole Accessory for a Computer Game

(Design)

 

   32092 00 Mad Catz Inc   

 

Wearable Personal Sound Delivery Apparatus

 

LOGO [g937955g22y54.jpg]

 

   8452039

 

Mad Catz Inc

 

  

 

Memory Card for Computer Video Game

 

  

 

DES 408378

 

 

Mad Catz Inc

 

  

 

Memory Card for Computer Video Game

 

  

 

DES 408803

 

 

Mad Catz

 

  

 

Sports Memory Card Design

 

   533 440 to 533 456

 

Mad Catz

 

  

 

Sports Memory Card Design

 

  

 

139428

 

Mad Catz

 

  

 

Sports Memory Card Design

 

  

 

139429

 

Joytech Holdings (B.V.I.) (Asset

Purchase Agreement with Take 2)

 

  

 

Controller for Video Game Machine (Design)

 

  

 

9910398

 

Mad Catz Inc   

 

Wearable Vibration Device for Video Games - Utility

Patent (Wrist Rumbler)

 

   6135450 Mad Catz Inc   

 

Vibration Device for Video Games - Design Patent

(Wrist Rumbler)

 

   DES 406827 Mad Catz Inc   

 

Four-Port Controller Tap for Video Games

(Design)

 

   DES 415143 Mad Catz Inc   

 

Four-Port Controller Tap for Video Games (#2)

(Design)

 

   DES 415144 Mad Catz Inc   

 

Controller for Video Games (Wireless 8022, 8026B

Design)

 

   DES 415752 Mad Catz   

 

Light Attachment for Portable Electronic Device (Flip Light Design)

 

   7153212 B1

Mad Catz

 

  

 

Dual Controller Assembly for Video Games

 

  

 

DES 409 182

 

Mad Catz

 

  

 

Handheld Steering Wheel for Video Games

 

  

 

DES409179

 

Mad Catz

 

  

 

Computer Game Accessory (MC2)

 

   577 664 to 577 670

Mad Catz

 

  

 

Analog Steering Wheel for Video Games

 

   483 474 to 483 476

Mad Catz

 

  

Computer Game Accessory (MC2)

 

   146817

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

Owner

 

  

Patent Description

 

  

Registration Number

 

      Mad Catz   

 

System for Adjusting The Response Characteristic of an Electronic Game Input
Device (AccuDrive Calibration System)

 

   6203432       Mad Catz   

 

Leg Extensions for a Lap-Mounted Computer Game Accessory (Design)

 

   6290228 B1       Mad Catz   

 

Computer Game Accessory (MC2 Design)

 

   31965 00       Mad Catz   

 

Wearable personal sound delivery apparatus

 

  

 

WO2007130565

 

      Mad Catz   

 

Computer Game Accessory Having a Lap-Shaped Contour

 

   WO0067865       Mad Catz   

 

System for Adjusting the Response Characteristic of an Electronic Game Input
Device

 

   WO0067864       Mad Catz   

 

Fishing Pole Accessory For a Computer Game

 

   WO0067863       Mad Catz   

 

Leg Extensions for a Lap-Mounted Computer Game Accessory

 

   WO0067866       Mad Catz Interactive, Inc.   

 

Systems and Methods For Transmitting Data Using Selected Transmission Technology
From Among Other Transmission Technologies (Dual Bluetooth)

 

           Mad Catz Interactive Inc.   

 

games controller

 

 

LOGO [g937955g81h32.jpg]

 

   000004627-0001       Mad Catz Interactive Inc.   

 

CONTROL BUTTONS FOR GAMES CONTROLLER

 

 

LOGO [g937955g03s27.jpg]

 

   000004627-0002       Mad Catz Interactive Inc.   

 

Monitors

 

 

LOGO [g937955g65g46.jpg]

 

   000048483-0001      

Mad Catz Interactive Inc.

 

  

game controller

 

  

000048483-0002

 

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

Owner

 

  

Patent Description

 

  

Registration Number

 

          

LOGO [g937955g20s60.jpg]

 

           Mad Catz Interactive, Inc.   

 

Computer Mouse

 

LOGO [g937955g46j99.jpg]

 

   002608893-001       Mad Catz Interactive, Inc.   

Computer Mouse

 

LOGO [g937955g68i68.jpg]

 

   002608893-002       Mad Catz Interactive, Inc.   

Video Game Controller

 

LOGO [g937955g15w26.jpg]

 

   002608927-0001       Mad Catz Interactive, Inc.   

Video Game Controller

 

LOGO [g937955g42n27.jpg]

 

   002608927-0002       Mad Catz Interactive, Inc.   

Video Game Controller

 

LOGO [g937955g47u90.jpg]

 

   002608927-0003

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

Owner

 

  

Patent Description

 

  

Registration Number

 

      Mad Catz Interactive, Inc.   

Systems and Methods For Transmitting Data Using Selected Transmission Technology
From Among Other Transmission Technologies (Dual Bluetooth)

 

    

REGISTERED TRADEMARKS AND PENDING TRADEMARK APPLICATIONS

 

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

 

Mad Catz, Inc.

 

  

 

Mad Catz

 

  

 

2485509

 

 

Mad Catz, Inc.

 

  

 

Mad Catz

 

  

 

2488598

 

 

Mad Catz, Inc.

 

  

 

MC Name New Design

 

LOGO [g937955g37r83.jpg]

 

 

  

 

1881410

 

 

Mad Catz, Inc.

 

  

 

 

MC Name New Design

 

LOGO [g937955g37r83.jpg]

 

  

 

2488599

 

 

Mad Catz, Inc.

 

  

 

 

MC Name Old Design

 

LOGO [g937955g14w47.jpg]

 

  

 

789854

 

 

Mad Catz, Inc.

 

  

 

MC Name

 

  

 

789855

 

 

Mad Catz, Inc.

 

  

 

MC Name New Design

 

  

 

803997

 

 

Mad Catz Interactive Inc.

 

  

 

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

    

 

Mad Catz Interactive Inc.

 

  

 

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

  

 

1547960

 

 

Mad Catz, Inc.

 

  

 

Mad Catz (Name)

 

  

 

0657452

 

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

     

 

Mad Catz, Inc.

 

  

 

Mad Catz Old Design

LOGO [g937955g14w47.jpg]

 

  

 

0657903

 

     

 

Mad Catz, Inc.

 

  

 

Mad Catz (Name)

 

  

 

821802410

 

     

 

Mad Catz, Inc.

 

   LOGO [g937955g14w47.jpg]   

 

821802682

 

     

 

Mad Catz, Inc.

 

   LOGO [g937955g14w47.jpg]   

 

821802690

 

     

 

Mad Catz, Inc.

 

  

 

Mad Catz (Name)

 

  

 

821802402

 

     

 

Mad Catz, Inc.

 

  

Mad Catz New Design

 

LOGO [g937955g92l96.jpg]

 

  

 

821920898

 

     

 

Mad Catz, Inc.

 

  

 

Mad Catz New Design

 

LOGO [g937955g92l96.jpg]

 

  

 

821920901

 

     

 

Mad Catz Interactive Inc.

 

  

 

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

 

New Scratch - no Text

 

LOGO [g937955g56q70.jpg]

 

    

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

     

 

Mad Catz Interactive Inc.

 

  

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

New Scratch - no Text

LOGO [g937955g91b06.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

  

 

12309629

 

     

 

Mad Catz Interactive Inc.

 

  

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

  

 

12309760

 

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

     

 

Mad Catz Interactive Inc.

 

  

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

          

 

Mad Catz, Inc.

 

  

Mad CatzOld Design

 

LOGO [g937955g14w47.jpg]

 

  

 

001098946

 

     

 

Mad Catz, Inc.

 

   Mad Catz (Name)   

 

001098961

 

     

 

Mad Catz, Inc.

 

  

MC Name New Design

 

LOGO [g937955g92l96.jpg]

 

  

 

001269091

 

     

 

Mad Catz Interactive, Inc.

 

   Joytech Name   

 

001080092

 

     

 

Mad Catz Interactive Inc.

 

  

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

          

 

Mad Catz Interactive Inc.

 

  

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

          

 

Mad Catz, Inc.

 

   MC Name   

 

263890

 

     

 

Mad Catz, Inc.

 

  

LOGO [g937955g92l96.jpg]

 

  

 

263891

 

     

 

Mad Catz, Inc.

 

   MC Name Old Design   

 

99783546

 

     

 

Mad Catz, Inc.

 

   MC Name   

 

99783547

 

     

 

Mad Catz, Inc.

 

   MC Name   

 

39919928

 

 

SCHEDULE 7.16



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

Mad Catz, Inc.   

MC Name Old Design

 

LOGO [g937955g31c00.jpg]

   39919929 Mad Catz Interactive Inc.   

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

   302599705 Mad Catz Interactive Inc.   

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

   302599697 Mad Catz, Inc.   

MC Name

 

   1144919 Mad Catz, Inc.   

MC Name Design

 

   “MAD CADZ” Mad Catz, Inc.   

MC Name

 

   1144921 Mad Catz, Inc.   

MC Name Design

 

   1144922 Mad Catz Interactive Inc.   

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

     Mad Catz Interactive Inc.   

 

 

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

     Mad Catz, Inc.   

MC Name

 

   4488672 Mad Catz, Inc.   

 

 

MC Name Old Design

 

LOGO [g937955g14w47.jpg]

 

   4489999 Mad Catz, Inc.   

 

 

MC Name New Design

 

LOGO [g937955g58w33.jpg]

 

   4490000

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

Mad Catz Interactive Inc.   

 

 

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

   5613889 Mad Catz Interactive Inc.   

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

   5609046 Mad Catz Inc.    Mad Catz Name    4005952480000 Mad Catz Inc.   

 

MC Name Design

 

LOGO [g937955g48j89.jpg]

 

   4005912180000 Mad Catz Inc.   

MC Name Design

 

LOGO [g937955g37r83.jpg]

 

     Mad Catz Interactive Inc.   

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

     Mad Catz Interactive Inc.   

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

     Mad Catz Interactive Inc.   

MC Name

 

   717620 Mad Catz Interactive Inc.   

MC Name Old Design

 

LOGO [g937955g92l96.jpg]

 

   725889 Mad Catz Interactive Inc.   

MC Name Old Design

 

LOGO [g937955g92l96.jpg]

 

   719740

 

SCHEDULE 7.16



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

Mad Catz Interactive Inc.    MC Name    719750 Mad Catz Interactive Inc.   

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

   1484528 Mad Catz Interactive Inc.   

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

   1375985 Mad Catz Interactive Inc.   

 

 

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

   1433881 Mad Catz Interactive Inc.   

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

     Mad Catz Interactive Inc.   

 

 

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

   1375984 Mad Catz Interactive Inc.   

 

 

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

   1508635 Mad Catz Interactive Inc.   

 

 

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

   1508645

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

Mad Catz Interactive Inc.   

 

 

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

   271468 Mad Catz Interactive Inc.   

 

 

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

   271467 Mad Catz Inc.   

 

 

LOGO [g937955g48j89.jpg]

 

  

R-256714 (use to be R-172958)

 

Mad Catz Inc.   

 

 

MC Name

   R-256715 (use to be R-172231) Mad Catz Inc.   

MC Name

 

LOGO [g937955g13w69.jpg]

 

   01023997 Mad Catz Inc.   

 

 

MC Name Design

LOGO [g937955g48j89.jpg]

 

 

   01016034 Mad Catz Inc.   

MC Name

 

LOGO [g937955g13w69.jpg]

 

   01017045 Mad Catz Inc.   

MC Name Design

LOGO [g937955g48j89.jpg]

 

 

   01012888 Mad Catz Interactive Inc.   

 

 

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

   1647690

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

Mad Catz Interactive Inc.   

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

   1666895     

MC Name

 

LOGO [g937955g13w69.jpg]

 

         

MC Name

 

     Mad Catz Inc.   

MC Name Old Design

 

   2191216 Mad Catz Inc.   

MC Name

 

   2191275 Mad Catz Inc.   

MC Name New Design

 

LOGO [g937955g48j89.jpg]

 

   2205059 Mad Catz Inc.   

LOGO [g937955g48j89.jpg]

 

   2545082 Mad Catz Interactive Inc.   

 

LOGO [g937955g56q70.jpg]

 

   4390977 Mad Catz Interactive Inc.   

 

LOGO [g937955g91b06.jpg]

 

   4390986 Mad Catz Inc.   

Dual Force (Name)

 

   2657539 Mad Catz Inc.   

Dual Force (Name)

 

   2184264 Mad Catz Inc.   

Dual Force (Name)

 

   001023118 Mad Catz Inc.   

GAMESHARK

 

   788153 Mad Catz Inc.   

GAMESHARK

 

   653339 Mad Catz Inc.   

GAMESHARK

 

   679878 Mad Catz Inc.   

GAMESHARK

 

   693086 Mad Catz Inc.   

GAMESHARK

 

   2226451

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

Mad Catz Inc.   

 

LOGO [g937955g32a98.jpg]

 

   2782351 Mad Catz Inc.   

GAMESHARK

 

   2203092 Mad Catz Inc.   

SHARKBYTE

 

   2337520 Mad Catz Inc.   

SHARKPAD PRO

 

   2238027 Mad Catz Interactive Inc.   

New Scratch - no Text

 

LOGO [g937955g91b06.jpg]

 

     Mad Catz Interactive Inc.   

New Scratch - With Text

 

LOGO [g937955g56q70.jpg]

 

     Mad Catz Inc.   

SHARKWIRE

 

   1022045 Mad Catz Inc.   

SHARKWIRE ONLINE (& Design)

 

   1022044 Mad Catz Inc.   

GAMESHARK

 

LOGO [g937955g77c52.jpg]

 

   3112535 Mad Catz Inc.   

GAMESHARK

 

LOGO [g937955g25m97.jpg]

 

   3112534 Mad Catz Inc.   

GAMESHARK

 

LOGO [g937955g77c52.jpg]

 

   3425305 Mad Catz Inc.   

Misc. Design [shark]

 

LOGO [g937955g91q35.jpg]

 

   3425304 Mad Catz Inc.   

Misc. Design [shark]

 

LOGO [g937955g91q35.jpg]

 

   3112533 Mad Catz Inc.   

GAMESHARK

 

LOGO [g937955g77c52.jpg]

 

   2003B12275 Mad Catz Inc.   

GAMESHARK

 

LOGO [g937955g77c52.jpg]

 

   2003B11803 Mad Catz Inc.   

Misc. Design [shark]

 

LOGO [g937955g91q35.jpg]

 

   200301977

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

Mad Catz Inc.   

Misc. Design [shark]

 

LOGO [g937955g91q35.jpg]

 

   200301976 Mad Catz Interactive, Inc   

Joytech Graphic

 

LOGO [g937955g44g97.jpg]

 

   787085 Mad Catz Interactive, Inc    Joytech    787110 Mad Catz Interactive
Inc.   

Joytech Graphic

 

LOGO [g937955g92q02.jpg]

 

   2001B05597 Mad Catz Interactive Inc.   

 

Joytech Graphic

 

LOGO [g937955g44g97.jpg]

 

   2001B05596 Mad Catz Interactive Inc.   

Joytech Graphic

 

LOGO [g937955g44g97.jpg]

 

   2001B05595 Mad Catz Interactive Inc.   

 

Joytech

 

LOGO [g937955g44g97.jpg]

 

   1546210 Mad Catz Interactive, Inc   

Joytech USA

 

   2860469 Mad Catz Inc.   

 

GAMESHARK

 

   1031452 Mad Catz Inc.   

 

GAMESHARK (& shark design)

 

   1100993 Mad Catz Inc.   

 

Misc. Design [shark]

 

   1029865 Mad Catz Inc.   

 

Misc. Design [shark]

 

   1100994 Mad Catz Inc.   

 

GAMESHARK

 

   1088651 Mad Catz Inc.   

 

SHARK DESIGN

 

   1088650 Mad Catz Inc.   

 

GAMESHARK (& Design)

 

LOGO [g937955g78q98.jpg]

 

   883313 Mad Catz Inc.    SHARKWIRE    808049 Mad Catz Inc.   

 

SHARKWIRE ONLINE (& Design)

 

LOGO [g937955g49f28.jpg]

 

   808051 Mad Catz, Inc.    GAMESHARK    TMA510307

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

 

 

Trademark Description

 

 

 

Registration Number

 

Mad Catz, Inc.   GAMESHARK PRO   TMA554819 Mad Catz, Inc.  

Misc. Design [shark/city design]

 

LOGO [g937955g34k15.jpg]

 

  TMA556528 Mad Catz, Inc.  

Misc. Design [gameshark]

 

LOGO [g937955g30j45.jpg]

 

  TMA545731 Mad Catz Inc.  

 

GAMESHARK

  001527365 Mad Catz Inc.  

Misc. Design [gameshark]

 

LOGO [g937955g86s23.jpg]

 

  001237494 Mad Catz Inc.  

 

GAMESHARK

  4530866 Mad Catz Inc.  

GAMESHARK

 

LOGO [g937955g86s23.jpg]

 

  4530866 Mad Catz Inc.  

 

GAMESHARK

  4530866 1328158 Ontario Inc.  

 

Previously Played

  TMA545102 1221514 Ontario Inc.  

 

Previously Played

  TMA497234 1328158 Ontario Inc.  

 

Play it! Previously Played

  TMA497236 1328158 Ontario Inc.  

 

Games Trader

  TMA428847 1328158 Ontario Inc.  

 

Play it Cool with Previously Played

  TMA497235 Mad Catz Interactive Inc.  

Joytech

 

LOGO [g937955g26l23.jpg]

 

LOGO [g937955g65d62.jpg]

 

  2184493A Mad Catz Interactive Inc.  

Joytech Europe

 

LOGO [g937955g37o28.jpg]

 

  2184493B Mad Catz Inc.   TT   3906693

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

 

 

Trademark Description

 

 

 

Registration Number

 

   

 

LOGO [g937955g14p37.jpg]

 

    Mad Catz Inc.  

 

TRITTON

LOGO [g937955g66e82.jpg]

  4004392 Mad Catz Inc  

 

TT

LOGO [g937955g14p37.jpg]

 

  9362419 Mad Catz Inc  

 

TRITTON

LOGO [g937955g66e82.jpg]

 

  009362369 Mad Catz Interactive Inc  

 

MAD CATS (Word)

 

  367650 Mad Catz Inc  

 

MAD CATZ (Word)

 

    Mad Catz Interactive Inc  

 

MAD CATZ (Word mark)

 

LOGO [g937955g76g75.jpg]

 

 

  540425 Mad Catz Inc  

 

Mad Catz (combine - logo)

 

    Mad Catz Interactive Inc.  

 

New Scratch - no Text

LOGO [g937955g91b06.jpg]

 

 

  520095 Mad Catz Interactive Inc.  

 

New Scratch - With Text

LOGO [g937955g56q70.jpg]

 

 

  519074 Mad Catz Interactive Inc  

 

MAD CATZ

 

    Mad Catz Interactive Inc  

 

R.A.T.

 

  53697 Mad Catz Interactive Inc  

 

S.T.R.I.K.E.

 

  531914 Mad Catz Interactive Inc  

 

F.R.E.Q.

 

  533696 Mad Catz Interactive Inc  

 

G.L.I.D.E.

 

  532986 Mad Catz Interactive Inc  

 

M.O.J.O.

 

    Mad Catz Interactive Inc  

 

TRITTON (word mark)

 

    Mad Catz Interactive Inc  

 

TRITTON (stylized)

 

LOGO [g937955g35l94.jpg]

 

    Mad Catz Interactive Inc  

 

TT

 

   

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

Owner

 

  

 

Trademark Description

 

  

 

Registration Number

 

          

 

LOGO [g937955g66v82.jpg]

 

           Mad Catz Inc.   

Mad CatzOld Design

 

LOGO [g937955g14w47.jpg]

 

   001098946       Mad Catz, Inc.   

MAD CATZ (NAME MARK)

 

   001098961       Mad Catz, Inc.   

Eclipse

 

   1011669       Mad Catz, Inc.   

Eclipse

 

   1322238       Mad Catz, Inc.    LOGO [g937955g43y55.jpg]    1322240       Mad
Catz, Inc.   

 

Eclipse

 

           Mad Catz, Inc.   

 

Eclipse (logo - Crescent Moon followed by word “eclipse”

 

   1011672       Mad Catz, Inc.   

 

Eclipse (logo - Crescent Moon followed by word “eclipse”

 

           Mad Catz, Inc.   

 

Eclipse (logo - Crescent Moon followed by word “eclipse”

 

           Mad Catz, Inc.   

 

Eclipse (words only)

 

   3986292       Mad Catz, Inc.   

 

Eclipse (logo)

 

   3986293

COPYRIGHT REGISTRATIONS AND

PENDING COPYRIGHT APPLICATIONS

 

 

Description

 

  

 

Reg Number

 

  

 

Owner

 

  

 

Date

 

       

 

Gameshark Codes (for PS2 v1.8)

 

   TX0005531421   

 

Mad Catz, Inc.

 

  

 

3/20/2002

 

       

 

Gameshark Codes (initial listing for PS2)

 

   TX0005531422   

 

Mad Catz, Inc.

 

  

 

3/20/2002

 

       

 

Gameshark Codes (2001 Codes for PS2)

 

   TX0005531423   

 

Mad Catz, Inc.

 

  

 

3/20/2002

 

       

 

GameShark codes (for PS2 version 1.8) & 2 other titles; GameShark codes

 

   V3494D922   

 

Mad Catz, Inc.

 

  

 

3/3/2003

 

       

 

GameShark codes (PS2 codes through March 29, 2002)

 

   TX0006030104   

 

Mad Catz, Inc.

 

  

 

3/21/2002

 

       

 

Memory card for computer video games : no. 2

 

   VAu000444015   

 

Mad Catz, Inc

 

  

 

9/9/1998

 

       

 

Memory cards for computer video games no. 1

 

   V3459D729   

 

Mad Catz, Inc.

 

  

 

10/5/2000

 

       

 

Memory cards for computer video games no. 1

 

   V3430D069   

 

Mad Catz, Inc.

 

  

 

3/3/1999

 

       

 

Memory cards for video games : no. 1

 

   VAu000444016   

 

Mad Catz, Inc

 

  

 

9/9/1998

 

       

 

Sports Memory Card Copyright

 

       

 

Mad Catz, Inc.

 

    

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

DOMAIN NAMES

 

 

Domain

 

 

 

Country

 

 

 

Owner

 

 

Madcatz.com

 

 

 

Global

 

 

 

MCZ

 

madcatz.de

 

 

 

Germany

 

 

 

MCE

 

 

Madcatz.fr

 

 

 

France

 

 

 

MCE

 

 

Madcatz.es

 

 

Spain

 

 

 

MCE

 

 

Madcatz.hk

 

 

 

Hong Kong

 

 

 

MCI

 

 

Madcatz.it

 

 

Italy

 

 

 

MCE

 

 

Madcatz.tw

 

 

Taiwan

 

 

 

MCA

 

 

Madcatz.in

 

 

 

India

 

 

 

MCA

 

 

Madcatz.sg

 

 

 

Singapore

 

 

 

Trustee

 

 

Madcatz.asia

 

 

 

Hong Kong

 

 

 

MCI

 

 

Madcatz.us

 

 

 

United States

 

 

 

MCZ

 

 

Madcatz.co.de

 

 

Germany

 

 

 

MCE

 

 

Madcatz.co.it

 

 

Italy

 

 

 

MCE

 

 

Madcatz.co.jp

 

 

 

Japan

 

 

 

MCA

 

 

Madcatz.co.in

 

 

 

India

 

 

 

MCZ

 

 

Madcatz.com.de

 

 

 

Germany

 

 

 

MCE

 

 

Madcatz.com.es

 

 

 

Spain

 

 

 

MCE

 

 

Madcatz.com.cn

 

 

 

China

 

 

 

MCA

 

 

Madcatz.com.br

 

 

 

Brazil

 

 

 

Trustee

 

 

Madcatz.com.ru

 

 

 

Russian Federation

 

 

 

MCE

 

 

Madcatz.com.tw

 

 

 

Taiwan

 

 

 

MCI

 

 

Madcatz.com.au

 

 

 

Austrailia

 

 

 

Trustee

 

 

Madcatz.com.sg

 

 

 

Singapore

 

 

 

Trustee

 

 

Saitek.com

 

 

 

Global

 

 

MCE

 

 

Saitek.co.uk

 

 

 

United Kingdom

 

 

 

MCE

 

 

Saitek.uk

 

 

 

United Kingdom

 

 

 

MCE

 

 

Saitek.com.cn

 

 

 

China

 

 

 

MCA

 

 

Saitek.de

 

 

 

Germany

 

 

 

MCE

 

 

saitek.fr

 

 

 

France

 

 

 

MCE

 

 

saitek.hk

 

 

 

Hong Kong

 

 

 

MCA

 

 

saitek.hk.com

 

 

 

Hong Kong

 

 

 

MCA

 

 

Saitek.cn

 

 

 

China

 

 

 

MCI

 

 

saitek.tw

 

 

 

Taiwan

 

 

 

MCI

 

 

saitek.in

 

 

 

India

 

 

 

MCI

 

 

saitek.sg

 

 

 

Singapore

 

 

 

Trustee

 

 

saitekflight.com

 

 

 

Global

 

 

 

MCE

 

 

saitekflight.com.hk.

 

 

 

Hong Kong

 

 

 

MCA

 

 

saitekflight.com.br

 

 

 

Brazil

 

 

 

MCZ

 

 

Saitekflight.co.uk

 

 

 

United Kingdom

 

 

 

MCE

 

 

saitekflight.uk

 

 

 

United Kingdom

 

 

 

MCE

 

 

saitekflight.de

 

 

 

Germany

 

 

 

MCE

 

 

saitekflight.fr

 

 

 

France

 

 

 

MCE

 

 

saitekflight.es

 

 

 

Spain

 

 

 

MCE

 

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

 

saitekflight.cn

 

 

 

China

 

 

 

MCI

 

 

saitekflight.hk

 

 

 

Hong Kong

 

 

 

MCA

 

 

saitekflight.it

 

 

 

Italy

 

 

 

MCE

 

 

saitekflight.ru

 

 

 

Russian Federation

 

 

 

MCE

 

saitekflight.eu

 

 

 

Europe

 

 

 

MCE

 

 

saitekflight.tw

 

 

 

Taiwan

 

 

 

MCI

 

 

saitekflight.jp

 

 

 

Japan

 

 

 

MCI

 

 

saitekflight.in

 

 

 

India

 

 

 

MCI

 

 

saitekflight.sg

 

 

Singapore

 

 

 

MCI

 

 

Tritton.com.cn

 

 

 

China

 

 

 

MCI

 

 

Tritton.fr

 

 

 

France

 

 

 

MCE

 

 

Tritton.es

 

 

 

Spain

 

 

 

MCE

 

 

Tritton.cn

 

 

 

China

 

 

 

MCZ

 

 

Tritton.it

 

 

 

Italy

 

 

 

MCE

 

 

Tritton.eu

 

 

 

Europe

 

 

 

MCE

 

 

Tritton.tw

 

 

 

Taiwan

 

 

 

MCI

 

 

Tritton.jp

 

 

 

Japan

 

 

 

MCI

 

 

Tritton.in

 

 

 

India

 

 

 

MCI

 

 

Tritton.sg

 

 

 

Singapore

 

 

 

MCI

 

 

TrittonAudio.com

 

 

 

Global

 

 

 

MCZ

 

 

TrittonAudio.com.ru

 

 

 

Russian Federation

 

 

 

MCE

 

 

Trittonaudio.com.cn

 

 

 

China

 

 

 

MCI

 

 

TrittonAudio.de

 

 

 

Germany

 

 

 

MCE

 

 

TrittonAudio.fr

 

 

 

France

 

 

 

MCE

 

 

TrittonAudio.es

 

 

 

Spain

 

 

 

MCE

 

 

TrittonAudio.cn

 

 

 

China

 

 

 

MCI

 

 

TrittonAudio.it

 

 

 

Italy

 

 

 

MCE

 

 

TrittonAudio.eu

 

 

 

Europe

 

 

 

MCE

 

 

TrittonAudio.tw

 

 

 

Taiwan

 

 

 

MCI

 

 

TrittonAudio.jp

 

 

 

Japan

 

 

 

MCI

 

 

TrittonAudio.in

 

 

 

India

 

 

 

MCI

 

 

TrittonAudio.sg

 

 

 

Singapore

 

 

 

MCI

 

 

Playbig.tv

 

 

 

United States

 

 

 

MCI

 

 

gamesmart.hk

 

 

 

HK

 

 

 

MCI

 

 

Gamesmart.com.br

 

 

 

Brazil

 

 

 

Trustee

 

 

Rockband4help.com

 

 

 

United States

 

 

 

MCZ

 

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

SCHEDULE 7.16

Investment Property

Not Applicable.

 

SCHEDULE 7.16   



--------------------------------------------------------------------------------

SCHEDULE 7.17

Real Property and Leases

 

 

Entity

 

 

 

Real Property Owned

 

 

 

Lessee/Sublessee

 

  

 

Lessor/Sublessor

 

 

Mad Catz Interactive, Inc.

 

 

 

N/A

 

 

 

N/A

 

  

 

N/A

 

 

Mad Catz, Inc.

 

N/A

 

 

Lease Agreement between TPP 212 Scripps, LLC, as landlord, and Mad Catz, Inc.,
as tenant, dated July 21, 2014

 

Air Commercial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease-Net between Nevada Business Park, LLC and Mad Catz, Inc.,
dated March 10, 2009

 

First Amendment of Standard Industrial/Commercial Single-Tenant Lease-Net
between Nevada Business Park, LLC and Mad Catz, Inc., dated July 1, 2014

 

  

N/A

 

 

SCHEDULE 7.17   



--------------------------------------------------------------------------------

SCHEDULE 7.18

Material Agreements

 

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

NASDAQ OMX Corporate Solutions, LLC (Thomson Reuters) Corporate Solutions
Services Contract (#1-9272674448)

  Mad Catz Interactive Inc /
Thomson Reuters   Saturday, July 26,
2014   Sunday, July 26,
2015

Mad Catz Interactive Inc Stock Plan Outsourcing Agreement

  Mad Catz Interactive Inc / My
Equity Comp, LLC.   Friday, July 11,
2014   Monday, July 10,
2017

Subscription and Services Agreement

  Mad Catz Interactive Inc / Equity
Administration Solutions, Inc.   Friday, July 11,
2014   Monday, July 10,
2017

Addendum A-1 Statement of Work

  Mad Catz Interactive Inc / My
Equity Com   Friday, July 11,
2014   none stated

Stock Plan Outsourcing Agreement #08569

  Mad Catz Interactive Inc / My
Equity Comp, LLC   Friday, July 11,
2014   Saturday, July 11,
2015

Order Acceptance Agreement

  Mad Catz Interactive Inc /
Raymond James   Wednesday, July 23,
2014   none stated

Agreement relating to Completion Accounts & Software Claim

 

Mad Catz Interactive Inc / Guymont

Services SA (Winkler Atlantic Trust)

  Friday, August 01,
2008   none

Promissary Note (Loan Note)

  Mad Catz Interactive Inc / The
Winkler Atlantic Trust   Friday, August 01,
2008   Monday, August 01,
2011

Brooks, Houghton & Company (BHC) Engagement Letter

  Mad Catz Interactive Inc / Brooks,
Houghton & Company (BHC)   Friday, January 10,
2014   Sunday,
January 10, 2016

Redlands DC Lease

  Mad Catz Inc / Nevada Business
Park, LLC   Tuesday, March 10,
2009   Tuesday, June 30,
2015

Redlands DC Lease - First Amendment

  Mad Catz Inc / Nevada Business
Park, LLC   Tuesday, July 01,
2014   Sunday, June 30,
2019

Scripps Plaza Office Lease

  Mad Catz Inc / TPP 212 Scripps
LLC   Monday, July 21,
2014   Sunday, July 19,
2020

Tenant Estoppel Certificate - Scripps Plaza Office

  Mad Catz Inc / TPP 212 Scripps
LLC   Monday, July 21,
2014   Sunday, July 19,
2020

Tenant Estoppel Certificate - Scripps Plaza Office

  Mad Catz Inc / TPP 212 Scripps
LLC   Monday, June 22,
2015   Friday,
November 20,
2020

Scripps Plaza Office Lease Exhibit E Confirmation of Commencement Date Dec 1
2014

  Mad Catz Inc / TPP 212 Scripps
LLC   Monday, December 01,
2014   Monday,
November 30,
2020

UTC Kiosk Short Term Lease Agreement

  Mad Catz Inc / Westfield Property
Management LLC   Monday, June 01,
2015   Monday, August 31,
2015

China Bao An Office Leases

  Mad Catz Inc / Unknown written in
Chinese   Tuesday, May 01,
2012   Thursday, April 30,
2015

Pitney Bowes (postage meter) - San Diego office

  Mad Catz, Inc. / Pitney Bowes
Global Financial Services LLC   Thursday,
January 26, 2012   Monday, April 04,
2016

New Storage Area Network - SD

  Mad Catz Inc / Dell Financial
Services        

Seller Cinsignment Agreement - Tritton Exhibit Booth

  Mad Catz / Lucky Exhibits   Wednesday,
March 18, 2015   none

Microsoft Xbox 360 Development Kit License Games Development – North America
(DealPoint#816537)

  Microsoft Corporation / Mad Catz,
Inc.   Friday,
September 09,
2011   Continuous - 10
Days Notice

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

Reimbursement Account Administrative Services Agreement Amendment

 

Mad Catz, Inc. / Igoe

Administrative Services

  Tuesday,


September 10,

2013

  Continuous - 30
Days Notice

Administrative Services Agreement

  Mad Catz, Inc. / Igoe Administrative Services   Tuesday, August 14,


2012

  Continuous - 30
Days Notice

Reimbursement Account Services Agreement

  Mad Catz, Inc. / Igoe Administrative Services   Tuesday, August 14,


2012

  Continuous - 30
Days Notice

Microsoft Mouse Technology Licensing

  Microsoft Corporation / Mad Catz, Inc.   Monday, March 04,


2013

  last of the
Licensed
Patents or when
Microsoft gives Mad
Catz written notice
of termination

AM3D Software Tools Evaluation License Agreement

  AM3D A/S & MCIA   Thursday, January 31,


2013

  Tuesday,
January 30,

2018

Soundchip SA SC HD-PA Product Developer

  SoundChip SA / MCII   Saturday, December 01,


2012

  Saturday,
December 31,

2016

Microsoft Windows Certification Program Testing Agreement V1.0

  Microsoft Corporation / Mad Catz, Inc.   Thursday, January 09,


2014

   

Microsoft Windows Error Reporting Agreement v1.3

  Microsoft Corporation / Mad Catz, Inc.   Thursday, January 09,


2014

   

Microsoft Windows Test Driver Signing Agreement Version 1.2

  Microsoft Corporation / Mad Catz, Inc.   Thursday, January 09,


2014

   

National Breast Cancer Foundation (addendum)

  Mad Catz, Inc. / National Breast Cancer Foundation   Friday, March 12,


2010

  Saturday, March 31,
2012

Nuidroid Evaluation and Demonstration License Agreement

  Mad Catz Inc/3DiVi Company   Tuesday, March 11,


2014

  Wednesday,
March 11, 2015

Broadsword Agreement

  Mad Catz Inc. / Broadsword Interactive Ltd.   Tuesday, June 01,


2004

  Monday, May 27,
2024

EDI VAN Services Agreement

  Mad Catz Inc. / GXS Inc.   Tuesday, August 30,


2011

  Thursday,
August 30, 2012

EDI Services Schedule (supplements and forms a part of the Trading Partner Terms
and Conditions)

  Mad Catz Inc. / GXS Inc.   Monday, August 29,


2011

  auto renew

AT&T Business Network Service Pricing Schedule ECATS-20110118-0083

  Mad Catz /AT&T   Wednesday, January 19,


2011

  Continuous - 30
Days Notice

AT&T Global eVPN Services Pricing Addendum ECATS 20110118-0086

  Mad Catz /AT&T   Thursday, January 20,


2011

  Continuous - 30
Days Notice

Avaya Phone Maintenance Service Agreement

  Mad Catz /AT&T   Tuesday, April 26,


2005

  Continuous - 30
Days Notice

Avaya Phone System - General Conditions of Maintenance and Managed Services

  Mad Catz /Avaya   Thursday, February 13,


2014

  Continuous - 30
Days Notice

AT&T Network Integration Addendum to Comprehensive Service Order Attachment
dated 12/27/2005

  Mad Catz /AT&T   Tuesday, December 27,


2005

  Continuous - 30
Days Notice

Avaya Phone Master Service Agreement

  Mad Catz /AT&T   Tuesday, April 26,


2005

  Continuous -365
Days Notice

Avaya Phone Service Order Attachment

  Mad Catz /AT&T   Tuesday, April 26,


2005

  Continuous - 30
Days Notice

OwnerIQ Master Service Agreement

  Mad Catz Inc / OwnerIQ, Inc.   Friday, March 13,


2015

  Saturday, March 12,


2016

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

OwnerIQ Proposal

  Mad Catz Inc / OwnerIQ, Inc.   Thursday, March 19,
2015   Sunday, April 19,
2015

Foresight License Agreement and Contract

  Mad Catz Inc / Foresight Technologies   Monday, February 28,
2011    

Broadridge - July 26 2013 Letter Agreement for Web Hosting Service (Financial
Documents)

  Mad Catz Interactive Inc./ Broadridge   Friday, July 26,
2013   Continuous - 30
Days Notice

SIRAS - Electronic Registration Services Agreement

  Mad Catz Inc / SIRAS.com Inc   Thursday, August 19,
2010   Continuous - 60
Days Notice

IT Consulting Services Agreement

  Mad Catz Inc / FMT Consultants   Thursday,
October 11, 2007   Continuous - 30
Days Notice

Microsoft Xbox Platform App Provider Agreement

  Mad Catz Interactive Inc. / Microsoft   Monday, April 20,
2015   Tuesday, April 19,
2016

Microsoft Developers Network (MSDN) Agreement

  Mad Catz / Microsoft Ireland Ltd.   Friday, April 27,
2012    

Windows Logo License Agreement for Hardware Version 2013 (LLA 2013 RTM 050412)
with MCI

  Mad Catz / Microsoft Corporation   Thursday, August 09,
2012    

Windows Logo License Agreement for Hardware Version 2014 MCI - LLA 2014 RTM
053113 with MCI

  Mad Catz / Microsoft Corporation   Thursday, June 27,
2013    

Windows Logo License Agreement for Software Version 1.7 Rev MCI

  Mad Catz / Microsoft Corporation   Friday, June 07,
2013    

Windows Logo Program Testing Agreement V3 with MCI

  Mad Catz / Microsoft Corporation   Thursday, August 09,
2012    

Windows Logo License Agreement for Hardware Version 2013 (LLA 2013 RTM 050412)
with MCE

  Mad Catz / Microsoft Corporation   Thursday, August 09,
2012    

Windows Logo Program Testing Agreement V3 with MCE

  Mad Catz / Microsoft Corporation   Tuesday, August 09,
2011    

Web Consulting Agreement

  Mad Catz /Douglas Gates   Thursday, December 06,
2007   open ended

Commission Junction Advertiser Service Agreement

  Mad Catz / Commission Junction   Tuesday, January 13,
2004   open ended

Commission Junction Advertiser Service Agreement Amendment #1

  Mad Catz / Commission Junction   Tuesday, June 26,
2007   open ended

Commission Junction Advertiser Service Agreement Amendment #2

  Mad Catz / Commission Junction   Tuesday, May 31,
2011   open ended

Commission Junction Advertiser Service Agreement Amendment #3

  Mad Catz / Commission Junction   Thursday, September 29,
2011   open ended

Commission Junction Advertiser Service Agreement Amendment #4

  Mad Catz / Commission Junction   Monday, June 25,
2012   open ended

Master Service Agreement (Net Suite)

  Mad Catz /Eternus Solutions India Private Limited   Tuesday, May 17,
2011   Thursday, May 16,
2013

Elevated Search, Inc Search Engine Optimization (SEO) Service Agreement

  Mad Catz/Elevated Search, Inc   Monday, January 14,
2013   open ended

Master Service Order Form to the U.S. Services Agreement Contract ID A55639-00

  Mad Catz Inc./ Verizon Business Network Services   Friday, August 29,
2014   Monday, August 28,
2017

Brooks, Houghton & Company (BHC)

  Mad Catz Interactive Inc. / Brooks, Houghton & Co.   Tuesday, January 07,
2014   open ended

Thawte SSL Cert Extension Agreement

  Mad Catz / Thawte   Saturday, July 13,
2013    

Merchant Services Contract - Credit Card Processing

  Mad Catz / National Merchant Center   Wednesday,
June 30, 2010   n/a

Price Grabber Referral Mtkg Agreement

  Mad Catz Inc / Price Grabber   Friday, April 25,   Continuous -

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

        2008   30 Days Notice

Marketing Agreement (GameShark Store)

  Mad Catz Inc. / Sempris Inc.   Wednesday,
August 10, 2011   Continuous - 30
Days Notice

Yellow Freight Contract Carrier Agreement

  Mad Catz /Yellow Transportation Inc   Saturday,
October 01, 2005   Continuous - 30
Days Notice

Annual Copyright License

  Mad Catz Inc / Copyright Clearance Center   Sunday,
November 30, 2014   Sunday,
November 29, 2015

Joytech Purchase Agreement

  Mad Catz /Take 2 Interactive Software   Thursday,
September 06,
2007   n/a

Saitek Share Purchase Agreement

  Mad Catz /Guymont Services SA   Wednesday,
November 14, 2007   n/a

Trademark Co-Existence Agreement (CATZ)

  Mad Catz, Inc / Ubisoft Entertainment   Monday, August 30,
2010   n/a

Trademark Co-Existence Agreement (MadCAD)

  Mad Catz, Inc / IMSI Design   Thursday,
August 08, 2013   n/a

Employee Benefits Statement Service Agreement Apr 2014

  Mad Catz / BusinessPlans Inc   Thursday, April 24,
2014   None stated

Commercial Package Binder Policy # 35818662 (inc. Auto Policy # 73524977,
Umbrella Policy # 79835677 & Workers Compensation Policy # 71737418

  Mad Catz Interactive Inc / CHUBB-Federal Insurance Co   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Cargo Binder Policy # MC20495

  Mad Catz Interactive Inc /
Falvey - Lloyd’s   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Errors & Omissions Binder Policy # MCN000131161401

  Mad Catz Interactive Inc / Crump Insurance Services - AXIS   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Excess Liability Binder Policy # TUE0629621

  Mad Catz Interactive Inc / Great American   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Information Page Workers Compensation & Employers Liability Policy

  Mad Catz Interactive Inc / CHUBB-Federal Insurance Co   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Commercial Package Policy # 3581-86-62 NEO (Inc. Auto Policy # 73524977,
Umbrella Policy # 79835677 & Workers Compensation Policy # 71737418

  Mad Catz Interactive Inc / CHUBB-Federal Insurance Co   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Excess Liability Policy # TUE0629621

  Mad Catz Interactive Inc / Great American   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Commercial Excess and Umbrella Insurance Policy Number 7983-56-77

  Mad Catz Interactive Inc / CHUBB-Federal Insurance Co   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Professional Liability (Errors & Omissions) Policy # MCN000131161401

  Mad Catz Interactive Inc / Crump Insurance Services  - AXIS   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Property All Risk Insurance Policy (China
Property Policy No: 10588001900145151613)

  Mad Catz Interactive Inc / Ping An Property & Casualty Insurance Company Of
China, LTD.   Saturday,
November 01, 2014   Saturday,
October 31,

2015

Cargo Insurance Policy (China Cargo Policy Number, 10588001900145244999)

  Mad Catz Interactive Inc / Ping An Property & Casualty Insurance   Saturday,
November 01, 2014   Saturday,
October 31,

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

    Company Of China, LTD.       2015

Cargo (Marine and War Cargo) Policy # MC20495 WC-20495

 

Mad Catz Interactive Inc /

Falvey - Lloyd’s

  Saturday,
November 01, 2014   Sunday,
November 01, 2015

Cargo (Marine and War Cargo) Policy # MC20495 Endorsement No.7

 

Mad Catz Interactive Inc /

Falvey - Lloyd’s

  Saturday,
November 01, 2014   Sunday,
November 01, 2015

Business Auto Policy # (14) 7352-49-77

  Mad Catz Interactive Inc / CHUBB-Federal Insurance Co   Saturday,
November 01, 2014   Sunday,
November 01, 2015

MCII Workers Compendation Amendment Endorsement for Brian Demick (Woodland Hills
CA) Workers Compensation & Employers Liability Policy

  Mad Catz Interactive Inc / CHUBB-Federal Insurance Co   Saturday,
November 01, 2014   Sunday,
November 01, 2015

MCII Workers Compendation Amendment Endorsement for Rick Rooney (Oregon) Workers
Compensation & Employers Liability Policy

  Mad Catz Interactive Inc / CHUBB-Federal Insurance Co   Saturday,
November 01, 2014   Sunday,
November 01, 2015

Sony BMG Music Entertainment

  Mad Catz Inc. / Sony BMG Music Entertainment   Tuesday,
November 02, 2004   Perpetuity

Sony BMG Music Entertainment

  Mad Catz Inc. / Sony BMG Music Entertainment   Tuesday,
November 02, 2004   Perpetuity

Microsoft - Xbox Peripheral

  Mad Catz Inc. / Microsoft Corporation   Wednesday,
February 28, 2001   Continuous - 30
Days Notice

Microsoft - Xbox Dev Kit for Peripheral Products

  Mad Catz Inc. / Microsoft Corporation   Friday, March 02,
2001   Continuous - 10
Days Notice

Microsoft - Xbox Publisher License Agreement

  Mad Catz Inc. / Microsoft Licensing, GP   Monday, August 22,
2005   Thursday,
November 15, 2007

Microsoft - XBOX360 Publisher License Agreement

  Mad Catz Inc. / Microsoft Licensing, GP   Tuesday, June 12,
2007   Friday,
November 21, 2008

Microsoft - XBOX360 Publisher License Agreement - Termination Letter

  Mad Catz Inc. / Microsoft Licensing, GP   Wednesday,
September 10,
2008   Saturday,
November 22, 2008

Microsoft - XBOX360 Publisher License Agreement

  Mad Catz Inc. / Microsoft Licensing, GP   Tuesday, June 28,
2011   Monday, June 26,
2017

Microsoft - XBOX360 Publisher License Agreement- AMENDMENT

  Mad Catz Inc. / Microsoft Licensing, GP   Thursday,
October 06, 2011   Wednesday,
December 31, 2014

Microsoft - XBOX360 Publisher License Agreement- AMENDMENT - Dealpoint# 982862

  Mad Catz Inc. / Microsoft Licensing, GP   Tuesday, May 14,
2013   Monday, June 26,
2017

Microsoft - XBOX360 Publisher License Agreement- AMENDMENT - Dealpoint# 1152919

  Mad Catz Inc. / Microsoft Corporation   Monday,
September 01,
2014   Monday, June 26,
2017

Microsoft - Xbox ONE Publisher License Agreement

  Mad CatzInteractive Inc. / Microsoft Corporation   Wednesday,
March 25, 2015   Saturday,
December 31, 2016

dore

  Mad CatzInteractive Inc. / Microsoft Corporation   Friday, April 10,
2015   Saturday,
December 31, 2016

Microsoft - Xbox360 Peripheral

  Mad Catz Inc. / Microsoft Corporation   Friday, May 13,
2005   Sunday, May 13,
2007

Microsoft - Xbox360 Peripheral Assignment of JOYTECH SKUs to Mad Catz

  Mad Catz Inc. / Microsoft Corporation/Take Two   Thursday,
September 06,   N/A

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

        2007    

Microsoft - Xbox360 Peripheral (wireless)

  Mad Catz Inc. / Microsoft Corporation   Monday, March 23,
2009   Wednesday,
March 23, 2011

Microsoft - Xbox360 Peripheral (wireless) Amendment #1

  Mad Catz Inc. / Microsoft Corporation   Saturday,
January 15, 2011   Monday,
January 14,

2013

Microsoft - Xbox360 Peripheral (wireless) Amendment #2

  Mad Catz Inc. / Microsoft Corporation   Saturday,
October 01, 2011   Monday,
September 30,
2013

Microsoft - Xbox360 Peripheral (wireless) Amendment #3

  Mad Catz Inc. / Microsoft Corporation   Monday,
October 15, 2012   Wednesday,
October 15,

2014

Microsoft - Xbox360 Peripheral (wireless) Amendment #4

  Mad Catz Inc. / Microsoft Corporation   Tuesday,
October 01, 2013   Thursday,
October 01,

2015

Microsoft - Xbox360 Peripheral (wireless) Amendment #5

  Mad Catz Inc. / Microsoft Corporation   Friday, October 17,
2014   Sunday,
October 16, 2016

Microsoft - Xbox360 Faceplate - LOI

  Mad Catz Inc. / Microsoft Corporation   Tuesday,
August 30, 2005   Unil Terminated

Microsoft - Xbox360 Peripheral Dev. Kit License

  Mad Catz Inc. / Microsoft Corporation   Friday, May 20,
2005   Continuous - 10
Days Notice

Microsoft - Xbox360 Halo 4 Token Agreement

  Mad Catz Inc. / Microsoft Corporation   Monday, July 09,
2012   N/A

Microsoft - Durango Development Kit (Peripherals) License Agreement - Xbox One

  Mad Catz Inc. / Microsoft Corporation   Friday,
February 01, 2013   N/A

Microsoft - Durango (Xbox One) Development License Agreement (XDK) with MCI
DealPoint#964120 (N. America)

  Mad Catz Inc. / Microsoft Corporation   Saturday,
March 02, 2013   N/A

Microsoft - Durango (Xbox One) Development License Agreement (XDK) with MCIA
DealPoint#972699REV (ASIA)

  Mad Catz Inc. / Microsoft Corporation   Friday, March 22,
2013   N/A

Microsoft - Durango (Xbox One) Development License Agreement (XDK) with MCIA
DealPoint#97223OREV (EUROPE)

  Mad Catz Inc. / Microsoft Corporation   Monday, March 25,
2013   N/A

Microsoft - Durango (Xbox One) Third Party Accessories Agreement

  Mad Catz Inc. / Microsoft Corporation   Tuesday,
January 29, 2013   Thursday,
January 29,

2015

Microsoft - Amendment No. 1 to the XBOX One (Durango) Accessory License
Agreement

  Mad Catz Inc. / Microsoft Corporation   Monday, July 01,
2013   N/A

Microsoft - Amendment No. 2 to the XBOX One (Durango) Accessory License
Agreement

  Mad Catz Inc. / Microsoft Corporation   Sunday, August 17,
2014   N/A

amBX UK Ltd Claims Settlement Agreement

  Mad Catz Inc. / amBX UK Limited   Friday, April 04,
2014    

Cessna Trademark License Agreement

  Mad Catz, Inc. / Textron Innovations Inc   Thursday, April 01,
2010   Monday,
September 30,
2013

Cessna Trademark License Agreement - First Amendment

  Mad Catz, Inc. / Textron Innovations Inc   Tuesday,
October 01, 2013   Friday,
September 30,
2016

Cloud Flyer Chair

  Mad Catz Inc./George Holloway   Wednesday,
March 14, 2012   Saturday, March 12,
2022

Cloud Flyer Chair - Amendment #1

  Mad Catz Inc./George Holloway   Tuesday, April 01,
2014   Saturday, March 12,
2022

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

Cloud Flyer Sale & Purchase Agreement

  Mad Catz Inc./George Holloway   Wednesday,
September 03,
2014   none stated

CAPCOM Ultra Street Fighter IV - Japan

  Mad Catz, Inc. / CAPCOM Co Ltd. (Japan)   Tuesday, April 01,
2014   Thursday,
March 31, 2016

CAPCOM Ultra Street Fighter IV - Worldwide excluding Japan and Asia

  Mad Catz, Inc. / Capcom U.S.A., Inc   Sunday, June 01,
2014   Wednesday,
June 01, 2016

CAPCOM Street Fighter V World Except Japan and Asia

  Mad Catz, Inc. / Capcom U.S.A., Inc   Sunday, March 01,
2015   Thursday,
March 01, 2018

CAPCOM Street Fighter V Japan and Asia

  Mad Catz, Inc. / CAPCOM Co Ltd. (Japan)   Friday, March 13,
2015   Monday, March 12,
2018

CAPCOM (Smartphones & Tablets) - Various IP (N.America)

  Mad Catz Interactive, Inc. / CAPCOM Entertainment Inc. (USA)   Tuesday,
January 01, 2013   Thursday,
December 31, 2015

CAPCOM (Smartphones & Tablets) - Various IP (EUROPE)

  Mad Catz Interactive, Inc. / CAPCOM Europe Ltd (CEE)   Monday, April 01,
2013   Thursday,
March 31, 2016

Dolby System License Agreement for Game Console SYS- Terms & Conditions
(ARG1100082) The Std T&C of the Agreement

  Mad Catz, Inc. / Dolby Laboratories Inc.   Thursday,
February 24, 2011   Tuesday,
February 23, 2016

Dolby System License Agreement for Game Console SYS- TECH (ARG1100077)
Technology License for Dolby Digital consumer decoder

  Mad Catz, Inc. / Dolby Laboratories Inc.   Thursday,
February 24, 2011   Tuesday,
February 23, 2016

Dolby System License Agreement for Game Console SYS- TECH (ARG1100078)
Technology License for Dolby Digital Plus consumer decoder

  Mad Catz, Inc. / Dolby Laboratories Inc.   Thursday,
February 24, 2011   Tuesday,
February 23, 2016

Dolby System License Agreement for Game Console SYS- TECH (ARG1100093)
Technology License for Dolby Headphones v2 consumer processor

  Mad Catz, Inc. / Dolby Laboratories Inc.   Thursday,
February 24, 2011   Tuesday,
February 23, 2016

Dolby System License Agreement for Game Console SYS-TECH (ARG1100083) Technology
License for Dolby Pro Logic IIx consumer decoder

  Mad Catz, Inc. / Dolby Laboratories Inc.   Thursday,
February 24, 2011   Tuesday,
February 23, 2016

Dolby System License Agreement for Dolby Pro Logic IIx Consumer Decoder
(Personal Computer) (AGR1200311)

  Mad Catz, Inc. / Dolby Laboratories Inc.   Friday, March 30,
2012   Wednesday,
March 29, 2017

Dolby System License Agreement for Dolby Headphone v2 Consumer Processor
(Personal Computer) (AGR1200322)

  Mad Catz, Inc. / Dolby Laboratories Inc.   Friday, March 30,
2012   Wednesday,
March 29, 2017

Rock Band 4 Binding Term Sheet for Co-Publishing

  Mad Catz, Inc. / Harmonix Music Systems, Inc.   Wednesday,
March 04, 2015   3 years from launch
Date

Amendment #1 to the Rock Band 4 Binding Term Sheet for Co-Publishing

  Mad Catz, Inc. / Harmonix Music Systems, Inc.   Wednesday,
March 04, 2015   3 years from launch
Date

Agreement for the Reimbursement of Tooling Costs, Modifications and Maintenance

  Mad Catz, Inc. / Harmonix Music Systems, Inc.   Friday,
December 19, 2014   Thursday,
December 31, 2015

SCEA Peripheral License Agreement (PS3 & PS4)

  Mad Catz, Inc. / Sony Computer Entertainment America   Friday, August 01,
2014   Sunday, July 31,
2016

SCEA Playstation Global Developer & Publisher Agreement

  Mad Catz, Inc. / Sony Computer Entertainment America   Tuesday,
February 10, 2015   Sunday, March 31,
2019

SCEA Peripheral License Agreement (PS3 & PS4) AMENDMENT NUMNER ONE

  Mad Catz, Inc. / Sony Computer Entertainment America   Friday, August 01,
2014   Sunday, July 31,
2016

Sony Assignemnt of Peripheral & Accessory Agreements (Japan only)

  Mad Catz, Inc. / Sony Computer Entertainment Japan   Thursday,
March 20, 2014   n/a

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

Sony Peripheral & Accessory Assignment

Agreement (Japan only)

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Thursday, March 20,


2014

  none stated

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-927 Kunai Stereo Headset

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Tuesday, May 29,


2012

  Wednesday,


September 30,

2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00613 PlayStation VITA

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Monday,
September 26,

2011

  Wednesday,


September 30,

2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00908 Team Mad Catz Arcade FightStick SH

V.S. Edition for PS3

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Monday, July 09,


2012

  Wednesday,


September 30,

2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00113 Arcade FightStick Tournament Edition S

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Wednesday,
March 10,

2010

  Thursday,


March 31,

2016

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00636 Armor Shell Clear Case

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Wednesday,
December 31,

2014

  Tuesday,


March 31,

2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00636 Armor Shell Clear Case

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Monday,
October 24,

2011

  Thursday,


March 31,

2016

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00681 Armor Card Case (Black, White, Blue, Red)

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Friday,
November 11,

2011

  Wednesday,
December 31,

2014

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00681 Armor Card Case (Black, White, Blue, Red)

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Wednesday,
December 31,

2014

  Tuesday,


March 31, 2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00681 Armor Card Case (Black, White, Blue, Red)

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Friday,
November 11,

2011

  Thursday,


March 31, 2016

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00683 Armor Case (Black, White, Blue, Red)

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Friday,
November 11,

2011

  Thursday,
March 31, 2016

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-01055 Mad Catz Arcade Fight Stick Pro

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Sunday,
October 28,

2012

  Wednesday,
December 31, 2014

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-01055 Mad Catz Arcade Fight Stick Pro

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Thursday,
October 25,

2012

  Thursday,
March 31, 2016

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-00111 FlGHTPAD for PlayStation3 (White Wireless)

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Wednesday,
March 10,

2010

  Thursday,
March 31, 2016

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-01547 P4U2 Arcade FightStick Tournament Edition 2 for PlayStation
3/PlayStation 4

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Tuesday, June 30,


2015

  Wednesday,
September 30,
2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-01232 Arcade FightStick Tournament Edition 2 for PlayStation 3/PlayStation 4

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Friday,
September 13,

2013

  Wednesday,
September 30,
2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-01233 Ultra Street Fighter IV Arcade FightStick Tournament

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Friday,
September 13,

2013

  Wednesday,
September 30,
2015

Sony Peripheral Agreement (Japan) - Exhibit A

LPA-01616 GUlLTY GEAR Xrd -SIGN- Arcade FightStick Tournament
Edition 2

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Friday, June 13,


2014

  Wednesday,
September 30,
2015

Sony Playstation Accessory License Agreement

(Japan only) Exhibit A - LPA-01013 Tekken Tag

Tournament Arcade Fight Stick

 

Mad Catz, Inc. / Sony Computer

Entertainment Japan

  Thursday,
August 30,

2012

  Wednesday,
September 30,
2015

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

Sony Playstation Accessory License Agreement (Japan only) Exhibit A - LPA-00996
Street Fighter x Tekken Armor Shell Clear Case Accessories   Mad Catz, Inc. /
Sony Computer Entertainment Japan   Thursday,
August 02, 2012   Wednesday,
September 30,
2015 Sony Europe (SCEE) Broken Symbol Settlement Agreement   MCII, MCI, MCE,
MCIA & MCTD / Sony Computer Entertainment Europe Ltd   Tuesday,
September 30,

2014

  none stated Wholesale Chess Settlement Agreement   MCI / Wholesale Chess  
Tuesday,
December 16, 2014   none stated Games People Play Settlement Agreement   MCI /
Game People Play   Tuesday,
December 16, 2014   none stated

Sony Computer Entertainment Inc

(ASIA)Peripheral & Accessory Agreement - Arcade FightStick Tournament Edition 2
for PlayStation 3 PlayStation 4 (LPA 08146)

  Mad Catz Interactive Inc. / Sony Computer Entertainment ASIA   Thursday,
December 18, 2014   Tuesday, March 31,
2015

Sony Computer Entertainment Inc

(ASIA)Peripheral & Accessory Agreement - Tritton Kunai Stereo Headset (
LPA-01113)

  Mad Catz Interactive Inc. / Sony Computer Entertainment ASIA   Thursday,
December 18,

2014

  Thursday,
March 31, 2016

Sony Computer Entertainment Inc

(ASIA)Peripheral & Accessory Agreement - Arcade FightStick Tournament Edition2
(LPA-01846)

  Mad Catz Interactive Inc. / Sony Computer Entertainment ASIA   Thursday,
December 18,

2014

  Thursday,
March 31, 2016 Sony Computer Entertainment Inc Hong Kong Parts for PlayStation
Peripheral Supply Agreement   Mad Catz Interactive Asia Ltd / Sony Computer
Entertainment Hong Kong Limited   Thursday,
November 28,

2013

  Sunday, March 31,
2019 Sony Computer Entertainment Inc Hong Kong AMENDMENT To the Parts for
PlayStation Peripheral Supply Agreement   Mad Catz Interactive Asia Ltd / Sony
Computer Entertainment Hong Kong Limited   Thursday,
November 28,

2013

  Sunday, March 31,
2019 Sony ASIA Peripheral & Accessory Distribution Agreement   Mad Catz, Inc. /
Sony Computer Entertainment ASIA   Saturday,
October 01,

2011

  Sunday, March 31,
2013 Sony ASIA PlayStation Format Software Asia Publisher Agreement   Mad Catz,
Inc. / Sony Computer Entertainment ASIA   Thursday, July 19,


2012

  Sunday, July 19,
2015 Humanscale US Patent (R.A.T. & M.M.O. mice)   Mad Catz Interactive Inc. /
Humanscale Corporation   Monday,
October 01,

2012

  December 29, 2015 AAC Patent License Agreement   Mad Catz Interactive Inc. /
Via Licensing – Administrator   Monday, March 18,


2013

  Sunday, March 18,
2108 Nintendo Wii Hardware - Wii Guitar   Mad Catz Inc. /Nintendo of America  
Monday,
September 01,

2008

  Monday,
December 31, 2012 Nintendo Wii Hardware - Wii Guitar Amendment #1   Mad Catz
Inc. /Nintendo of America   Monday,
September 01,

2008

  Monday,
December 31, 2012 Nintendo Wii Hardware - Wii Guitar Amendment #2   Mad Catz
Inc. /Nintendo of America   Monday,
September 01,

2008

  Monday, June 30,
2014 Nintendo Wii Hardware & Accessories   Mad Catz Inc. /Nintendo of America  
Monday, June 01,


2009

  Monday, April 30,
2012 Nintendo Wii Hardware & Accessories Amendment #1   Mad Catz Inc. /Nintendo
of America   Monday, June 01,


2009

  Monday, April 30,
2012 Nintendo Wii Hardware & Accessories Amendment #2   Mad Catz Inc. /Nintendo
of America   Monday, June 01,


2009

  Thursday, April 30,
2015 Nintendo Wii Hardware & Accessories Amendment #3   Mad Catz Inc. /Nintendo
of America   Monday, June 01,


2009

  Saturday,
December 31, 2016 Mad Catz Xbox Blaster   Mad Catz Inc. /R0R3 Inc.  
Thursday, May 08,   Until Patent

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

        2003   expires Freedom Wave Settlement & Intellectual Property License
Agreement   Mad Catz Inc. / Freedom Wave LLC   Wednesday,


June 06, 2007

  Friday, March 15,
2024 TitanFall   Mad Catz Inc. /Electronic Arts Inc & EA Swiss SARL   Friday,


September 06,
2013

  Sunday, March 31,
3016 AMR-NB AND AMR-WB Agreement (M.O.J.O.)   Mad Catz Interactive Inc./
Telefonaktiebolaget L M Ericsson   Tuesday,
October 01, 2013   Until the
expiration of the last
to expire of the
Licensed Patents AMR-WB Agreement (M.O.J.O.)   Mad Catz Interactive Inc./ Saint
Lawrence Communications LLC   Monday, May 12,
2014   Until the
expiration of the last
to expire of the
Licensed Patents MPEG-4 Visual Patent Portfolio License (M.O.J.O.)   Mad Catz
Interactive Inc./ MPEG LA, L.L.C.   Monday, August 19,
2013   Until the
expiration of the last
to expire of the
Licensed Patents MPEG-2 Systems Patent Portfolio License (M.O.J.O.)   Mad Catz
Interactive Inc./ MPEG LA, L.L.C.   Monday, August 19,
2013   Until the
expiration of the last
to expire of the
Licensed Patents AVC Patent Portfolio License (M.O.J.O.)   Mad Catz Interactive
Inc./ MPEG LA, L.L.C.   Monday, August 19,
2013   Until the
expiration of the last
to expire of the
Licensed Patents Adaptive Multi-Rate AMR Narrowband (NB)Patent License Agreement
  Mad Catz Interactive Inc. /VoiceAge Corporation   Tuesday,
January 14, 2014   Until the
expiration of the last
to expire of the
Licensed Patents MP3 Patent License Agreement   Mad Catz Interactive Inc.
/Thomson Licensing (SAS)   Sunday,
December 01, 2013   Until the
expiration of the last
to expire of the
Licensed Patents Built for NVIDIA TEGRA Certification and Logo   Mad Catz
Interactive Inc. /NVIDA Corp   Friday, May 03,
2013   Until the
expiration of the last
to expire of the
Licensed Patents NVIDIA Trademark License Agreement   Mad Catz Interactive Inc.
/NVIDA Corp   Thursday, April 03,
2014   Until the
expiration of the last
to expire of the
Licensed Patents AMR-NB AND AMR-WB Agreement (M.O.J.O.)   Mad Catz Interactive
Inc./Nokia Corporation   Sunday, June 01,
2014   Monday,
December 31, 2018

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

RPX Corporation - Extension Election Form

  Mad Catz Interactive Inc./RPX Corporation   Saturday, June 15,
2013   Tuesday, June 14,
2016

RPX Corporation - Amendment to Membership & License Agreement

  Mad Catz Interactive Inc./RPX Corporation   Wednesday, June 15,
2011    

RPX Corporation - Membership & License Agreement

  Mad Catz Interactive Inc./RPX Corporation   Wednesday, June 15,
2011   Saturday, June 14,
2014

RPX Corporation - Second Amendment to Membership & License Agreement

  Mad Catz Interactive Inc./RPX Corporation   Wednesday, June 15,
2011   Wednesday, June 14,
2017

RPX Corporation - Third Amendment to Membership & License Agreement

  Mad Catz Interactive Inc./RPX Corporation   Wednesday, April 02,
2014   Wednesday, June 14,
2017

Flight Refuel Panel (IFRP) Software

  Mad Catz Interactive Inc,/Jivko Krastev Rusev   Sunday, March 25,
2103   Perpetuity

TeamSpeak License

  Mad Catz Interactive Inc./TeamSpeak USA   Tuesday, July 10,
2012   Perpetuity

Combat Pilot Software Dev

  Mad Catz Interactive Inc./Jamal R. Ingram   Tuesday,
August 28,
2012   Perpetuity

Revenue Share for Combat Pilot

  Mad Catz Interactive Inc./Stargate Studios Limited   Friday, August 31,
2012   Monday, August 31,
2015

Combat Pilot Software Dev

  Mad Catz Interactive Inc./Jamal R. Ingram   Tuesday, August 28,
2012   Perpetuity

A2A Simulations Inc

  Mad Catz Interactive Inc./A2A Simulations Inc.   Wednesday, August 03,
2011   Perpetuity

Farming Simulator Hardware Sale and Purchase Agreement

  MCII & MCIA/Astragon Software GmbH   Monday, November 17,
2014   Wednesday,
November 16, 2016

Farming Simulator Hardware Sale and Purchase Agreement

  MCII./Focus Home Interactive   Tuesday, December 16,
2014   Thursday,
December 15, 2016

Lab 126 Equipment Agreement

  Mad Catz Inc,/ A2Z Development Center, Inc. (d/b/a Lab126)   Friday, May 17,
2013   Friday, May 16, 2014

Lab 126 Equipment Agreement Amendment #1

  Mad Catz Inc,/ A2Z Development Center, Inc. (d/b/a Lab126)   Friday, May 17,
2013    

Lab 126 Manufacturing and Purchase Agreement

  Mad Catz Inc,/ Lab126   Monday, February 10,
2014   Friday, February 09,
2018

Feydin Management Consulting

  Mad Catz, Inc. / Feydin Management Consulting   Monday, December 01,
2014   Wednesday,
November 30, 2016

Lynn Swanson, an individual d/b/a NYLA Consulting

  Mad Catz, Inc. / Lynn Swanson, an individual   Friday, June 01,
2012   Sunday, March 31,
2013

Lynn Swanson, an individual d/b/a NYLA Consulting Amendment #1

  Mad Catz, Inc. / Lynn Swanson, an individual   Monday, April 01,
2013   none

MAX Impact Inc

  Mad Catz, Inc. / MAX Impact Inc   Monday, September 01,
2008   Saturday,
January 31, 2009

MAX Impact Inc Amendment #1

  Mad Catz, Inc. / MAX Impact Inc   Wednesday,
November 20, 2013   none

MAX Impact Inc Amendment #2

  Mad Catz, Inc. / MAX Impact Inc   Saturday, March 01,
2014   none

Velocity Accessory Group, L.L.C.

  Velocity Accessory Group, L.L.C. / Mad Catz Inc   Sunday, January 25,
2015   Friday, January 22,
2016

Broadsword

  Mad Catz Inc. / Broadsword Interactive Ltd.   Wednesday, June 30,
2004   Tuesday, June 25,
2024

Farsight

  Mad Catz Inc. / FarSight   Thursday, March 31,
  Perpetuity

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

    Technologies, Inc.   2005    

OUYA Distribution Agreement

  Mad Catz Interactive Inc. / OUYA Inc.   Thursday,
February 27,
2014   Saturday,
February 27,
2016

Andamiro

  Mad Catz Inc. / Andamiro USA   Sunday,
May 01, 2005   Perpetuity

Xbox Light Gun Patent License

  Mad Catz Inc. / RoR3, Inc.   Wednesday,
August 06,
2003   Perpetuity

Dell Global BV MCIA Third Party Supplier Global Agreement & Amendment

  MCII/Dell Global BV   Monday,
October 15,
2012   Thursday,
October 15,
2015

Best Buy Canada SKU Supplier Vendor Acceptance Form 100729

  Mad Catz Inc / Best Buy & Futureshop   Wednesday,
August 11,
2010   none stated

Cesium Telecom Inc Distribution Agreement

  Mad Catz Canada /Cesium Telecom Incorporated   Wednesday,
March 18,
2015   Tuesday,
January 31,
2017

EB Canada Vendor Agreement

  Mad Catz Canada / EB Canada   Thursday,
February 01,
2007   Open End

EB Games (Canada) Vendor Profile Update

  Mad Catz Canada / EB Canada   Monday,
June 08, 2015   Open End

EB Canada Sell Through 2012 - Presell Participation Co-op Advertising Agreement

  Mad Catz Canada / EB Canada   Friday,
January 27,
2012   none stated

Target Canada Vendor Online Agreement

  Mad Catz Inc / Target Canada Co   Friday,
February 24,
2012   none stated

NCIX.com (e-mail)

  Mad Catz Canada/ NCIX.com   Tuesday,
July 22, 2008   Open End

Immersion

  Mad Catz Inc. / Immersion Corp   Saturday,
September 28,
2002   Expiration of
Patents

Mad Catz Trademark License Agreement

  Mad Catz Inc. / Dr Pepper -Seven Up, Inc   Wednesday,
March 12,
2014   none

Mad Catz Trademark License Agreement

  Mad Catz Inc/Iron Galaxy Studios, LLC   Tuesday,
March 12,
2013   none

Content License Agreement

  Mad Catz Inc/Harmonic Inc.   Friday,
May 23, 2014   none

AAFES

  Mad Catz Inc. / AAFES   Wednesday,
November 03,
2004   Not Indicated

AAFES (iPod & PC Products)

  Mad Catz Inc. / AAFES   Tuesday,
February 14,
2006   Not Indicated

AAFES (ALL EXCEPT iPod & PC Products)

  Mad Catz Inc. / AAFES   Tuesday,
June 13, 2006   Not Indicated

Best Buy USA Secondary Mkts Addendum

  Mad Catz Inc. / Best Buy Purchasing LLC   Monday,
March 01,
2010    

Best Buy USA (dotcom) Final Claims Settlement

  Mad Catz Inc. / Best Buy Purchasing LLC   Monday,
April 07, 2014    

Best Buy Mexico Contract Vendor Program Agreement (VPA 5030001374)

  Mad Catz Inc. /Best Buy Imports, S. de R.L. de C.V   Monday,
January 20,
2014   Sunday,
February 28,
2016

The Sharper Image

  Mad Catz Inc./ The Sharper Image   Tuesday,
October 30,
2007   Not Indicated

GameStop Private Label

  Mad Catz Inc. / GameStop   Friday,
December 01,
2006   None stated

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

GameStop Private Label 2010

  Mad Catz Inc. / GameStop   Monday,
August 02,
2010   None stated

GameStop Conflict Minerals Policy Acknowledgement

  Mad Catz Inc. / GameStop   Wednesday,
November 13,
2013   None stated

PDP Listening Station for GameStop Agreement 140828

  Mad Catz Inc./ Performance Designed products LLC   Tuesday,
September 23,
2014   Tuesday,
January 31,
2017

Amazon Supplier Certification - Conflict Minerals Lab126 Version (05-003723 Rev
01)

  Mad Catz, Inc / Amazon   Monday,
January 06,
2014   None stated

Hastings Vendor Agreement

  Mad Catz Inc. / Hastings   Thursday,
July 31, 2008   None stated

Hastings Vendor Agreement

  Mad Catz Inc. / Hastings   Saturday,
June 01, 2013   None stated

REI (Recreational Equipment Inc)

  Mad Catz Inc. / Recreational Equipment Inc.   Tuesday,
January 01,
2013   None stated

Nebraska Furniture Mart

  Mad Catz Inc. / Nebraska Furniture Mart   Sunday,
January 01,
2006   Not Indicated

Nebraska Furniture Mart Vendor Agreement 2015

  Mad Catz Inc. / Nebraska Furniture Mart   Thursday,
January 01,
2015   Thursday,
December 31,
2015

Amazon “Vine Program” T&Cs

  Mad Catz Inc. / Amazon   Wednesday,
January 21,
2009   None Stated

Amazon Vine Program

  Mad Catz Inc. / Amazon   Tuesday,
April 19, 2011   None Stated

Amazon MDF COOP Agreement # 6197575 Amazon Vendor Premium Services (VPS)
Contract

  Mad Catz Inc / Amazon Fulfillment Service Inc.   Wednesday,
October 01,
2014   Wednesday,
September 30,
2015

Shopko Vendor Confidentiality and Access Acknowledgement

  Mad Catz Inc. / Shopko Stores Operating Co LLC   Tuesday,
August 12,
2014   None Stated

Shopko Vendor Allowance Worksheet

  Mad Catz Inc. / Shopko Stores Operating Co LLC   Friday,
August 15,
2014   None Stated

Shopko Vendor Acknowledgement

  Mad Catz Inc. / Shopko Stores Operating Co LLC   Wednesday,
August 13,
2014   None Stated

Shopko Vendor Indemnification

  Mad Catz Inc. / Shopko Stores Operating Co LLC   Thursday,
August 14,
2014   None Stated

Internet Minimum Advertised Pricing (IMAP) Agreement

  Mad Catz Inc. / My Pilot Store   Wednesday,
September 03,
2014   None Stated

Ingram Entertainment

  Mad Catz Inc. / Ingram Entertainment   Friday,
July 09, 2010   Thursday,
March 31,
2011

Ingram Micro Inc

  Mad Catz Inc. /Ingram Micro Inc   Tuesday,
January 01,
2013   Tuesday,
December 31,
2013

D&H Distribution

  Mad Catz Inc. / D&H Distribution Company   Tuesday,
April 01, 2008   None stated

D&H Distribution

  Mad Catz Inc. / D&H Distribution Company   Thursday,
June 15, 2006   None stated

D&H Distribution Amendment #1 - MDF

  Mad Catz Inc. / D&H Distribution Company   Wednesday,
April 29, 2009   None stated

D&H Distribution Amendment #2 - Add TRU

  Mad Catz Inc. / D&H Distribution Company   Thursday,
September 23,
2010   None stated

DBL Distribution

  Mad Catz Inc. / DBL Distributing   Tuesday,
January   Wednesday,

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

    Inc   01, 2008   December 31,
2008

EURPAC Home Entertainment

  Mad Catz Inc. /EURPAC Warehouse Sales Division   Thursday,
July 01, 2010   Saturday,
December 31,
2011

CLIPS Distribution Agreement

  Mad Catz Inc. / CLIPS suministros para oficina Sociedad Anónima Cerrada
(S.A.C.)   Tuesday,
September 27,
2011   Saturday,
March 31,
2012

Petra

  Mad Catz Inc. / Petra   Monday,
January 01,
2007   Monday,
December 31,
2007

Petra 2015 MDF Agreement

  Mad Catz Inc. / Petra   Thursday,
January 01,
2015   Sunday,
January 31,
2016

Pioneer Distribution Agreement

  Mad Catz Inc. / Pioneer Distrbutors Inc.   Friday,
August 01,
2014   Sunday,
January 31,
2016

Steen Group LLC

  Mad Catz Inc. / Steen Group LLC   Thursday,
May 13, 2010   Saturday,
March 31,
2012

Navarre

  Mad Catz Inc. / Navarre Corporation   Tuesday,
August 24,
2004   Year to Year

Microsoft Store Retail Reseller Agreement

  Mad Catz Inc. / Microsoft Corporation   Friday,
July 01, 2011   90 day notice
to terminate

Microsoft Store Retail Reseller First Amendment

  Mad Catz Inc. / Microsoft Corporation   Friday,
June 29, 2012   90 day notice
to terminate

Microsoft Store Retail Reseller Second Amendment (Canada)

  Mad Catz Inc. / Microsoft Corporation   Thursday,
December 19,
2013   90 day notice
to terminate

Pamida

  Mad Catz Inc. / Pamida   Tuesday,
January 01,
2008   None stated

ShopKo Rebate Agreement

  Mad Catz Inc. / ShopKo Operating Company LLC   Thursday,
February 01,
2007   Thursday,
January 31,
2008

Sam’s Club Supplier Agreement

  Mad Catz Inc. / Wal-Mart (Sam’s Club)   Tuesday,
September 21,
2010   Wednesday,
September 21,
2011

Tiger Direct (Systemex)

  Mad Catz Inc. / SYS Services Inc.   Thursday,
December 27,
2012   None stated

Toys R Us (Master PO Agreement)

  Mad Catz Inc./Toys R Us, Inc.   Friday,
January 20,
2006   None Stated

Toys R Us (Master PO Agreement)

  Mad Catz Inc./Toys R Us, Inc.   Saturday,
February 18,
2012   None Stated

Target Master Agreement

  Mad Catz Inc. / Target Stores   Monday,
February 04,
2008   Wednesday,
February 04,
2009

Target Master Agreement

  Mad Catz Inc. / Target Stores   Wednesday,
January 14,
2009   Saturday,
December 31,
2011              

Target Stores Fixture Contribution Agreement

  Mad Catz Inc. / Target Stores   Saturday,
October 01,
2005   Friday,
October 31,
2008

Target Stores 2010 Fixture Contribution Agreement

  Mad Catz Inc. / Target Stores   Friday,
January 01,
2010   Saturday,
January 31,
2015

Target Stores 2010 Fixture Contribution Agreement - EXTENSION

  Mad Catz Inc. / Target Stores   Sunday,
February 01,
2015   Wednesday,
January 31,
2018

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

 

Contract Name

 

 

 

Parties

 

 

 

Start Date

 

 

 

End Date

 

Target Stores

  Mad Catz Inc. / Target Stores   Tuesday,
January 01,
2008   Wednesday,
December 31,
2008

Target.com

  Mad Catz Inc. / Target Stores   Sunday,
January 04,
2009   Saturday,
January 02,
2010

TransWorld software bundles

agreement

  Mad Catz Inc. / TransWorld   Friday,
August 03,
2012   Wednesday,
August 02,
2017

Wal-Mart USA (PC) Agreement Supplier

# 101048-72-0

  Mad Catz Inc. / Wal-Mart Stores, Inc.   Tuesday,
May 17, 2011    

Wal-Mart USA (Console) Agree Supplier

No 101048-5-0

  Mad Catz Inc. / Wal-Mart Stores, Inc.   Thursday,
May 03, 2012    

E3 2015 Exhibit Space Contract

  Mad Catz Inc / Entertainment Software Association (ESA)   Tuesday,
June 16, 2015   Thursday,
June 18,
2015

E3 2015 Exhibit Space Contract (Complimentary Kiosk)

  Mad Catz Inc / Entertainment Software Association (ESA)   Tuesday,
June 16, 2015   Thursday,
June 18,
2015

Mobile High-Definition Link

Co_Marketing Agreene’nt

  Mad Catz Inc / MHL LLC   Monday,
September 01,
2014   End of ESA
Show

Mobile High-Definition Link Specification

Adopter Agreement

  Mad Catz Inc / MHL LLC   Tuesday,
July 01, 2014   Upon notice

Kizzang Coupon Agreement

  Mad Catz Inc / Kizzang LLC   Monday,
April 27, 2015   Tuesday,
April 26, 2016

NPD Statement of Work (SOW) 3640-XIQ-071614)

  Mad Catz interactive Inc. / NPD Group   Friday,
May 01, 2015   Saturday,
April 30, 2016

FearCrads Sponsorship Agreement

  Mad Catz Inc./ and OMike Craddock (a/k/a “FearCrads”), an individual   Sunday,
February 01,
2015   Friday,
July 31, 2015

Alienware Computer Loan Agreement

(M. Julio) Extension

  Mad Catz Inc./Alienware Corp   Monday,
July 21, 2014   Sunday,
February 01,
2015

Alienware Computer Loan Agreement

(M. Julio) Extension

  Mad Catz Inc./Alienware Corp   Monday,
February 02,
2015   Saturday,
August 01,
2015

Alienware Computer Loan Agreement

(Z. Chew) Extension

  Mad Catz Inc./Alienware Corp   Monday,
February 02,
2015   Saturday,
August 01,
2015

 

SCHEDULE 7.18   



--------------------------------------------------------------------------------

SCHEDULE 7.19

Bank Accounts

Item A – US Collection Accounts

Wells Fargo Account # ########## – Mad Catz, Inc.

Wells Fargo Account # ########## – Mad Catz, Inc.

Item B - Controlled Accounts

Wells Fargo Account # ########## – Mad Catz, Inc.

Wells Fargo Account # ########## – Mad Catz, Inc.

Wells Fargo Account # ########## – Mad Catz, Inc.

Wells Fargo Account # ############ – Mad Catz, Inc.

Item C - Excluded Accounts

N/A

 

SCHEDULE 7.19   



--------------------------------------------------------------------------------

SCHEDULE 7.21

Debt

 

ITEM

 

  

MCI

 

    

MCC

 

    

Comments

 

  Wells Fargo Bank Loan

     $7,030,356.13           CAD 0.00         To be settled on closing of loan
with NewStar/FGI

  Trade Accounts Payable

     $1,111,351.95           CAD 50,993.10         Payables due as part of the
normal course of business

  Accrued Liabilities

     $1,082,289.83           CAD 129,599.02         US GAAP accruals for
invoices not received, estimated expenses, etc.

  Accrued Payroll

     $108,622.48           CAD 3,653.85         Unpaid payroll to employees

  Accrued PTO

     $459,770.60           CAD 0.00         Accrual for paid time off due to
employees

  Accrued Bonus

     $17,720.99           CAD 0.00         Estimated accrual for bonus due to
employees

  Accrued VAT/Sales Taxes

     $6,992.13           CAD 18,014.79         VAT/Sales and Use Tax due to US
and Canadian government entities

  Deferred Rent

     $752,074.27           CAD 0.00        

Deferred rent related to the San Diego and Redlands facilities

D13

  Note Payable

     $982,365.05           CAD 0.00         See Tritton Note Payable file

  Note Payable

     $122,199.78           CAD 0.00         See Mad Catz Executed Lease
2014-7-21

  Intercompany

  Payables/Receivables

     $10,511,263.65           CAD 12,409,519.73             

 

 

 

$22,185,006.86  

 

  

  

 

 

 

CAD 12,611,780.49  

 

  

  

 

SCHEDULE 7.21   



--------------------------------------------------------------------------------

SCHEDULE 7.22

Liens

 

SCHEDULE 7.22   



--------------------------------------------------------------------------------

SCHEDULE 7.26

INVESTMENT BANKING/FINDER’S FEES

Brooks Houghton Securities, Inc. $177,501.50

 

SCHEDULE 7.26   



--------------------------------------------------------------------------------

SCHEDULE 7.30

Release of Hazardous Materials

 

SCHEDULE 7.30   



--------------------------------------------------------------------------------

SCHEDULE 7.32

Commercial Tort Claims

 

SCHEDULE 7.32   